EXHIBIT 10.1

ASSET PURCHASE AGREEMENT
(Rockwell Granite Company and Related Quarry Properties)

   

    ASSET PURCHASE AGREEMENT made and executed this 15th day of February, 2005,
by and among CAROLINA QUARRIES, INC., a Delaware corporation, with a principal
office located at 772 Graniteville Road, Graniteville, Vermont (hereinafter
referred to as the "Buyer"); ROCKWELL GRANITE COMPANY, a Georgia corporation
with a principal place of business at 3045 Business Park Drive, Norcross,
Georgia (hereinafter referred to as the "Seller"); and GRANITE QUARRIES USA,
INC., a Georgia corporation with a principal place of business at 3045 Business
Park Drive, Norcross, Georgia (hereinafter referred to as the "Shareholder").

 

RECITALS:

     The Shareholder owns all of the issued and outstanding shares of capital
stock of the Seller. The Buyer desires to purchase and assume, and the Seller
desires to sell and assign, certain operating assets pertaining to the quarrying
business owned by the Seller at the premises located in Rowan County, North
Carolina and hereinafter sometimes referred to as the Rockwell Quarry. Buyer
also desires to purchase the Rockwell Quarry from the Seller.

     NOW, THEREFORE, in consideration of the premises and the representations,
warranties, covenants and agreements contained herein, the parties hereto hereby
agree as follows:

                                                              

ARTICLE I

DEFINITIONS

     As used in this agreement, the following terms shall have the following
meanings:

              (a)  The term "Affiliate" or "affiliate" means, with respect to a
given person, a person who controls, is controlled by or is under common control
with, such person.

              (b)  The term "Affiliated Group" has the meaning described in
Section 1504 of the Code, without regard to the exceptions contained in
subsection (b) thereof.

             (c) The term "Buyer Material Adverse Effect" means any change or
effect that is materially adverse to the financial condition, results of
operations, business, properties, assets, liabilities or prospects of Buyer,
Rock of Ages Corporation, a Delaware corporation and Parent of Buyer ("Parent"),
or any of Buyer's or Parent's respective Subsidiaries, taken as a whole
(hereinafter referred to as the "Buyer Group").

--------------------------------------------------------------------------------

              (d)     The term "Code" means the Internal Revenue Code of 1986,
as amended.

              (e)     The term "Competing Transaction" shall mean any of the
following involving the Seller (other than the transactions contemplated by this
agreement): (i) any merger, consolidation, share exchange, business combination,
or other similar transaction; (ii) any sale, lease, exchange, mortgage, pledge,
transfer or other disposition of five percent (5%) or more of the assets of
Seller in a single transaction or a series of related transactions; or (iii) any
tender offer or exchange offer for twenty percent (20%) or more of the
outstanding shares of capital stock of Seller or the filing of a registration
statement under the Securities Act in connection therewith.

               (f)     The term "Environmental Law" means any applicable
federal, state or local statutory or common law, and any applicable regulation,
code, plan, order, decree, judgment, permit, license, grant, franchise,
concession, restriction, agreement, requirement and injunction issued, entered,
promulgated, or approved thereunder, relating to the environment, or human
health or safety relating to occupational or environmental matters, including,
without limitation, any law relating to emissions, discharges, releases or
threatened releases of hazardous materials or substances in the environment
(including, without limitation, air, surface water, groundwater and land),
relating to the presence, manufacture, generation, refining, processing,
distribution, use, sale, treatment, recycling, receipt, storage, disposal,
transport, arranging for transportation, treatment or disposal, or handling of
Hazardous Materials or substances.

               (g)     The term "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

               (h)     The term "Exchange Act" means the Securities Exchange Act
of 1934, as amended.

               (i)      The term "Expenses" means all reasonable out-of-pocket
expenses (including without limitation, all reasonable fees and expenses of
counsel, accountants, investment bankers, experts and consultants to a party and
its Affiliates) incurred by a party or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this agreement, the solicitation of stockholder approvals and all
other matters related to the consummation of the transactions contemplated by
this agreement.

               (j)      The term "DGCL" means the Delaware General Corporation
Law, as amended.

               (k)     The term "Governmental Entity" means any federal, state,
local or foreign government or any agency thereof.

- 2 -

--------------------------------------------------------------------------------

               (l)      The term "Hazardous Materials" means pollutants,
contaminants, or hazardous or toxic wastes, substances or materials, including,
without limitation, asbestos, petroleum and its derivatives and by-products, and
any other hydrocarbons, as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, the Toxic Substances Control Act, or any
other similar Law as of the Closing Date.

               (m)     The term "HSR Act" means the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.

               (n)      The term "knowledge" means the actual knowledge of a
person, or of its current officers and directors in the case of a corporate
person, after reasonable investigation. For purposes of establishing the
knowledge of a corporate person, "reasonable investigation" means the inquiry
has been made of those persons employed or retained by the corporate person or
its Subsidiaries who are likely to know facts of the subject matter being
investigated and all files or documents in the possession of all such persons
which relate to the subject matter being investigated have been reviewed. The
parties hereby acknowledge, that in any event, "reasonable investigation" shall
not require the party representing such fact or statement to make inquiry of
customers or agents of such corporate person.

                (o)    The term "Law" means any foreign, federal, state or local
law, statute, rule, ordinance, bylaw or regulation (including codes, plans,
judgments, injunctions, administrative interpretations, orders or changes
thereunder), including Environmental Law.

                (p)    The term "Lien" means, with respect to any assets, any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such asset, whether or not file, recorded or otherwise perfected
under applicable law (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction).

                (q)    The term "person" means an individual, corporation,
limited liability company, partnership, association, trust, unincorporated
organization, other entity or group (as defined in Section 13(d) of the Exchange
Act).

                (r)     The term "Securities Act" means the Securities Act of
1933, as amended.

                (s)     The term "Seller Material Adverse Effect" means any
change or effect that is materially adverse to the financial condition, results
of operations, businesses, properties, assets, liabilities or prospects of the
Seller.

- 3 -

--------------------------------------------------------------------------------

                (t)     The term "Subsidiary" (or its plural) as used in this
agreement with respect to Seller, Buyer or any other person, shall mean any
corporation, limited liability company, partnership, joint venture or other
legal entity of which Seller, Buyer or such other person, as the case may be
(either alone or through or together with any other Subsidiary), owns, directly
or indirectly, fifty percent (50%) or more of the stock or other equity
interests the holders of which are generally entitled to vote for the election
of the board of directors or other governing body of such corporation or other
legal entity.

                (u)    The term "Taxes" means all taxes, charges, fees, levies
or other assessments of whatever kind or nature, including, without limitation,
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, occupancy or property taxes, customs duties, fees,
assessments or charges of any kind whatsoever (together within any interest and
any penalties, additions to tax or additional amounts) imposed by any taxing
authority (domestic or foreign) upon or payable by the party in question or any
Subsidiary thereof.

                 (v)    The term "Parent" shall mean Rock of Ages Corporation, a
Delaware corporation and the parent corporation of Buyer.

ARTICLE II
PURCHASE AND SALE OF ASSETS AND
ASSUMPTION OF LIABILITIES

      2.1     Purchase of Assets.

               (a) Assets. Subject to the terms and conditions of this
agreement, the Seller agrees to sell, assign, transfer, convey, and deliver to
the Buyer on the Closing Date (as hereinafter defined), and the Buyer agrees to
purchase from the Seller on the Closing Date, the assets and properties of the
Seller, including without limitation any and all right, title and interest in
and to the names, "Rockwell Granite Company", "Rockwell White" and "Rockwell
Pink", and any and all leasehold improvements and other interests in real estate
related in any way to the Rockwell Quarry, wherever the same may be located, and
all goodwill associated therewith (collectively referred to as the "Assets")
including with limitation the Assets listed on Exhibit 2.1; provided that the
Assets will not include cash and cash equivalents, accounts receivable,
inventory sold prior to the Closing, or the equipment and personal property
identified as "Excluded Assets" on Exhibit 2.1 (collectively referred to as the
"Excluded Assets").

              (b) Rockwell Quarry. Subject to the terms and conditions of this
agreement, the Seller agrees to sell, assign, transfer, convey, and deliver to
the Buyer on the Closing Date, and the Buyer agrees to purchase from the Seller
on the Closing Date, the real property and quarry or quarries situated thereon
designated for the purposes hereof as the "Rockwell Quarry" and more
specifically described in Exhibit 2.1(b), all licenses, permits, easements and
rights of way appurtenant thereto and all buildings and improvements or fixtures
situated thereon, and all goodwill associated therewith, all of which for the
purposes hereof are considered part of the Rockwell Quarry.

- 4 -

--------------------------------------------------------------------------------

       2.2   Liabilities and Obligations. In conjunction with the purchase of
assets contemplated by Section 2.1 hereof, Buyer does hereby agree to assume and
pay those liabilities and obligations of Seller on Exhibit 2.2 attached hereto,
including the following categories:

               (a)  The obligations of Seller pursuant to the real and personal
property leases listed on Exhibit 2.2;

               (b)  Permitted Encumbrances pertaining to the Rockwell Quarry, as
defined and as provided in Section 4.3 (g) hereof.

Buyer shall not assume any liabilities, obligations or undertakings of Seller,
or the Shareholder, of any kind or nature whatsoever, whether fixed or
contingent, known or unknown to Seller, or the Shareholder, determined or
determinable, except as expressly identified on Exhibit 2.2 (said liabilities
identified on Exhibit 2.2 being collectively referred to as the "Assumed
Liabilities"). Seller and Shareholder, jointly and severally, hereby agree to
indemnify and hold Buyer harmless from and against all costs, claims, actions,
debts, liabilities, obligations and undertakings of Seller and Shareholder,
excepting only the Assumed Liabilities, if any.

        2.3  Bulk Sales. Buyer and Seller each hereby waive compliance by the
other with any applicable provisions of the bulk sales laws of the State of
North Carolina or any other applicable jurisdiction, and Seller and Shareholder
hereby agree to indemnify and hold Buyer harmless from any loss, cost or damage,
including without limitation reasonable attorneys fees and payments to any of
Seller's creditors, incurred by Buyer because of Seller's or Buyer's
noncompliance with said bulk sales laws.

        2.4  Closing.  The closing of the purchase and sale hereunder (the
"Closing") shall take place at the offices of Morris, Manning & Martin, 201
South College Street, Suite 2300, Charlotte, North Carolina, at 10:00 A.M. local
time, on January 31, 2005, or at such other time, date and/or place as the
parties may agree. The date and time at which the Closing actually occurs is
referred to as the "Closing Date".

        2.5  Determination of and Allocation of the Purchase Price.

               (a)  The purchase price for the Assets (the "Purchase Price")
shall be Three Million Five Hundred Thousand Dollars ($3,500,000.00) (the "Cash
Purchase Price"), plus the amount of any Assumed Liabilities scheduled on
Exhibit 2.2 which are to be paid by Buyer, if any.

- 5 -

--------------------------------------------------------------------------------

               (b)  The parties agree to report the transactions contemplated by
this agreement and to allocate the Purchase Price, for tax and accounting
purposes in accordance with the allocations set forth on Exhibit 2.5(a),
pursuant to Section 1060 of the Code, as amended, and the permanent and
temporary Treasury Regulations thereunder.

         2.6  Payment of Purchase Price and Delivery of Title to the Assets.
Upon the terms and subject to the conditions of this agreement, at the Closing:

                (a)  Buyer shall deliver to Seller on the Closing Date by
Buyer's certified check, its counsel's trust account check, or by wire transfer
pursuant to specific wire transfer instructions provided to Buyer at least five
(5) days prior to the Closing Date, the amount of the Cash Purchase Price
pursuant to Section 2.5, and shall pay or assume or otherwise satisfy the
Assumed Liabilities (if any) pursuant to Section 2.5, by check or other mutually
acceptable means on the Closing Date, subject to any withholdings or reserves
from the Purchase Price as provided for in this agreement and any Exhibits
hereto.

                (b)  The Seller shall deliver to Buyer (i) bills of sale and
assignment with warranties of title sufficient to satisfy title insurance
requirements, limited or special warranty deeds and all other instruments
necessary to transfer title to the Assets, the Rockwell Quarry and Assumed
Liabilities, free and clear of all liens, claims, pledges, encumbrances,
charges, options, proxies or restrictions of any kind or nature, except for
Permitted Encumbrances (as hereinafter defined); (ii)the agreements listed in
Article III, and (iii) funds for the payment of all sales, transfer, and similar
taxes, if any, in respect to the sale, transfer and assignment of the Assets and
Assumed Liabilities pursuant to this agreement, including without limitation,
any transfer or gains taxes, to the extent Buyer has any liability for the
collection thereof, to which the transactions contemplated hereby may be subject
under the laws of North Carolina, Georgia or any other jurisdiction.

                (c)  The parties shall provide satisfactory mechanism for the
payment of liabilities which are not being assumed by Buyer (the "Excluded
Liabilities"), including but not limited to the Excluded Liabilities identified
on Exhibit 2.6(c).

ARTICLE III

FURTHER AGREEMENTS

       3.1  Shareholder shall execute a Noncompetition Agreement in the form
attached asExhibit 3.1pursuant to which Shareholder shall agree not to engage in
quarrying light gray or white granite within a one hundred (200) mile radius of
the Rockwell Quarry for a period of five (5) years from the Closing Date.

- 6 -

--------------------------------------------------------------------------------

        3.2 Seller shall execute a Noncompetition Agreement in the form attached
as Exhibit 3.1pursuant to which Seller shall agree not to engage in quarrying
light gray or white granite in North America within a two hundred (200) mile
radius of the Rockwell Quarry for a period of five (5) years from the Closing
Date.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

           4.1  General Statement.  The parties make the representations and
warranties set forth in this Article IV. The survival of all such
representations and warranties shall be in accordance with Section 9.1 hereof.
All representations and warranties of the parties are made subject to the
exceptions, if any, which are noted in the respective Exhibits and Schedules
delivered by the parties to each other and accepted by the receiving party
concurrently herewith or in accordance with Section 9.12.

           4.2  Representations and Warranties of the Buyer. Buyer makes the
following representations and warranties to the Seller and Shareholder, in each
case with the intention that they may rely upon the same, and covenants that the
same are true and correct in all material respects on the date hereof and shall
be true and correct in all material respects at the Closing Date, subject to
changes therein occurring because of Buyer's conduct of its business in the
ordinary course.

                  (a)  Organization and Qualification. Buyer is a Delaware
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware; has all requisite corporate power and authority
to own and lease its properties and to carry on the business in which it is
presently engaged; and is duly qualified and in good standing to do business in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so qualified will not have, individually or in
the aggregate with any other failure to be so qualified, a Buyer Material
Adverse Effect.

                  (b)  Authority.  Buyer has the requisite corporate power and
authority to execute and deliver this agreement and the related agreements
referred to herein, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this agreement
by Buyer and the consummation by Buyer of the transactions contemplated hereby
have been (or will have been by the Closing Date) duly authorized by all
necessary corporate action and no other corporate proceedings on the part of
Buyer are necessary to authorize this agreement or to consummate the
transactions contemplated hereby (which Buyer shall cause to be obtained prior
to Closing). This agreement has been duly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes the legal, valid and binding obligation of Buyer, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights generally, and to general equitable principles.

- 7 -

--------------------------------------------------------------------------------

                   (c)  No Conflict and Consents. The execution and delivery of
this agreement by Buyer does not, and the performance of this agreement by Buyer
will not, (i) conflict with or violate the Articles of Incorporation or Bylaws
of Buyer;
(ii) conflict with or violate any Laws applicable to Buyer or any of Buyer's
Subsidiaries or by which any of their respective properties is bound or
affected; or (iii) except for the consent of Buyer's lenders required under the
applicable credit facility, result in any breach of or constitute a default (or
an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of Buyer or any of Buyer's Subsidiaries pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other material instrument or obligation to which Buyer or
any of Buyer's Subsidiaries is a party or by which Buyer or any of Buyer's
Subsidiaries or any of their respective properties is bound or affected, except
for any such conflict or violations described in clause (ii) or breaches or
defaults described in clause (iii) that would not have a Buyer Material Adverse
Effect.

                   (d)  Broker. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this agreement based upon arrangements
made by or on behalf of Buyer.

                   (e)  Sole Representations and Warranties.  The
representations and warranties contained in this Section 4.2 and in the
Schedules and Exhibits attached hereto and in any closing certificate delivered
in connection herewith, are the only representations and warranties made by
Buyer in connection with the transactions contemplated by this agreement.

     4.3   Representations and Warranties of Seller and Shareholder. Seller and
Shareholder, jointly and severally, make the following representations and
warranties to Parent and Buyer, in each case with the intention that they may
rely upon the same, and covenant that the same are true and correct and shall be
true and correct at the Closing Date, subject to changes therein occurring
because of Seller's conduct of Seller's Business (as hereinafter defined) in the
ordinary course:

             (a)  Organization and Qualification. Seller is a corporation duly
incorporated, validly existing under the laws of the state of its incorporation,
has all requisite corporate power and authority to own and lease its properties
and to carry on the business in which it is presently engaged (hereinafter the
business of Seller is sometimes referred to as the "Seller's Business"), and is
duly qualified and in good standing to do business in each jurisdiction in which
the nature of the Business conducted by it or the ownership or leasing of its
properties makes such qualification necessary, except where the failure to be so
qualified will not have, individually or in the aggregate with any other failure
to be so qualified, a Seller Material Adverse Effect. The copies of the Articles
of Incorporation and By-Laws, as amended to date, of Seller which have been
delivered by Seller to Buyer, are complete and correct. Seller does not have any
Subsidiaries or, if it does, all such Subsidiaries, their states of
incorporation, and their relationship to Seller, are listed on Exhibit 4.3(a).
To the best of Seller's and Shareholder's knowledge, after due inquiry, all
Subsidiaries of Seller are registered to do business in each state where the
nature of their business activities or the location of their assets or employees
makes such registration necessary.

- 8 -

--------------------------------------------------------------------------------

               (b)  Authority.  Seller has the requisite corporate power and
authority to execute and deliver this agreement and the related agreements
referred to herein, to perform its obligations hereunder and to consummate the
transactions contemplated hereby, and the Shareholder has the requisite power
and authority to do so. The execution and delivery of this agreement by Seller
and the consummation by Seller of the transactions contemplated hereby have been
duly authorized by all necessary corporate action, and no other corporate
proceedings on the part of Seller is necessary to authorize this agreement or to
consummate the transactions contemplated hereby. This agreement has been duly
executed and delivered by Seller and Shareholder and, assuming the due
authorization, execution and delivery by the other parties hereto, constitutes
the legal, valid and binding obligations of them respectively, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights generally, and to general equitable principles.

               (c)  No Conflict and Consents. Except for such consents to
assignment as are necessary for the assignment of certain agreements, the
execution and delivery of this agreement by Seller or Shareholder does not, and
the performance of this agreement by Seller will not, (i) conflict with or
violate the Articles of Incorporation or Bylaws of Seller; (ii) conflict with or
violate any Laws applicable to Seller, any of Seller's Subsidiaries or
Shareholder or by which any of their respective properties is bound or affected;
or (iii) result in any breach of or constitute a default (or an event that with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, or result
in the creation of a lien or encumbrance on any of the properties or assets of
Seller, any of Seller's Subsidiaries or upon the Rockwell Quarry, pursuant to,
any note, bond, mortgage, indenture, contract, agreement, lease, license,
permit, franchise or other material instrument or obligation to which Seller,
any of Seller's Subsidiaries or Shareholder, or any trust of which Shareholder
is a beneficiary or trustee, is a party or by which Seller, any of Seller's
Subsidiaries or Shareholder or any of their respective properties is bound or
affected, except for any such conflict or violations described in clause (ii) or
breaches or defaults described in clause (iii) that would not have a Seller
Material Adverse Effect.

               (d)  Insurance.  Seller has maintained and will continue to
maintain until the Closing Date the property, casualty, liability, extended
coverage and other insurance described in Exhibit 4.3(d) attached hereto,
including insurance on the Seller's Assets, including, without limitation,
tangible personal property, buildings, fixtures, structures and leasehold
improvements located in the Rockwell Quarry, whether owned or leased, against
loss or damage by fire or other casualty, in amounts equal to or in excess of
One Hundred Percent (100%) of the replacement value thereof, subject to current
deductibles; all such insurance is in full force and effect on the date of this
agreement, is carried in reputable companies authorized to do business in the
states where such property is located and is in amounts and with coverages
normally and customarily carried by similar businesses doing business in the
areas where Seller does business.

- 9 -

--------------------------------------------------------------------------------

                 (e)  Financial Statements. Seller and Shareholder have
furnished to Buyer true and complete balance sheets of Seller for the 2003
fiscal year and the related income statements, attached hereto Exhibit 4.3(e)
(the "Financial Statements"). The balance sheet dated as of Seller's most recent
fiscal year end (the "Balance Sheet Date") makes full and adequate provision for
all direct and indirect material obligations and liabilities (fixed or
contingent) as of such Balance Sheet Date and Seller has no direct or indirect
material obligations or liabilities (fixed or contingent) not reflected or
reserved against on such balance sheet. Seller's Financial Statements, taken as
a whole, fairly and accurately present the financial position and results of
operations of Seller, in all material respects, as of the dates and for the
periods indicated and have been prepared in accordance with generally accepted
accounting principles ("GAAP") applied on a consistent basis throughout the
periods involved. Seller and Shareholder have also furnished to Buyer a true and
complete balance sheet of Seller for the interim period ending October 31, 2004,
and the related income statements for the period then ended ("Seller's Interim
Financial Statements") which are attached hereto as Exhibit 4.3(e). Seller's
Interim Financial Statements are materially complete and correct, taken as a
whole, fairly and accurately present the financial position and results of
operations of Seller in all material respects as of and for the period indicated
and have been prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved; provided, that, the Interim Financials do not
reflect adjustments for year-end matters, such as (by way of example) accrued
depreciation and other matters affecting GAAP. Except as disclosed herein or in
Seller's Interim Financial Statements, there have been no material changes
(other than changes in the ordinary course of business) in Seller's obligations
and liabilities since the date of Seller's most recent fiscal year end.

                   (f)  Tax Matters. With respect to Taxes:

                        (i)   Seller has filed, within the time and in the
manner prescribed by law, all returns, declarations, reports, estimates,
information returns and statements ("Returns") required to be filed under
federal, state, local or any foreign laws and all such Returns are true, correct
and complete in all material respects;

                        (ii)   Seller has, within the time and in the manner
prescribed by law, paid (and until the Closing Date will, within the time and in
the manner prescribed by law) pay all Taxes that are due and payable by Seller;

                        (iii)  Seller has established (and until the Closing
Date will establish) on its books and records reserves (to be specifically
designated as an increase to current liabilities) that are adequate for the
payment of all Taxes not yet due and payable;

- 10 -

--------------------------------------------------------------------------------

                        (iv)  There are no liens for Taxes upon the Assets,
except liens for Taxes not yet due;

                        (v)   Except as set forth in Exhibit 4.3(f)(v) (which
shall set forth the type of return, date filed, and date of expiration of the
statute of limitations), (i) the statute of limitations for the assessment of
federal income taxes has expired for all federal income tax returns of Seller or
such returns have been examined by the Internal Revenue Service for all periods
through December 31, 1999; (ii) the statute of limitations for the assessment of
state, local and foreign income taxes has expired for all applicable Returns of
Seller or such Returns have been examined by the appropriate tax authorities for
all periods through December 31, 1999; and (iii) no deficiency for any Taxes has
been proposed, asserted or assessed against Seller which has not been resolved
and paid in full;

                        (vi)  There are no outstanding waivers or comparable
consents regarding the application of the statute of limitations with respect to
any Taxes or Returns that have been given by Seller;

                        (vii)  Except as set forth in Exhibit 4.3(f)(vii) (which
shall set forth the nature of the proceeding, the type of return, the
deficiencies proposed or assessed and the amount thereof, and the taxable year
in question), no federal, state, local or foreign audits or other administrative
proceedings or court proceedings are presently pending or threatened with regard
to any Taxes or Returns of Seller;

                        (viii) Seller is not a party to any tax-sharing or
allocation agreement, nor does Seller owe any amount under any such agreement;

                         (ix)  Seller will not be liable for any Taxes under
Section 4972 of the Code for contributions made to any Plans (as defined in
Section 5.3(n));

                         (x)  Seller has complied (and until the Closing Date
will comply) in all respects with all applicable laws, rules and regulations
relating to the payment and withholding of Taxes (including, without limitation,
withholding of Taxes pursuant to Sections 1441 or 1442 of the Code or similar
provisions under any foreign laws) and has, within the time and in the manner
prescribed by law, withheld from employee wages and paid over to the proper
governmental authorities all amounts required to be so withheld and paid over
under all applicable laws; and

- 11 -

--------------------------------------------------------------------------------

                        (xi)  Seller has never been (nor has it any liability
for unpaid Taxes because it once was) a member of an Affiliated Group.

 

                (g)   Title to Assets, Absence of Liens and Encumbrances. Seller
has good, marketable and insurable title to its Assets and to the Rockwell
Quarry, and except as set forth in Exhibit 4.3(g)(i), such title is free and
clear of all Liens, claims and encumbrances and rights of other parties relating
to Seller's Assets or Business, or the Rockwell Quarry. The matters set forth on
Exhibit 4.3(g)(i) attached hereto which affect Seller's title to its Assets and
title to the Rockwell Quarry and agreed to be accepted by Buyer are herein
sometimes referred to as the "Permitted Encumbrances." Exhibit 4.3(g)(ii) sets
forth an accurate and complete description of all of Seller's real estate and
interests pertaining to Seller's Business and the Rockwell Quarry, including
leasehold interests. The areas being quarried on the Rockwell Quarry are
entirely within the bounds of the real estate comprising the Rockwell Quarry.
Seller owns or leases all assets and property required to operate its Business
in the ordinary course and to the extent any thereof are leased. Seller has
delivered to Buyer a copy of such lease or leases, and none of such leases will
be breached or violated by the transactions contemplated by this agreement and
all of such leases can be assigned to Buyer at the Closing, provided any
requisite approvals are secured from the lessors thereunder, which Seller shall,
with Buyer's reasonable cooperation, make all reasonable efforts to secure.
Except as set forth on Exhibit 4.3(g)(iii), no director, officer, shareholder,
or employee of Seller, or any relative of any of them, owns or has owned,
directly or indirectly, in whole or in part, or leases or has leased, to Seller
any asset which Seller uses or has used or the use of which is necessary for
Seller's Business or the operation of the Rockwell Quarry. Except as disclosed
on Exhibit 2.1, the Assets are in good condition and repair and will be in good
condition and repair on the Closing Date, reasonable wear and tear excepted.

                  (h)  Litigation. Except as set forth on Exhibit 4.3(h),
neither the Seller, nor the Shareholder has been notified of, and none of them
is a party to, any actions, suits, proceedings or investigations (including any
environmental, building or safety investigation) pertaining to them or their
assets or businesses; nor do Seller or the Shareholder have any knowledge of,
nor reasonable grounds to have knowledge of, any claim or state of facts which
may lead to, or constitute a threat of, any investigation, claim, proceeding, or
litigation, relating to Seller, Shareholder or their respective assets or
businesses. There are no orders, judgments or decrees of any court or
governmental agency relating to Seller or Shareholder which would prevent,
impede or make illegal the consummation of the transactions contemplated herein
or which would have a material adverse effect on Seller, Shareholder or their
respective assets or businesses.

                   (i)  Labor and Employment Controversies. Except as set forth
in Exhibit 4.3(i), Seller is not party to any collective bargaining agreements,
labor agreement, affirmative action program or other agreement or program
affecting its employees or its Business. There are no material controversies
between Seller and any of its employees, no unresolved labor practice
proceedings or disputes or discrimination or other employment-related
complaints, and no labor or employment arbitration proceedings pending or
threatened relating to Seller and there are no organizational efforts presently
being made or to the best of Seller's or Shareholder's actual knowledge, after
due inquiry, threatened, involving any of Seller's employees involved in the
Seller's Business. Seller, and to the best of Seller's or Shareholder's actual
knowledge, after due inquiry, all of Seller's employees, have complied with all
Laws, orders and regulations relating to the employment of labor including,
without limitation, ERISA and all laws governing wages, hours, collective
bargaining, the payment of social security, unemployment, withholding and
similar taxes, equal employment opportunity, employment discrimination,
disability, family leave, workplace health and safety, workers' compensation,
and immigration and naturalization (collectively, "Employment Obligations"), and
are not subject to any pending or threatened governmental or private claims,
proceedings, investigations, lawsuits or other actions alleging violation of or
failure to comply with any Laws; nor is Seller liable for any arrears of wages,
or any taxes or penalties for failure to comply with any Laws or any judgments,
orders, damage awards or other sanctions. Seller has enjoyed satisfactory
employer-employee relationships with its employees, past and present. There is
no claim under any Laws pending, or to the best of Seller's or Shareholder's
actual knowledge, after due inquiry, threatened against Seller, nor any strike,
dispute, slowdown or stoppage pending or threatened against or involving Seller.

- 12 -

--------------------------------------------------------------------------------

                  (j)  Patents, Trademarks, Etc. To the best of the Seller's or
Shareholder's knowledge after due inquiry, there are no pending or threatened
claims against Seller that Seller has wrongfully used or appropriated or
infringed upon, any patent, trade name, trademark, servicemark, brandmark, brand
name, copyright, know-how, trade secret or any license of same or registration
thereof or other proprietary or trade rights of any third party. No director,
officer, shareholder or employee of Seller owns or has owned, directly or
indirectly, in whole or in part, any patents, trademarks, trade names,
servicemarks, brandmarks, brand names, copyrights, registrations or applications
or licenses therefor or interests therein which Seller has used or is using or
the use of which is necessary for the Seller's Business.

                  (k) Books and Records. The financial books, records and
working papers of Seller are in all material respects complete and correct, have
been maintained in accordance with sound business practices, and accurately
reflect the basis for its financial condition and results of its operations as
set forth in its financial statements set forth in Section 4.3(e) above.

                  (l)  Permits, Authorizations, Etc. Seller has all approvals,
authorizations, consents, licenses, orders and other permits of any Governmental
Entity, whether federal, state or local, required to permit the operation of
Seller's Business and the Rockwell Quarry as heretofore and as presently
conducted. Seller has not received any notice of any license or permit which
must be acquired in the future in order for Seller's Business or the Rockwell
Quarry to be operated as heretofore and as presently conducted. Set forth in
Exhibit 4.3(l) is a list of all licenses, permits and approvals required by Law
for Seller to conduct Seller's Business and the Rockwell Quarry as presently
being conducted.

                  (m)  Compliance with Law. Seller is not in violation of any
Law, nor has Seller or Shareholder ever received any notice that Seller is in
violation of any Law relating to Seller's Business or to the Rockwell Quarry.
Seller or Shareholder have not received any notice that any of the Rockwell
Quarry or the Assets are in violation of any state and local building, zoning,
subdivision, land use, or other Laws. Seller or Shareholder have never received
any notice of any federal, state, municipal, public zoning or other restrictions
that will prevent the utilization of the Rockwell Quarry or any other property
owned or leased by Seller for the purposes presently used, and there are no
condemnation proceedings pending or, to the best of their knowledge, threatened
against any such property. To Seller's knowledge, Seller is not in violation of
any Law, including any Environmental Law or ERISA, and, to Seller's knowledge,
the Rockwell Quarry and Seller's Assets are free from the presence of Hazardous
Materials and are in full compliance with Environmental Laws.

- 13 -

--------------------------------------------------------------------------------

                  (n)  Employee Plans. With respect to every "employee pension
plan" or "employee welfare benefit plan", as defined in ERISA, sponsored by
Seller or in which any employee of Seller participates (singly, a "Plan" and
collectively, the "Plans"), Seller and Shareholder have heretofore delivered to
the Buyer true, correct and complete copies of:

                       (i)    the most recent Internal Revenue Service
determination letters relating to each Plan which is a pension, profit-sharing,
or stock bonus plan qualified (or intended to be qualified) under Section 401(c)
of the Code, listed in Exhibit 4.3(n) hereto for which a determination letter
was obtained;

                       (ii)   the most recent Annual Report (Form 5500 series)
and accompanying schedules of each Plan currently sponsored by any of them, with
respect to which the same are required, as filed pursuant to applicable law;

                       (iii)  the most recent annual, quarterly and monthly
financial statements or reports for each and all Plans; and

                       (iv)  all plan documents, as amended to date, summary
plan descriptions and summaries of material modifications and all plan
termination documentation with respect to each Plan presently or in the past
sponsored by any member of the Selling Group, except for the multi-employer
plans referred to below.

With respect to each of such Plans as to which an Annual Report (Form 5500
series) is required to be filed, no liabilities as of the date of such Annual
Report exist unless specifically referred to in the most recent such Annual
Report, and no material change has occurred with respect to the matters covered
by the last Annual Report since the date thereof. Seller and Shareholder do not
know, nor have any reasonable grounds to know, of any "prohibited transaction,"
as such term is defined in Section 406 of ERISA and Section 4975 of the Code,
which has ever been engaged in by Shareholder or Seller, or by any Plan
sponsored by Seller, any trust created thereunder or any trustee, administrator
or other fiduciary thereof, or which would subject such Plan or any such entity,
or any party dealing with such Plan or any such trust, to the sanctions imposed
by ERISA or the tax on prohibited transactions imposed by Section 4975 of the
Code. There are no actions, suits or claims pending or, to the best of Seller's
or Shareholder's knowledge, after due inquiry, threatened, against any of the
Plans or any administrator or fiduciary thereof. Neither any of the Plans nor
any of said trusts have incurred any "accumulated funding deficiency," as such
term is defined in Section 302 of ERISA or Section 412(a) of the Code (whether
or not waived), since the effective date of ERISA. The terms and operation of
each of the Plans have complied to the extent required with the provisions of
the Code and ERISA, and all reports and notices required by ERISA or the Code
have been duly filed or given. Seller and Shareholder shall deliver to the Buyer
a list of all of the members of the Seller's Plans subject to Title IV of ERISA
and all trusts created thereunder which have been terminated, and all
"reportable events," as that term is defined in Section 4043 of ERISA. Except as
may be specified in Exhibit 4.3(n) hereto, none of such Plans and no such trust
has been terminated, nor has any such "reportable event" occurred with respect
to any such Plans since the effective date of ERISA. The present value, on a
plan termination basis, of all benefits accrued under each Plan sponsored or
contributed to by Seller and subject to Title IV of ERISA did not, as of the
most recent valuation date, exceed the fair market value of the assets of such
Plan as of such date.

- 14 -

--------------------------------------------------------------------------------

Seller has never been a sponsor of, and/or a contributing employer to, a
multi-employer pension plan subject to the provisions of Section 4201, et seq.,
of ERISA; or if it has, it has never incurred any withdrawal liability
thereunder, nor will it incur any such liability as a result of the consummation
of any of the transactions contemplated by this agreement; or if it will, at or
prior to the Closing Date, it will pay or otherwise satisfy such liability in
full and/or establish an escrow fund or secure a bond in an appropriate amount
with respect to the same with an escrow agent and/or a bonding company
reasonably satisfactory to the Buyer and in a manner agreeable to applicable
law. Seller has never been a sponsor of, or a contributing employer to, a single
employer pension plan subject to the provisions of Section 4041, et seq., of
ERISA; nor has it ever incurred any liability thereunder or under Section 4062,
et seq., of ERISA, nor will it incur any such liability as a result of the
consummation of any of the transactions contemplated by this agreement; or if it
will, at or prior to the Closing Date, it will pay or otherwise satisfy such
liability in full and/or establish an escrow fund or secure a bond with respect
to the same as provided in the preceding sentence.

                 (o)  Inventories. The parties acknowledge that, prior to
Closing, Seller sold and transferred to its affiliate, Dorking Agencies, 645.273
cubic meters of granite in consideration of $627,043.45 (FAS Savannah) and that
such sale and transfer between Seller and Dorking Agencies is consistent with
the course of dealings between such affiliates. With respect to any remaining
inventories of Seller, Seller makes no representations and warranties
whatsoever. Any inventory remaining at the quarry shall be the property of Buyer
upon the closing of the transactions contemplated herein. Seller acknowledges
and agrees that Buyer shall have no responsibility to move or load an remaining
inventory at the quarry after the Closing.

                 (p)  List of Properties, Contracts and Other Data. Prior to the
execution of this agreement, Seller and Shareholder have delivered or will
deliver to the Buyer a true and complete list (designated for purposes of this
agreement as Exhibit 4.3(p)), setting forth the following:

- 15 -

--------------------------------------------------------------------------------

                         (i)   all intellectual property, including, without
limitation, patents, trademarks, trade names and copyrights, and all other
proprietary information owned by Seller, and copies of all other material
agreements to which Seller is a party which relate to any proprietary rights
affecting its assets; and

                         (ii)  all contracts, agreements, mortgages, promissory
notes, loan facilities, leases, understandings and commitments to which Seller
is a party, or to which any of its assets are subject which are material to the
business of Seller.

True and complete copies of all documents referred to in such list have been or
will be provided to Buyer and its counsel upon their request as part of Buyer's
Due Diligence (as hereinafter defined). All such documents, rights, leases,
obligations and commitments are valid and enforceable in accordance with their
respective terms, except as such enforceability may be affected by bankruptcy,
or similar laws affecting the rights of creditors generally and by general
principles of equity, for the periods stated therein and there is not, under any
of them any existing default or event of default or any event which with notice
and/or lapse of time, or both, would constitute a default nor will the
consummation of the transactions contemplated by this agreement cause a default
or constitute an event of default under any of them except to the extent that
consents to assignment are required thereunder.

                  (q)  Industry and Governmental Events.  Seller and Shareholder
are not aware of any future events or loss of customers or suppliers, or future
legislative proposals that may materially affect Seller and/or its Business and
financial affairs either prior to or subsequent to the Closing Date. Seller has
never received any notice of any pending or contemplated condemnation or any
change of zoning, subdivision land use, environmental or other Laws or other
governmental action affecting Seller's Business or the Rockwell Quarry.

                   (r)  No Defaults. There currently are no defaults or events
of default by Seller or acts or events which, with the passage of time or giving
of notice, or both, could become defaults or events of defaults by Seller under
any indebtedness, indenture, mortgage, deed of trust, security deed, security
agreement or other instruments, contracts or agreements which would have a
material adverse effect on Seller's business.

                  (s)  Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this agreement based upon arrangements
made by or on behalf of Seller or the Shareholder.

                 (t)  Reserved.

                  (u) Reserved.

- 16 -

--------------------------------------------------------------------------------

                  (v)  Accuracy and Omissions. None of the information and
documents furnished or to be furnished or made available for inspection by
Seller or Shareholder pursuant to the provisions of this agreement is or will be
false or misleading, or contains or will contain any material misstatement of
fact or omits or will omit to state any material fact required to be stated to
make the statements therein not misleading.

ARTICLE V

COVENANTS AND AGREEMENTS

        5.1    Conduct of Seller's Business Pending Closing. For the period
commencing from and after the date hereof until the Closing Date or the earlier
termination of this agreement (hereinafter referred to as the "Interim Period"),
Seller and Shareholder covenant and agree as follows:

                 (a)  Full Access and Due Diligence. Subject to Buyer providing
Seller with reasonable prior notice thereof, Buyer and its respective agents and
representatives (including legal counsel and accountants) shall have full access
during normal business hours, to inspect all properties, books, records,
contracts and documents of the Seller used in or associated with its Business
and to all of its executive and key employees (including the opportunity to meet
with and discuss its Business with such employees) and to otherwise conduct such
due diligence (the "Due Diligence") regarding its examination of them, Seller's
Business and financial affairs as Buyer may deem reasonably necessary and
appropriate. Furthermore, Buyer, its agents and representatives, shall have the
opportunity to inspect, appraise and test any or all of the Seller's equipment,
properties and assets as it determines in its sole discretion, at any reasonable
time, and from time to time, up to the Closing Date.

                 (b)  Business in the Ordinary Course. Except as specifically
permitted or required herein, during the Interim Period the Seller's Business
shall be conducted in the ordinary course consistent with past practices and
Seller shall not enter into any contract or commitment or engage in any
transaction that could reasonably be anticipated to (separately or in the
aggregate) have a Seller Material Adverse Effect. If Seller desires to engage in
any transaction not in the ordinary course of business and such transaction
involves consideration equal to or greater than Five Thousand Dollars
($5,000.00), it shall first obtain the prior written consent of Buyer before
entering into such transaction (which consent shall not be unreasonably
withheld).

                 (c)  Preservation of Business. Seller will use commercially
reasonable efforts to preserve intact its Business and Assets, including the
Rockwell Quarry, present operations, physical facilities and working conditions;
maintain its rights and franchises; maintain and/or renew its licenses, permits,
agreements, uses, and governmental approvals; retain the services of its
officers and key employees except as otherwise understood between Buyer and
Seller; and maintain relationships with its customers, lessors, licensors,
employees, and suppliers; and will use commercially reasonable efforts to keep
in full force and effect liability insurance, workers' compensation insurance,
letters of credit and bonds comparable in amount and scope of coverage to that
currently maintained.

- 17 -

--------------------------------------------------------------------------------

                   (d)  Confer with Buyer. Seller and Shareholder will confer
with Buyer at its reasonable request to report operational matters of a material
nature and to report the general status of the ongoing operations of the
Seller's Business.

                   (e)  Compliance with Laws. Seller shall comply with all
applicable Laws, including but not limited to Environmental Laws.

                   (f)  Employee Pension Benefit Plans. Prior to Closing Seller
shall take such action, if any, with respect to its Plans as may be necessary to
insure that Buyer has no liability of any kind thereunder after the Closing Date

                  (g)  No Termination of Key Employees. Seller shall not,
without the prior consent of Buyer, terminate the employment of any of its
officers or other key employees.

                  (h)  Audit and Restatement of Financial Statements. Seller
will assist and cooperate with KPMG Peat Marwick, LLP, the auditors of Buyer's
parent corporation, Rock of Ages Corporation ("Parent") to allow them to
expeditiously complete any audit of Seller (the "KPMG Audit") Parent or Buyer
deems appropriate. Such audit is not a condition to Closing.

                  (i)  No Sale, Merger or Competing Transaction or other
Changes. During the Interim Period, Seller and Shareholder will not do any of
the following:

                       (i)   acquire or agree to acquire, by merging or
consolidating with, by purchasing an equity interest in or a portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business entity or division thereof, or otherwise acquire
or agree to acquire any assets of any other person or entity (other than the
purchase of assets from suppliers or vendors in the ordinary course of business
and consistent with past practice).

                       (ii)  sell, lease, exchange, mortgage, pledge, transfer
or otherwise dispose of, or agree to sell, lease, exchange, mortgage, pledge,
transfer or otherwise dispose of any of Seller's Assets, or the Rockwell Quarry,
except for dispositions in the ordinary course of business and except for
dispositions not in the ordinary course that are not in excess of Ten Thousand
Dollars ($10,000.00) in the aggregate.

- 18 -

--------------------------------------------------------------------------------

                        (iii)  initiate, solicit or encourage (including by way
of furnishing information or assistance) any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any
Competing Transaction, enter into discussions or negotiate with any person or
entity in furtherance of such inquiries to obtain a Competing Transaction, or
agree to or endorse any Competing Transaction, or authorize any of the officers
or directors of the Seller to take any such action; and the Shareholder and
Seller shall use reasonable best efforts to cause the officers, employees,
agents and representatives of the Seller (including, without limitation, any
investment banker, financial advisor, attorney or accountant retained by the
Seller) not to take any such action. The Shareholder and Seller agree to notify
Buyer immediately in writing of any offer, proposal or communication received by
them or, to their knowledge by them or any Affiliate, employee, or consultant
thereof, of any Competing Transaction.

                        (iv)  fail to renew any agreement favorable to Seller
which is material to the conduct of its Business; or compromise, forgive or
discharge, other than for full consideration, any material obligation or amount
owed to Seller.

                        (v)  create, assume or permit the imposition of any Lien
with respect to any assets of the Seller other than Liens existing and disclosed
in Exhibit 4.3(g) as of the date hereof, Liens securing indebtedness under
credit facilities existing and disclosed in Exhibit 4.3(g) on the date hereof,
and purchase money Liens or statutory Liens arising in the ordinary course of
business.

                       (vi)  agree in writing or otherwise to do any of the
foregoing.

               Shareholder agrees and covenants to cause the Seller to comply
with its covenants and agreements set forth in this Section 5.1.

     5.2     Real Property Covenants. During the Interim Period, Seller,
Shareholder and any entities which either controls will refrain from violating
or allowing any third party to violate any Laws with respect to Seller or the
Rockwell Quarry.

     5.3     Access to and Information Concerning the Rockwell Quarry. Seller
and Shareholder during the Interim Period will allow Buyer and its agents access
to the Rockwell Quarry and Assets during regular business hours upon reasonable
prior notice, for purposes of inspecting and testing the same or any part
thereof as the Buyer shall reasonably request. Seller and Shareholder will
furnish to Buyer any and all information regarding Seller and its Business that
the Buyer shall reasonably request from time to time. Buyer agrees to indemnify
and hold the Seller and Shareholder harmless from all claims, suits, damages,
and losses arising from its inspection or testing of said real property, which
indemnity shall survive termination of this agreement.

- 19 -

--------------------------------------------------------------------------------

      5.4    Environmental and Engineering Testing. Parent and Buyer may, prior
to the Closing Date, perform whatever environmental and engineering tests,
appraisals, searches or inspections of the Rockwell Quarry and other assets
which they desire to perform (herein collectively the "Testing"). In addition to
any testing which may be performed upon or prior to the execution of this
agreement, they may hire a certified environmental engineering firm at their own
cost and expense ("Environmental Engineer"), to perform a Level I environmental
audit of the Rockwell Quarry and at their option a Level II environmental audit
of the Rockwell Quarry. Such Environmental Engineer shall address and certify
its environmental report to them and their financing institutions.

      5.5   Covenants Relating to Taxes.

             (a)  Liability for Taxes. Shareholder and Seller shall be liable
for all Taxes imposed upon them respectively.

             (b)  Taxes. Shareholder and Seller shall be liable for and pay all
income tax incurred by them in connection with the transactions contemplated
hereby. Seller shall be responsible for any and all excise and transfer taxes
imposed on the sale of the real estate in accordance with North Carolina law.

      5.6   Appropriate Action; Third Party Consents; Filings.

             (a)   The parties shall use reasonable best efforts to (i) take, or
cause to be taken, all appropriate action, and do, or cause to be done, all
things necessary, proper or advisable under applicable Law or otherwise, to
consummate and make effective the transactions contemplated by this agreement as
promptly as practicable; (ii) obtain from any Governmental Entities any
consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained or made by Buyer, Seller or Shareholder in connection
with the authorization, execution and delivery of this agreement and the
consummation of the transactions contemplated by this agreement; and (iii) make
all necessary notifications and filings, and thereafter make any other required
submissions, with respect to this agreement required under the Securities Act,
the Exchange Act, any other applicable federal securities Laws or Blue Sky Laws,
and any other applicable Law; provided that the parties shall cooperate with
each other in connection with all such filings, including providing copies of
all such documents to the non-filing party and its advisors prior to filing and,
if requested, to accept all reasonable additions, deletions or changes suggested
in connection therewith. The parties shall furnish to the other all information
required for any application or other filings to be made pursuant to the rules
and regulations of any applicable Law in connection with the transactions
contemplated by this agreement.

              (b) (i)  The parties shall give any notices to third parties, and
use reasonable best efforts to obtain any third party consents (A) necessary,
proper or advisable to consummate the transactions contemplated in this
agreement, (B) disclosed or required to be disclosed in the Exhibits hereto as
necessary for Buyer to operate Seller's Business after the Closing Date, or (C)
required to prevent a Seller Material Adverse Effect or a Buyer Material Adverse
Effect from occurring prior to or after the Closing Date.

- 20 -

--------------------------------------------------------------------------------

                      (ii)   If a party to this agreement fails to obtain any
third party consent described in subsection (b)(i) above, such party shall use
reasonable best efforts, and shall take any such actions reasonably requested by
the other party, to minimize any adverse effect upon the Seller and Buyer and
their respective Businesses resulting, or which could reasonably be expected to
result after the Closing Date, from the failure to obtain such consent.

                (c)   From the date of this agreement until the Closing Date,
each party shall promptly notify the others in writing of any pending or, to the
knowledge of the notifying party, threatened, action, proceeding or
investigation by any Governmental Entity or any other person (i) challenging or
seeking material damages in connection with this agreement or (ii) seeking to
restrain or prohibit the consummation of the transactions provided for in or
otherwise limiting the right of Buyer to own or operate all or any portion of
the Business or Assets of the Seller.

                (d)   The parties hereto shall do and perform or cause to be
done and performed all such further actions and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party hereby may reasonably request in order to carry out the intent and
purposes of this agreement and the consummation of the transactions contemplated
hereby.

     5.7    Seller's Employees. All employees of the Seller (both union and
non-union) shall be employees of the Seller up to and through the Closing Date
except as otherwise agreed. The Seller shall be responsible for and shall pay
all payroll, salaries, severance, wages, bonuses, commissions, expenses, accrued
vacation pay, workers' compensation benefits and other fringe benefits and
obligations due and payable to its employees through the Closing Date. Prior to
or at the Closing, the Seller will provide the Buyer with a list of all of their
employees and their current compensation as of the last full payroll period
prior to the Closing Date. Buyer will prior to or after the Closing Date meet
with Seller's employees and, at its option and upon such terms and conditions as
Buyer may in its sole discretion determine, make offers of employment to such of
them as Buyer shall determine after the Closing Date; and Seller and Shareholder
will assist Buyer with these discussions. The Buyer shall be responsible for and
shall pay all payroll, salaries, wages, bonuses, commissions, expenses, accrued
vacation pay, workers' compensation benefits and other fringe benefits and
obligations due and payable to any such employees who are hired by Buyer to the
extent that such obligations arise from and after the Closing Date.

     5.8  Update Disclosure; Breaches. From and after the date of this agreement
until the Closing Date, each party shall promptly notify the other party hereto
by written update of (a) the occurrence or non-occurrence of any event which
would, or would be likely to, cause any condition to the obligations of any
party to effect the Closing and the other transactions contemplated by this
agreement, or cause any condition set forth herein, not to be satisfied; or (b)
the failure of Seller, the Shareholder or the Buyer, as the case may be, to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by that party pursuant to this agreement which would be likely to
result in any condition to the obligations of any party to effect the Closing
and the other transactions contemplated by this agreement, or cause any
condition set forth herein, not to be satisfied. In addition, the Seller and the
Shareholder shall notify Buyer in writing of (i) such additional information
with respect to any matters or events discovered subsequent to the date hereof
and prior to the Closing Date which, if existing and known on the date hereof,
would have rendered any representation or warranty made by them, or any
information contained in any Exhibit hereto, then inaccurate or incomplete; and
(ii) any development after the date hereof and prior to the Closing Date causing
a breach of any representation or warranty in Article IV above. No update or
additional information provided pursuant to this Section 5.8 shall affect any
claim or right of any party hereto with respect to a breach of any provision of
this agreement.

- 21 -

--------------------------------------------------------------------------------

      5.9  Confidential Information. In performing their respective obligations
under this agreement, each of the parties may have access to and receive
disclosure of certain confidential information about the other parties
(including the Parent and its Subsidiaries), including, but not limited to,
financial information, operating procedures, marketing plan objectives, books,
contracts, equipment and records which are confidential, proprietary, allow the
disclosing party a competitive advantage, or are otherwise the exclusive
property of the disclosing party (hereinafter, "Confidential Information").
Confidential Information shall not include information in the public domain. The
parties agree that Confidential Information shall be used by each party
receiving such Confidential Information solely in the performance of its
obligations under or pursuant to this agreement. It is acknowledged that such
Confidential Information shall constitute "trade secrets" under applicable Law.
The party receiving the Confidential Information shall safeguard such
Confidential Information by using a reasonable degree of care, but not less than
the degree of care used by the recipient in safeguarding the recipient's own
similar Confidential Information. The parties also acknowledge that the
restrictions set forth in this agreement constitute efforts reasonable under the
circumstances to maintain the secrecy thereof. Subsequent to the Closing or
earlier termination of this agreement, the Seller and Shareholder shall not
disclose any Confidential Information of the Seller or of Parent, Buyer or their
respective Subsidiaries to any third party, except as may be agreed upon in
writing by Buyer or as may be required by law. The provisions and undertakings
of this Section 5.9 shall survive the Closing or other termination of this
agreement.

ARTICLE VI
 

CONDITIONS TO COMPLETION OF CLOSING AND CLOSING

         6.1  Conditions to the Obligations of Seller and Shareholder. The
obligations of Seller and Shareholder under this agreement to consummate the
transaction provided for herein are subject to the fulfillment of each of the
following conditions prior to the completion of the Closing, except to the
extent Seller and Shareholder may, in their absolute discretion, waive any one
or more thereof, in whole or in part:

                 (a)  The representations and warranties by Buyer to Seller and
Shareholder in this agreement shall be true and correct in all material respects
as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on the Closing Date; Buyer shall
have performed in all material respects all its obligations, covenants and
agreements set forth herein; and Seller and Shareholder shall have received a
certificate of an executive officer of Buyer to such effect (the "Buyer's
Closing Certificate").

                  (b)  There shall have been delivered to Seller and Shareholder
an opinion of counsel for Buyer ("Buyer's Opinion of Counsel") , reasonably
satisfactory in form and substance to counsel for the parties, to the effect
that Buyer is a Delaware corporation existing and in good standing under the
laws of the State of Delaware; that all necessary corporate actions of Buyer
have been duly taken to authorize this agreement and the transactions
contemplated hereby; that this agreement constitutes Buyer's legal, valid, and
binding obligation, enforceable against Buyer in accordance with its terms; that
this agreement does not, and the carrying out of the transaction herein provided
for will not, to the best of such counsel's knowledge, violate any charter or
other corporate restriction to which Buyer is subject or any other agreement or
instrument to which it is a party or by which it is bound.

                   (c)  The agreements (if any) listed in Article III shall have
been executed and delivered by the parties thereto.

         6.2   Conditions to the Buyer's Obligations. The obligations of Buyer
under this agreement to consummate the transactions provided for herein are
subject to the fulfillment of each of the following conditions prior to the
completion of the Closing, except to the extent that Buyer may, in its absolute
discretion, waive any one or more hereof, in whole or in part:

                (a)  The representations and warranties by Seller and
Shareholder shall be true and correct in all material respects as of the Closing
Date, with the same force and effect as though such representations and
warranties had been made on the Closing Date; Seller and Shareholder shall have
performed, in all material respects, all their obligations, covenants and
agreements set forth herein; Seller and Shareholder have not breached any of
their covenants or agreements set forth herein; and Buyer shall have received a
certificate from an executive officer of Seller and from the Shareholder to such
effect (the "Seller's and Shareholder's Closing Certificate").

                (b)  There shall have been delivered to Buyer an opinion of
counsel for Seller and the Shareholder, reasonably satisfactory in form and
substance to counsel for Buyer

- 23 -

--------------------------------------------------------------------------------

                (c)  The agreements (if any) listed in Article III shall have
been executed and delivered by the parties thereto.

                 (d)  All Testing conducted by Buyer shall be satisfactory to it
and its financing institutions, in their sole discretion, and the Testing shall
not have resulted in any report which indicates the presence of Hazardous
Materials requiring any remedial action under Law.

                (e)  Seller shall have delivered to Buyer a Certificate of its
Secretary (a "Seller's Secretary's Certificate") having attached thereto true,
correct and complete copies of its Articles or Certificate of Incorporation and
Bylaws, as amended to date, an incumbency certificate for its officers and
directors, and copies of the minutes of the meetings of its shareholders and
directors authorizing and approving this agreement and the transactions
contemplated by this agreement, certified by its Secretary as true, correct,
complete and in effect on the Closing Date.

                (f)   Buyer shall have completed all the Due Diligence it
desires to conduct and is satisfied, in its sole discretion, with the results
thereof.

                (g)  All Schedules and Exhibits to be attached to this agreement
were attached to this agreement upon its execution or have been attached
pursuant to Section 9.12.

                (h)  No Seller Material Adverse Effect shall have occurred or
arisen from the date of the Seller's Interim Financial Statements through the
completion of the Closing.

                (i)  Reserved.

                (j)  Seller and Shareholder shall have obtained any consents and
approvals of third parties necessary to the consummation of the transactions
contemplated by this agreement.

                (k)  No Buyer Material Adverse Effect shall have occurred or
arisen since the date of this agreement.

                (l)    All other certificates, opinions, instruments and
documents required by law to effect the transactions contemplated by this
agreement have been received in form and substance satisfactory to Buyer.

                (m)  Reserved.

                (n)   To the extent assignable, Seller shall have assigned or
otherwise transferred to Buyer all mining permits, business licenses and other
permits and licenses required for Buyer to continue Seller's Business and to own
and operate the Rockwell Quarry.

- 24 -

--------------------------------------------------------------------------------

                 (o)  Prior to the Closing Date, Parent and Buyer shall have
received the consent of The CIT Group/Business Credit, Inc. to this agreement
and the transactions contemplated herein and thereby.

                 (p)  Prior to the Closing Date, Parent and Buyer shall have
received the consent of White Granite, Inc. to the assignment of the Lease dated
December 1, 1996 (as amended on October 29, 2004) ("Lease") or Parent and Buyer
shall have otherwise secured the rights to quarry the land covered by said Lease
to Parent and Buyers satisfaction. Such consent is a condition to the
obligations of all parties to this Agreement. Without limiting the generality of
the foregoing, Seller acknowledges and understands that Buyer has reached
agreement with White Granite, Inc. to consent to the assignment of the Lease and
to amend the security provisions of the Lease to accept a subordinated mortgage
on the Rockwell Quarry and Buyer's Gardenia White Quarry as security for Buyer's
obligations under the Lease. Seller shall provide Buyer with all reasonable
assistance to accomplish the assignment of the lease and the amendment thereof.

                 (q)  Seller shall have delivered or made available to Buyer all
of Seller's books and records in Seller's possession or under Seller's control
relating to Seller's Business and the ownership and operation of the Rockwell
Quarry, including, without limitation, the following documents:

                        (i)  Copies of all licenses, permits, authorizations,
and approvals required by law and issued by all governmental authorities having
jurisdiction;

                        (ii)  Copies of all existing insurance policies in force
affecting Seller's Business or the Rockwell White Quarries;

                        (iii)  Copies of all other documents relating to
Seller's Business and the ownership and operation of the Rockwell Quarry.

                 (r)   A title insurance policy shall have been prepared for
issuance at or promptly after the Closing by Chicago Title Company insuring the
Buyer's interest as holder of title in fee simple to the Rockwell Quarry,
subject only to the Permitted Encumbrances. The Buyer shall pay all costs and
premiums incurred in obtaining such policies. Such policies shall be:

                      (i) dated as of the Closing Date;

                       (ii)  in an amount to be determined by Buyer;

                       (iii)  free of all standard exceptions, other than
standard exceptions for such state of facts as would be disclosed by an accurate
survey and inspection of the Rockwell Quarry, and for real estate taxes and
special assessments which the Seller and Buyer have agreed to pay pursuant to
the terms of this agreement; and

                       (iv)  satisfactory in substance and form to the Buyer,
which satisfaction will be reasonably exercised.

- 25 -

--------------------------------------------------------------------------------

         6.3  Conditions to Each Party's Obligations. The respective obligations
of each party to effect the transaction contemplated by this agreement shall be
subject to the satisfaction of each of the following conditions precedent at or
prior to the Closing Date except to the extent that they, in their absolute
discretion, waive any one or more thereof, in whole or in part, as set forth in
Section 10.15:

                (a)   There shall not have been instituted and there shall not
be pending any action or proceeding by a Governmental Entity, and no such action
or proceeding shall have been threatened by a Governmental Entity, with
authority to institute such an action or proceeding, before any court of
competent jurisdiction or governmental agency or regulatory or administrative
body, and no order or decree shall have been entered in any action or proceeding
before such court, agency or body, (a) imposing or seeking to impose limitations
on the ability of Parent or Buyer to acquire or hold or to exercise full rights
of ownership of any assets or securities of Seller; (b) imposing or seeking to
impose limitations on the ability of Parent or Buyer to combine and operate the
Business and Assets of Seller with any of Parent, Buyer or their Subsidiaries or
other operations; (c) imposing or seeking to impose other sanctions, damages or
liabilities arising out of the transaction contemplated by this agreement on
Parent, Buyer or Seller or any of their Affiliates; (d) requiring or seeking to
require divestiture by Buyer of all or any material portion of the Business,
assets or property of Seller; or (e) restraining, enjoining or prohibiting or
seeking to restrain, enjoin or prohibit the consummation of the transaction
contemplated by this agreement, which, in the case of claims (a) through (d)
above, would or is reasonably likely to result in a Seller Material Adverse
Effect at or prior to the Closing Date or a Buyer Material Adverse Effect at,
prior to or after the Closing Date or which, with respect to clauses (a) through
(e) above, would or is reasonably likely to subject them or any of their
respective affiliates to substantial penalties or criminal liability; provided,
however that prior to invoking this condition the party seeking in invoke it
shall have used its commercially reasonable efforts to have any such action or
proceeding dismissed or such order or decree vacated.

                   (b)   All consents, waivers, approvals and authorizations
required to be obtained, and all filings or notices required to be made, by
Buyer, Seller and Shareholder prior to consummation of the transaction
contemplated in this agreement shall have been obtained from and made with all
required Governmental Entities, except for such consents, waivers, approvals or
authorizations which the failure to obtain, or such filings or notices which the
failure to make, would not have a Seller Material Adverse Effect prior to or
after the Closing Date or a Buyer Material Adverse Effect after the Closing Date
or be reasonably likely to subject Seller, Shareholder, Parent or Buyer or any
of their respective affiliates, officers or directors to substantial penalties
or criminal liability.

- 26 -

--------------------------------------------------------------------------------

                    (c)   Reserved.

                    (d)   No statute or regulation has been enacted which would
prevent consummation of transaction contemplated by this agreement.

         6.4   The Closing.

                 (a)   Documents and Instruments to be Delivered by Seller and
Shareholder. Seller and the Shareholder agree to deliver the following documents
and instruments, duly executed, to the Buyer at the Closing:

                        (i)    A Seller's and Shareholder's Closing Certificate;

                        (ii)   A Seller's Secretary's Certificate;

                        (iii)  A Certificate of Existence or Good Standing for
Seller from the Secretary of State of its state of incorporation, dated within
twenty (20) days prior to the Closing Date;

                        (iv)  The opinion of counsel for Seller and Shareholder;

                         (v)  The agreements (if any) listed in Article III
hereof which are required to be executed by Seller, Shareholder and other
individuals, as specified therein;

                         (vi)  Bills of sale, assignment and assumption with
full warranties of title and limited or special warranty deeds for the
assignment, transfer and conveyance of the Rockwell Quarry, the Assets and
Assumed Liabilities of Seller;

                         (vii)  Certificates of title and assignments thereof
for Seller's motor vehicles which are required under state law to have
certificates of title and which are being purchased hereunder;

                         (viii)  Assignment from Seller of any and all
warranties, maintenance agreements and insurance policies covering the Assets;

                          (ix)  Assignments of Seller's right, title and
interest in all leases of personal property and any real property leased by
Seller which will not be replaced by the Lease Agreement referred to in Section
3.4 hereof, if and as required by Buyer, accompanied by any required consents to
such assignments by the lessors under such Leases;

- 27 -

--------------------------------------------------------------------------------

                            (x)   Reserved.

                            (xi)  Such other documents as Buyer or its counsel
may reasonably request for the purpose of assigning, transferring, granting,
conveying, and confirming to Buyer or reducing to its possession all of the
Assets, and required for Seller or Shareholder to consummate the transactions
contemplated by this agreement, including the dissolution or change in the
corporate names of Seller, if and as required by Buyer, within thirty (30) days
following the Closing Date.

                     (b)  Documents and Instruments to be Delivered by Buyer.
The Buyer agrees to deliver the following documents and instruments, duly
executed, to the Seller and Shareholder at the Closing:

                           (i)    Its Officer's Certificate;

                           (ii)   Its Secretary's Certificate;

                           (iii)   The opinion of counsel for Buyer;

                           (iv)   The agreements (if any) listed in Article III
hereof which are required to be executed by Buyer;

                           (v)    The Purchase Price due as required by Article
II hereof; and

                           (vi)   Such other documents as the Seller and
Shareholder, or their counsel may reasonably request and required for Buyer to
consummate the transactions contemplated by this agreement.

                     (c)   Prorations.  Utilities charges, real estate taxes,
rental and royalty prepayments, and other normal proratable items will be
prorated among the parties at the Closing, with the exception of those items
which the parties agree are to be treated as Assumed Liabilities pursuant to
Section 2.2(a) hereof, if any.

ARTICLE VII

TERMINATION

          7.1   Termination of Agreement.  This agreement and the transactions
contemplated herein may be terminated at any time as follows:

- 28 -

--------------------------------------------------------------------------------

                    (a)   By mutual written consent of Buyer and of Seller and
Shareholder.

                    (b)   By Seller and Shareholder, pursuant to written notice,
if the Buyer has failed in any material respect to perform its covenants or
agreements as set forth in Article V, or if any of Buyer's representations and
warranties as set forth in Section 4.2 have been breached by it or have become
untrue.

                    (c)    By Buyer, pursuant to written notice, if Seller or
the Shareholder, has failed in any material respect to perform its or his
covenants or agreements as set forth in Article V, or if any of their
representations and warranties as set forth in Section 4.3 have been breached by
any of them or have become untrue.

                     (d)   By any party pursuant to written notice, if (i) any
Governmental Entity, the consent of which is a condition to the obligations of
the parties to consummate the transactions contemplated hereby, shall have
determined not to grant its consent and all appeals of such determination shall
have been taken and have been unsuccessful, or (ii) any court of competent
jurisdiction in the United States or any state shall have issued an order,
judgment or decree (other than a temporary restraining order) restraining,
enjoining or otherwise prohibiting the transaction provided for in this
agreement and such order, judgment or decree shall have become final and
nonappealable.

                     (e)    Notwithstanding anything to the contrary in this
Agreement, if Closing does not occur on or before January 31, 2005, for any
reason not attributable to the Buyer, then this Agreement shall terminate.

     7.2   Consequences of Termination.  In the event of termination of this
agreement, it shall forthwith become void and there shall be no liability on the
part of the parties and each party hereto shall return to the others all
documents and materials obtained from it or them in connection with the
transactions contemplated by this agreement. In the event of any such
termination, the parties shall be deemed to have released each other from any
liability arising from the termination of this agreement. Notwithstanding
anything herein to the contrary, the parties agree that if this agreement is
terminated, the obligations of the parties pursuant to the letter agreement,
dated October 13, 2004, between Rock of Ages Corporation and Seller, shall
survive pursuant to its terms.

- 29 -

--------------------------------------------------------------------------------

ARTICLE VIII


INDEMNIFICATION AND RISK OF LOSS

       8.1   Seller's and Shareholder's General Indemnification Covenants. 
Subject to the provisions of Sections 8.3 and 8.4, Seller and Shareholder shall,
jointly and severally, indemnify, save and keep Buyer and its Parent,
Subsidiaries, Affiliates, successors and permitted assigns (the "Buyer
Indemnitees"), harmless against and from all liability, demands, claims, actions
or causes of action, assessments, losses, fines, penalties, costs, damages and
expenses, including reasonable attorneys' fees, disbursements and expenses
(collectively, "Damages"), sustained or incurred by any of the Buyer Indemnitees
as a result of, arising out of or by virtue of any misrepresentation, breach of
any warranty or representation, or non-fulfillment or breach of any agreement or
covenant made on the part of Seller or Shareholder, whether contained in this
agreement or any Exhibit or Schedule hereto or any written statement or
certificate furnished or to be furnished to Buyer pursuant hereto or in any
closing document delivered by Seller or Shareholder in connection herewith.

       8.2   Seller's and Shareholder's Special Indemnification Covenants.

               (a)  Subject to the limitation set forth at the end of this
subparagraph, and in Sections 8.3 and 8.4 below, Seller and Shareholder shall,
jointly and severally, indemnify, save and keep the Buyer Indemnitees, harmless
against all liability, demands, claims, actions or causes of action,
assessments, losses, fines, penalties, costs, damages and expenses, including
reasonable attorneys' fees, disbursements and expenses (collectively, "Special
Damages"), sustained or incurred by any of the Buyer Indemnitees as a result of,
arising out of or by virtue of any misrepresentation, breach of any warranty or
representation, or non-fulfillment or breach of any agreement or covenant made
on the part of Seller or the Shareholder, whether contained in this agreement or
any Exhibit or Schedule hereto or any written statement or certificate furnished
or to be furnished to Buyer pursuant hereto or in any closing document delivered
by Seller or Shareholder in connection herewith and related in any way to: (i)
Environmental Law; (ii) ERISA or Seller's Plans; (iii) Taxes or Returns; (iv)
Employment Obligations; or (v) any Non-Assumed Liabilities; and Seller and the
Shareholder hereby, jointly and severally, agree to pay, indemnify, defend and
hold the Buyer Indemnitees harmless from and against any and all Taxes of the
Seller or the Shareholder with respect to any period (or any portion thereof)
and for any Taxes owed by them because of the consummation of the transactions
contemplated by this agreement, together with all reasonable legal fees,
disbursements and expenses incurred by the Buyer Indemnitees in connection
therewith. Notwithstanding anything to the contrary herein, Seller and
Shareholder shall have no liability whatsoever for any violation or alleged
violation of any Environmental Law relating to the Rockwell Quarry unless Seller
or Shareholder has actual knowledge of any such violation and fails to disclose
the same to Buyer, it being understood that Buyer is relying upon its Testing
and the performance of Level I or Level II environmental audits with respect to
any potential liability arising out of the environmental condition of the
Rockwell Quarry.

- 30 -

--------------------------------------------------------------------------------

              (b)  The indemnity provided for in this Section 8.2 shall be
independent of any other indemnity provision hereof and, anything in this
agreement to the contrary notwithstanding, shall survive until the expiration of
the applicable statutes of limitation for the matters referred to herein, and
any matters subject to the indemnification set forth in this Section 8.2 shall
not be subject to the provisions of Sections 8.1 or 8.3(a).

     8.3    Limitations on Indemnification.  The obligations of Seller and the
Shareholder pursuant to Sections 8.1 and 8.2 are subject to the following
limitations:

              (a)   In no event shall the joint and several obligation of Seller
and the Shareholder to indemnify the Buyer Indemnitees pursuant to Section 8.1
exceed the Purchase Price in the aggregate; provided, however, that such
limitation shall not apply to any indemnification obligations of Seller and the
Shareholder under Section 8.2.

              (b)   Seller and the Shareholder shall not have any
indemnification obligation with respect to the first Twenty Thousand Dollars
($20,000.00) of total liabilities incurred under Sections 8.1 and 8.2, unless
the total aggregate liabilities of Seller and the Shareholder under Sections 8.1
and 8.2 equal or exceed such amount, in which case the indemnification
obligations of Seller and Shareholder will include all liabilities in excess of
One Dollar ($1.00) incurred under Sections 8.1 and 8.2 (subject only, in the
case of liabilities incurred under Section 8.1, to the maximum aggregate amount
set forth in Section 8.3(a) above).

     8.4   Conditions of Indemnification Pursuant to Section 8.1 and 8.2.

             (a)   Promptly following the occurrence of an event giving rise to
Damages or Special Damages or upon the receipt by a Buyer or Seller, as the case
may be of notice of a demand, claim, action, assessment or proceeding made or
brought by a third party, including a Governmental Entity (a "Third Party
Claim") which is subject to indemnification pursuant to Sections 8.1, 8.2 or
8.8, the indemnitee receiving the notice of the Third Party Claim (i) shall
notify the other party (the "Indemnifying Party") of its existence, setting
forth the facts and circumstances of which such Indemnifying Party has received
notice, and (ii) if the indemnitee giving such notice is a person entitled to
indemnification under this Article VIII (an "Indemnified Party"), specifying the
basis hereunder upon which the Indemnified Party's claim for indemnification is
asserted.

             (b)   The Indemnified Party shall, upon reasonable notice by
Indemnifying Party, tender the defense of a Third Party Claim to Indemnifying
Party.  If Indemnifying Party accepts responsibility for the defense of a Third
Party Claim, then they or it shall have the exclusive right to contest, defend
and litigate the Third Party Claim and shall have the exclusive right, in their
discretion exercised in good faith and upon the advice of counsel, to settle any
such matter, either before or after the initiation of litigation, at such time
and upon such terms as they deem fair and reasonable, provided that at least ten
(10) days prior to any such settlement, they shall give written notice of their
or its intentions to settle to the Indemnified Party. The Indemnified Party
shall have the right to be represented by counsel at its own expense in any
defense conducted by Indemnifying Party.

- 31 -

--------------------------------------------------------------------------------

 

              (c)  Notwithstanding the foregoing, in connection with any
settlement negotiated by Indemnifying Party, no Indemnified Party shall be
required to (i) enter into any settlement (A) that does not include the delivery
by the claimant or plaintiff to the Indemnified Party of a release from all
liability in respect of such claim or litigation, (B) if the Indemnified Party
shall, in writing to Indemnifying Party within the ten (10) day period prior to
such proposed settlement, disapprove of such settlement proposal and desire to
have the defense of such matter back tendered to the Indemnified Party, or (C)
that requires an Indemnified Party to take any affirmative actions as a
condition of such settlement, or (ii) consent to the entry of any judgment that
does not include a full dismissal of the litigation or proceeding against the
Indemnified Party with prejudice; provided, however, that should the Indemnified
Party disapprove of a settlement proposal pursuant to Clause (B) above, the
Indemnified Party shall thereafter have all of the responsibility for defending,
contesting and settling such Third Party Claim but shall not be entitled to
indemnification by Indemnifying Party to the extent that, upon final resolution
of such Third Party Claim, Indemnifying Party's liability to the Indemnified
Party but for this proviso exceeds what their liability to the Indemnified Party
would have been if they were permitted to settle such Third Party Claim in the
absence of the Indemnified Party exercising its right under Clause (B) above.

            (d)   If, in accordance with the foregoing provisions of this
Section 8.4, an Indemnified Party shall be entitled to indemnification against a
Third Party Claim, and if Indemnifying Party shall fail to accept the defense of
a Third Party Claim which has been tendered in accordance with this Section 8.4,
the Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, either before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable, provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to Indemnifying
Party. If, pursuant to this Section 8.4, the Indemnified Party so defends or
settles a Third Party Claim for which it is entitled to indemnification
hereunder, as hereinabove provided, the Indemnified Party shall be reimbursed by
Indemnifying Party for the reasonable attorneys' fees and other expenses of
defending the Third Party Claim which are incurred from time to time, forthwith
following the presentation to Indemnifying Party of itemized bills for said
attorneys' fees and other expenses. No failure by Indemnifying Party to
acknowledge in writing their indemnification obligations under this Article VIII
shall relieve them of such obligations to the extent they exist.

             (e)   The obligations of the parties set forth in Sections 8.1, 8.2
and 8.8 hereof shall survive the Closing for a period of three years and,
thereafter, shall expire; provided, however, that any claim for indemnification
that is then pending shall survive in accordance with the provisions of this
Article 8. Notwithstanding the foregoing, this limitation shall not apply to the
special indemnification covenants for ERISA or Seller Plans, Taxes and Returns,
Employment Obligations and Non-Assumed Liabilities in Section 8.2(a) (ii),
(iii), (iv), and (v) hereof, and these special indemnification covenants shall
survive the Closing without limitation.

- 32 -

--------------------------------------------------------------------------------

               (f)   The liability of either Seller and Shareholder or Buyer for
actions, losses, claims, liabilities, litigation, causes of action, damages,
costs and expenses to which Sections 8.1, 8.2 and 8.8 relate shall extend only
to the net amount thereof after deducting therefrom benefits or similar payments
from insurance companies insuring the claim that is the subject of the
indemnity.

       8.5   Certain Tax and Other Matters.

              (a)   If, in connection with the audit of any Return, a proposed
adjustment is asserted in writing with respect to any Taxes for which Seller and
Shareholder are required to indemnify a Buyer Indemnitee pursuant to Section
8.2(a) hereof, Buyer shall notify Seller and the Shareholder of such proposed
adjustment within twenty (20) days after the receipt thereof. Upon notice to
Buyer within twenty (20) days after receipt of the notice of such proposed
adjustment from Buyer, Seller and the Shareholder may assume (at their own cost
and expense) control of and contest such proposed adjustment.

              (b)   Alternatively, if Seller and the Shareholder request within
twenty (20) days after receipt of notice of such proposed adjustment from an
Buyer Indemnitee, Buyer, or the Buyer Indemnitee involved, at Buyer's option, as
the case may be, shall contest such proposed adjustment. Seller and the
Shareholder shall be obligated to pay all reasonable out-of-pocket costs and
expenses (including legal fees and expenses) which Buyer may incur in so
contesting such proposed adjustment as such costs and expenses are incurred, and
Buyer shall have the full right to contest such proposed adjustment and shall be
entitled to settle or agree to pay in full such proposed adjustment (in its sole
discretion) and thereafter pursue its rights under this agreement. Seller and
the Shareholder shall pay to Buyer all indemnity amounts in respect of any such
proposed adjustment within thirty (30) days after written demand to them
therefor, or, if they have assumed control of the contest of such proposed
adjustment as provided above (or have requested Buyer to contest such proposed
adjustment within the time provided above), within thirty (30) days after such
proposed adjustment is settled or a Final Determination has been made with
respect to such proposed adjustment.

               (c)   For purposes of this Section 8.5, a "Final Determination"
shall mean (i) the entry of a decision of a court of competent jurisdiction at
such time as an appeal may no longer be taken from such decision or (ii) the
execution of a closing agreement or its equivalent between the particular
taxpayer and the Internal Revenue Service, as provided in Section 7121 and
Section 7122, respectively, of the Code, or a corresponding agreement between
the particular taxpayer and the particular state or local taxing authority. The
obligations of Seller and the Shareholder to make any indemnity payment pursuant
to Section 8.2(a) shall be premised on their receipt from Buyer of a written
notice setting forth the relevant portion of any Final Determination, and in
cases where the amount of the indemnity payment exceeds Fifty Thousand Dollars
($50,000.00), a certified statement by Buyer's nationally recognized accounting
firm setting forth the amount of the indemnity payment (and in all other cases,
a similar statement certified by the chief financial officer of Buyer) and
describing in reasonable detail the calculation thereof.

- 33 -

--------------------------------------------------------------------------------

       8.6   Certain Information.   The parties agree to furnish or cause to be
furnished to each other (at reasonable times and at no charge) upon request as
promptly as practicable such information (including access to books and records)
pertinent to the Seller and the Shareholder and assistance relating to the
Seller and the Shareholder as is reasonably necessary for the preparation,
review and audit of financial statements, the preparation, review, audit and
filing of any Return, the preparation for any audit or the prosecution or
defense of any claim, suit or proceeding relating to any proposed adjustment or
which may result in Seller or the Shareholder being liable under the
indemnification provisions of this Article VIII, provided that access shall be
limited to items pertaining solely to the Seller and the Shareholder. Seller and
Shareholder shall grant to Buyer access to all Returns filed with respect to the
Seller, current or past.

       8.7   Risk of Loss.  The risk of loss, damage or impairment, confiscation
or condemnation of any of the Assets from any cause whatsoever shall be borne by
the Seller at all times prior to the Closing. Seller shall notify Buyer within
ten (10) days of any such loss exceeding One Thousand Dollars ($1,000.00).In the
event the cumulative amount of any uninsured, uncompensated or unreimbursed
loss, damage or impairment, confiscation or condemnation exceeds Twenty Five
Thousand Dollars ($10,000.00) (the "Material Amount"), the Buyer may elect to
terminate this agreement and to treat this agreement as terminated under Section
7.1(a) hereof; or elect to close and deduct the amount of the uninsured loss
from the Purchase Price due the Seller by reducing the Assumed Liabilities by a
corresponding amount.

       8.8   Buyer's Indemnification.  Buyer shall indemnify and hold harmless
Seller and Shareholder and their respective directors, officers, employees,
representatives and agents ("Seller Indemnitees") from and against all
liabilities, demands, claims, actions or causes of actions, assessments, losses,
fines, penalties, costs, damages and expenses, including reasonable attorneys'
fees, disbursements and expenses (collectively, "Seller's Damages") sustained or
incurred by any of the Seller Indemnitees as a result of, arising out of or by
virtue of any misrepresentation, breach of any warranty or representation, or
nonfulfillment or breach of any agreement or covenant made on the part of Buyer,
or arising out of the failure to carry out any obligation or liability assumed
by Buyer hereunder or arising out of the operation of the business herein
acquired from and after the Closing Date or the use of the Assets after the
Closing Date.

- 34 -

--------------------------------------------------------------------------------

ARTICLE IX

MISCELLANEOUS PROVISIONS AND DEFINITIONS

         9.1   Survival of Representations , Warranties, Covenants and
Agreements; Indemnification.

                 (a)   Notwithstanding any right of any party hereto to fully
investigate the affairs of any other party hereto, and notwithstanding any
knowledge of facts determined or determinable by any party pursuant to such
investigation or right of investigation, each party hereto has the right to rely
fully upon the representations and warranties of any other party hereto as set
forth herein or in any Schedule or Exhibit or any closing certificate furnished
or to be furnished by any such other party pursuant hereto and in connection
with consummating the transactions contemplated hereby.

                 (b)   All representations, warranties, covenants and agreements
of the parties contained herein and in the Schedules and the Exhibits hereto and
in any closing certificates delivered pursuant hereto shall survive the
execution and delivery of this agreement and the Closing; provided, however,
that, notwithstanding the foregoing, the representations and warranties set
forth herein and shall survive the execution and delivery hereof and the Closing
until the close of business on the Five Hundred Fiftieth (550th) day after the
Closing Date. Nothing in this agreement shall be deemed to limit any right or
remedy of any party at law or in equity or for criminal activity or fraud.

               (c)  Except as provided in Section 8.4(e) above, all covenants,
agreements and indemnities of the parties which by their terms require
performance after the Closing Date shall survive the Closing Date until the
performance or obligation imposed by them has been performed or discharged.

      9.2   Public Announcement. The parties shall consult in good faith with
each other before issuing any press release or otherwise making any public
statements with respect to the transactions contemplated by this agreement, and
none of them shall issue any such press release or make any such public
statement without the prior written approval of the other party unless such
disclosure is required by Law.

      9.3   Good Faith.  Each party hereto shall act in good faith in an attempt
to cause all the conditions precedent to its obligations under this agreement to
be satisfied. Each party hereto will act in good faith and take all reasonable
actions within its capability necessary to render accurate as of the Closing
Date its representations and warranties required to be true as of such time and
set forth in this agreement.

- 35 -

--------------------------------------------------------------------------------

        9.4   Payment of Expenses.  Whether or not the transactions provided for
herein shall be consummated, each party hereto shall pay its own Expenses
incident to preparing for, entering into and carrying out this agreement and the
transactions contemplated hereby.

        9.5   Article and Section Headings.  Article and Section headings are
employed in this agreement for reference purposes only and shall not affect the
interpretation or meaning of this agreement.

        9.6   Assignment, Successors and Assigns.  No party may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all other parties hereto, given or withheld in their sole discretion.
This agreement shall be binding upon and inure to the benefit of each party
hereto and their respective heirs, personal representatives, successors and
permitted assigns.

        9.7   Notices.  Any notice or other communication required or permitted
under this agreement shall be in writing and shall be deemed to have been duly
given (i) upon hand delivery, or (ii) on the third day following delivery to the
U.S. Postal Service as certified or registered mail, return receipt requested
and postage prepaid, or (iii) on the first day following delivery to a
nationally recognized United States overnight courier service, fee prepaid,
return receipt or other confirmation of delivery requested or (iv) when
telecopied or sent by facsimile transmission if an additional notice is also
given under (i), (ii) or (iii) above within three (3) days thereafter. Any such
notice or communication shall be directed to a party at its address set forth
below or at such other address as may be designated by a party in a notice given
to all other parties hereto in accordance with the provisions of this Section.

If to Seller or Shareholder:
Rockwell Granite Company
3045 Business Park Drive
Norcross, Georgia 30071
Attn. Lawson J. Finlayson, President, and
Barry W. Robinson, Secretary
Tel.770 209 9834
Fax 770 209 9890

- 36 -

--------------------------------------------------------------------------------

with, in the case of notice
Seller or Shareholder
copies (which shall not
constitute notice) to:
W. Hampton Morris
Cushing, Morris, Armbruster & Montgomery, LLP
2110 PeachtreeCenterInternationalTower
229 Peachtree Street, N.E.
Atlanta, Georgia 30303
Tel. 404 614 8102
Fax 404 658 9865

If to Buyer or Parent:
Kurt M. Swenson, President/
Chief Executive Officer

Michael B. Tule, Vice President/
General Counsel

Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Tel. (603)225-8397
Fax (603)225-4801

with in the case of notice
to Buyer or Parent, a
copy (which shall not
constitute notice) to:
John H. Northey, III, Esq.
Morris Manning & Martin, LLP
201 S. College Street
Suite 2300
Charlotte, North Carolina 28244
Tel. 704 554 7070
Fax 704 554 5050

         9.8   Complete Agreement.  Neither this agreement nor any provision
hereof may be changed, waived, modified, discharged, amended or terminated
orally, but only by an instrument in writing signed by all parties hereto. No
action taken by any party after the date hereof, including, without limitation,
any investigation by or on behalf of any party, shall be deemed to constitute a
waiver by the party taking such action or compliance by any other party with any
representations, warranties, covenants or agreements contained in this
agreement. This agreement, together with the Exhibits and Schedules attached
hereto or incorporated herein pursuant to Section 9.12 hereof, constitutes the
only agreement among the parties hereto concerning the subject matter hereof and
supersedes all prior agreements whether written or oral, relating thereto.

- 37 -

--------------------------------------------------------------------------------

           9.9   Governing Law.   This agreement shall be governed by and
construed in accordance with the Laws of the State of North Carolina, without
regard to conflict of laws principles, and any actions brought pertaining to the
same shall lie only in the Rowan County, North Carolina Superior Court, or the
United States District Court for the Western District of North Carolina, all of
which are the exclusive forums for any actions or claims by the parties to this
agreement; and each party hereto consents to the jurisdiction of, and venue in,
said courts in any action brought by another party hereto, and agrees that no
claims or actions relating to any matter hereunder will be brought by them in
any other courts of said States, of the United States, or of any other state or
country.

            9.10   Tax Consequences.  Each party represents and warrants that it
has made an independent evaluation of the tax consequences to such party of this
agreement and the transaction contemplated thereby. No party shall have any
recourse against any other party to this agreement nor shall this agreement be
affected in any way if the consummation of this agreement and the transactions
contemplated thereby do not have the tax consequences anticipated by such party;
provided that the foregoing shall not limit a party's liability for breach of
any representation, warranty, covenant or agreement set forth herein.

            9.11   Counterparts.  This agreement may be executed in counterparts
and by different parties on different counterparts with the same effect as if
the signatures were on the same instrument. This agreement shall be effective
and binding upon all parties hereto as of the time when all parties have
executed a counterpart of this agreement.

           9.12    Exhibits. Each Exhibit (herein an "Exhibit") or Schedule
(herein a "Schedule") delivered pursuant to the terms of this agreement shall be
in writing and shall constitute a part of this agreement. The parties may agree,
with respect to any Schedule or Exhibit required to be attached hereto that such
Schedule or Exhibit, if mutually satisfactory, may be attached hereto after the
date of execution hereof and prior to the Closing and, after mutual approval
thereof, such subsequently attached Schedule or Exhibit shall be treated as if
it were attached hereto as of the date of execution hereof. All Exhibits and
Schedules attached hereto are specifically incorporated herein by reference and
made a part hereof. The words "agreement," "herein" and "hereof" as used herein
shall in all respects include the entirety of this agreement together with all
Exhibits and Schedules attached hereto and all documents required or permitted
to be delivered hereunder.

            9.13   Further Assurances.  From time to time, as and when requested
by any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this agreement.

- 38 -

--------------------------------------------------------------------------------

             9.14   Parties in Interest.  Subject to the provisions of Section
9.6 above, this agreement shall be binding upon and inure solely to the benefit
of each party and to the party's permitted successors, assigns, heirs and
personal representatives; and nothing in this agreement, express or implied, is
intended to or shall confer upon any other person any right, benefit or remedy
of any nature whatsoever under or by reason of this agreement.

             9.15   Severability.  If any term or other provision of this
agreement is finally adjudicated by a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner, to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

              9.16  Waiver.  At any time prior to the Closing Date, any party
may (a) extend the time for the performance of any of the obligations or other
acts of the other parties to be performed for the benefit of the waiving party,
(b) waive any inaccuracies in the representations and warranties of the other
parties contained in this agreement or in any document delivered pursuant to
this agreement for the benefit of the waiving party or (c) waive compliance by
the other parties with any of the agreements or conditions compliance with which
is for the benefit of the waiving party contained in this agreement (to the
extent permitted by law). Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party or parties to be bound
thereby. The waiver by any party hereto of any inaccuracy in the representation
and warranty or of compliance with the covenant, agreement or condition for its
benefit shall not be deemed a waiver of any other inaccuracy or of compliance
with any other provision hereof.

             9.17   Pronouns.  As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural thereof wherever the context
and facts require such construction.

- 39 -

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this agreement all as
of the date first set forth above.

BUYER: CAROLINA QUARRIES, INC. /s/John H. Northey III By:/s/ Kurt M. Swenson
Witness Kurt M. Swenson, Chairman/CEO SELLER: ROCKWELL GRANITE COMPANY /s/John
H. Northey III By:/s/Lawson J. Finlayson Witness Lawson J. Finlayson, President
and CEO SHAREHOLDER: GRANITE QUARRIES USA, INC. /s/John H. Northey III
By:/s/Barry W. Robinson Witness Barry W. Robinson, President and CEO

- 40 -

--------------------------------------------------------------------------------

EXHIBIT 10.2

 

 

CONSENT TO ASSIGNMENT AND AMENDMENT OF LEASE

THIS CONSENT TO ASSIGNMENT AND AMENDMENT OF LEASE ("Consent") is made as of the
15th day of February, 2005 among White Granite Inc., f/k/a Faith Granite
Corporation, a North Carolina corporation ("Lessor"), Rockwell Granite Company,
a Georgia corporation ("Assignor"), and Carolina Quarries, Inc., a Delaware
corporation ("Assignee").
 

WHEREAS, Lessor, as Lessor, and Assignor, as Lessee, entered into that certain
Contract and Lease, dated as of December 1, 1996 (the "Original Lease"), as
amended by that certain First Amendment to Lease, dated October 29, 2004 (the
"Lease Amendment")(the Original Lease, as amended by the Lease Amendment, the
"Lease", a copies of which are attached hereto as Exhibit A-1 and Exhibit A-2),
pursuant to which Lessor leased to Assignor certain property in Rowan County,
North Carolina, as further described in the Lease (the "Property"); and
 

WHEREAS, Assignor desires to assign the Lease to Assignee, and Assignee desires
to assume the Lease, and in furtherance thereof, Assignor and Assignee wish to
enter into that certain Assignment of Lease Agreement (the "Lease Assignment", a
copy of which is attached hereto as Exhibit B); and

WHEREAS, Assignor and Assignee require the consent of Lessor to the assignment
of the Lease by Assignor to Assignee pursuant to the Lease Assignment and to the
modification of certain provisions thereof; and

WHEREAS, Lessor is willing to consent to the Lease Assignment in accordance with
the terms and provisions hereof, which includes certain amendments to the Lease;

NOW THEREFORE, for and in consideration of the benefits to Lessor, Assignor and
Assignee by virtue of the Lease Assignment, and other good and valuable
consideration in hand paid, the receipt and sufficiency of which are hereby
acknowledged by Lessor, Assignor and Assignee (the "Parties"), the Parties
hereby agree as follows:

1.    Lessor acknowledges and consents, for the benefit of Assignor and
Assignee, to the assignment of the Lease by Assignor to Assignee pursuant to the
terms of the Lease Assignment. Assignee shall not be liable to Lessor for any
breach of the Lease by Assignor, or for any obligations of Assignor thereunder.

2.    Assignee and Lessor agree to execute and at any time and from time to
time, upon request of either party, any instruments which may be necessary or
appropriate to evidence the continuance of the Lease, and to provide public
record notice of the existence and term of the Lease.

3.    The consent of Lessor to the Lease Assignment as set forth herein shall
not constitute a consent to any subsequent assignment, subletting or other
transfer or encumbrance of rights or sharing of the Lease by Assignee, and this
Consent is limited by its terms to the assignment of the Lease and the use and
occupancy of the Property by Assignee only and by no other assignee, sublessee,
invitee, transferee or licensee of Assignee, and shall be null, void and of no
force and effect as to any such subsequent assignee, sublessee, invitee,
transferee or licensee. Assignee covenants that it shall not assign its rights
under the Lease without the prior written consent of Lessor as required by the
terms of the Lease. The consent by Lessor to the Lease Assignment shall not
constitute a waiver of Lessor's right to withhold its consent to any other
assignment of the Property.

--------------------------------------------------------------------------------

4.  The Assignee, as Lessee under the Lease, hereby provides notice to Lessor of
its intent to, and hereby does, exercise its option to extend the Lease for the
"Option Period" described in Section 2 of the Lease Amendment.
 

5.     Lessor and Assignee each agree that the Lease is hereby amended to delete
definition of "Collateral" in Section of the Original Lease, and replace it in
its entirety with: "A letter of credit ("Letter of Credit") in favor of Lessor
in the amount of $100,000, issued by a financial institution reasonably
satisfactory to Lessor, which Letter of Credit shall remain in effect during the
term of the Lease. Lessor hereby agrees to accept such Letter of Credit as full
satisfaction and substitution of all "Collateral" as defined in Section 8 of the
Lease, and releases any and all security interests and liens it has in the
Collateral previously defined in the Original Lease. Lessor shall execute such
documents as may be necessary to effect this release of the original Collateral.

6.    Lessor hereby acknowledges and agrees that personal property owned by
Assignee shall not constitute Assignor's "Collateral" under the terms of the
Lease.

7.    Lessor hereby confirms that (i) the Lease is in full force and effect as
of the date of this Consent, (ii) Assignor is not in default under any provision
of the Lease as of the date of this Consent, and (iii) Lessor is the owner of
the Property and Lessor under the Lease and has the right and authority to
execute this Consent without the approval or consent of any other party.

8.    This Consent is for the limited purposes set forth herein and shall not be
construed as consent by Lessor for any other matter of circumstance.

9.    Lessor hereby agrees that neither Assignor nor Assignee shall have any
responsibility or liability with regard to the environmental condition of the
Property prior to the first date each of the Assignor and Assignee occupied the
Property, respectively, or any environmental contamination, damage or violation
arising out of the use of the Property prior to such date.

10.   This Consent, including the validity hereof and the rights and obligations
of the parties hereunder, shall be construed in accordance with and governed by
the laws of the State of North Carolina.

2

--------------------------------------------------------------------------------

THIS CONSENT is entered into by Lessor, Assignor and Assignee on the day and
year first above written.

LESSOR:   WHITE GRANITE INC.,
a North Carolina corporation   By: Name: Title:   ASSIGNOR:   ROCKWELL GRANITE
COMPANY,
a Georgia corporation   By: Title: Name:   ASSIGNEE:   CAROLINA QUARRIES, INC.
a Delaware corporation   By: Title: Name:  

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 Original Lease

(attached)

--------------------------------------------------------------------------------


EXHIBIT A-2

 Lease Amendment

(attached)

--------------------------------------------------------------------------------

 

EXHIBIT B

Assignment of Lease Agreement

(to be attached)

--------------------------------------------------------------------------------

 

STATE OF NORTH CAROLINA

LEASE

COUNTY OF ROWAN

 

     THIS CONTRACT AND LEASE, made and entered into as of the 1st day of
December, 1996, by and between FAITH GRANITE CORPORATION, a North Carolina
corporation, hereinafter referred to as "Lessor", and ROCKWELL GRANITE COMPANY,
a Georgia corporation, hereinafter referred to as "Lessee";

W I T N E S S E T H:

     That for and in consideration of the sum of Ten Dollars ($10.00), and other
good and valuable considerations known between the parties hereto, and the
mutual covenants and promises hereinafter contained, the parties do hereby agree
as follows:

     1.    For good and valuable consideration, Lessor does hereby let, demise
and lease the property more particularly shown on Exhibit "A", attached hereto
and incorporated herein by reference, being Parcels 1 and 3 consisting of 14.129
acres (the "Property"). Lessor further grants Lessee the right to use that right
of ingress, egress and regress as noted in Deed Book 539, page 940, Rowan County
Registry.

     To have and to hold said Property during the term of this Lease, together
with the privileges and appurtenances thereunto belonging, subject to the
covenants, conditions, and limitations contained in this Lease, and all zoning
and other governmental regulations affecting the Property now or hereafter in
force.

     2.    Lessor covenants that it is in the quiet and peaceable possession and
enjoyment of the Property under claims of right by purchase and conveyance and
that it will, during the term of this Lease preserve and protect its title to
the Property so that Lessee shall possess and enjoy the leasehold estate hereby
demised as fully and amply and as Lessor possesses and enjoys his freehold
estate reserved.

     3.    This Lease shall be effective upon its execution by the parties
hereto, and shall extend for a period of ten (10) years from said date, unless
earlier terminated as herein provided.

     4.    The purpose of this Lease is for the quarrying of granite rock and
operation of a quarry in connection therewith. Lessee is granted the right to go
upon the leased Property to conduct a quarrying operation, with full rights of
ingress and egress, and to remove therefrom any and all stone found thereon or
therein, and to do all things necessary, convenient or helpful in the conduct of
quarrying operations, including, but not limited to, the right to drill, core
dynamite, excavate, and remove overburden; the right to establish and maintain
grout piles; the right to place and remove equipment, buildings, guy wires,
cranes and hoists; the right to make all reasonable use of the water of the
leased Property in its operations; the right to run electric and telephone wires
and lines over and upon the leased Property, but only in such a manner as to not
unnecessarily interfere with the use of such land by Lessor. The consent of
Lessor shall be required for the construction or erection of such electric and
telephone wires and such consent shall not be unreasonably withheld.

--------------------------------------------------------------------------------

     5.    Lessee covenants and warrants that it will use, occupy and maintain
the leased Property at all times in a safe and lawful condition, and shall
prohibit anything which shall unreasonably endanger or cause injury to any
person or property. Lessee shall indemnify and save Lessor harmless from and
against any loss, liability, damages, costs, expenses or claims of any kind
arising out of the condition and maintenance of the Property, or out of Lessee's
use, occupation or activities thereon, or out of any acts, activities or
omissions of any kind by Lessee, its agents, servants or employees. Lessee shall
obtain and maintain at all times, a policy of public liability insurance with
coverage in the amount of $1,000,000.00, placed with an insurer and upon such
terms and conditions as are satisfactory to Lessor, and shall cause Lessor to be
named as an additional insured on such policies. Lessee shall furnish Lessor a
certificate of insurance certifying such coverage.

     In the event that any governmental and/or regulatory agency or authority
shall issue a citation or other process against the Lessee or Lessee's
representative for any material act of omission or commission with respect to
the safe operation of any and all activities being conducted by the Lessee on
the Property, the Lessee shall immediately provide a copy to Lessor and shall
take all steps necessary to correct the action so cited within sixty (60) days
from the notice thereof (provided that within the governmental regulatory
guidelines such corrective action can be taken within sixty (60) days).

     Failure of the Lessee to take such corrective action within the sixty (60)
day period (provided that such corrective action is possible within that time
frame) shall operate as a default, and the Lessor shall thereupon have the right
without further notice to terminate this contract in all respects.

     6.   Lessee shall conduct all of its quarrying activities on the Property
in a commercially reasonable fashion in accordance with industry standards.
Without limiting the generality of the foregoing, Lessee specifically agrees to
assume all responsibility for compliance with any necessary reclamation plans in
connection with its operation of a quarry upon the Property, and Lessee shall
bear all reclamation expenses related thereto upon the termination of this
Lease. Lessee covenants and warrants that it will, at its own cost and expense,
comply with all laws, rules and regulations of all local, state and federal
governments or any departments, agencies or bureaus thereof, applicable to the
leased Property or Lessee I s use and occupation thereof, and shall indemnify
and save Lessor harmless from and against any loss or other damage from the
violation of any applicable law or regulations. In particular, Lessee will not
use or store any noxious or hazardous materials, including petroleum products or
flammable or explosive materials, on the leased Property, except as permitted by
and in full compliance with all applicable laws and regulations. Lessee hereby
grants to Lessor reasonable access to the Property to enable Lessor to inspect
the Property to assure Lessee's compliance with the requirements of this Lease,
including, but not limited to, the conduct of an initial and subsequent annual
"base line" surveys of the Property and granite deposits thereof. Such surveys
shall be undertaking at Lessor's expense. Lessee shall indemnify and save Lessor
harmless from and against any loss, liability, damages, costs, expenses or
claims of any kind arising out of the existence, maintenance, or presence of
noxious or hazardous materials on said Property or any discharge therefrom, or
the violation of any applicable laws or regulations. Lessee does not waive its
right to contest any law, rule or regulation imposed, provided that such contest
does not expose Lessor to any liability.

--------------------------------------------------------------------------------

      7.    During the Lease term, Lessee shall pay Lessor in advance a fixed
quarterly rental of $17,500. As additional rent hereunder, Lessee shall pay to
Lessor royalties of $1.40 per cubic foot on all granite exceeding 40,000 cubic
feet per annum that is removed from the Property by Lessee (other than that
removed as waste or rubble materials); provided, however, that any waste or
rubble materials that are transferred by Lessee or any affiliate for
compensation, shall be included for the purpose of calculating royalties due
hereunder. Lessee shall pay to Lessor all earned royalties owing hereunder on or
before the last day of the month following the calendar month in which Lessee
has removed the granite.

     Notwithstanding the foregoing provisions relating to the minimum production
of 40,000 cubic feet of granite, Lessee shall pay Lessor a minimum annual
royalty of $10,000 which shall be due and payable on or before sixty (60) days
after the commencement date of this Agreement and sixty (60) days after each
anniversary date thereof.

     It is agreed that prompt payment of the said rentals specified above is of
the essence of this Lease, and upon failure to pay same when due as herein
provided, Lessor shall have the right to cancel this Lease, upon the express
condition that Lessor shall first provide Lessee with written notice that
payment is due; whereupon, Lessee shall have thirty (30) days from the date of
said notice within which to cure the default by making full payment due. Failure
to pay all sums due within the thirty (30) day period shall result in Lessor
having the option of terminating the Lease thirty (30) days thereafter. All sums
owing shall also draw interest at the rate of two (2 %) percent per month after
said date due until paid. Lessee shall pay Lessor's costs of collection,
including, but not limited to, reasonable attorney's fees in the event Lessor
collects amounts due hereunder through an attorney at law.

     8.    As security and collateral for Lessee's obligations to make the
payments described in Section 7 above, Lessee hereby pledges and assigns to
Lessor security title to and grants a security interest in the following assets
and property of Lessee (collectively, the "Collateral"): (i) all buildings,
improvements and fixtures on the Property owned by Lessee and (ii) the equipment
described on Schedule A, attached hereto and incorporated herein by reference.
Without limitation of Lessor's other rights and remedies under this Lease, upon
the occurrence of a default in payment by Lessee which remains uncured as
provided in Section 7 above, Lessor shall have the right to exercise any and all
of its rights and remedies against the Collateral in accordance with the
applicable provisions of Article 9 of the Uniform Commercial Code as adopted in
the State of North Carolina. Lessee shall execute and cause appropriate UCC-l
filings to be filed and maintained in order to give notice of Lessor's security
rights. Said notices shall be recorded and copies provided to Lessor prior to
Lessee entering upon the Property. Further, Lessor shall have the right to
require additional collateral for the payment of Lessee's obligations hereunder
in the event that Lessor, exercising reasonable judgment, deems itself insecure
(as such term is used in Section 1-208 of the Uniform Commercial Code, as
adopted in the State of North Carolina). In such event and upon thirty (30) days
prior written notice thereof from Lessor, Lessee shall convey to Lessor a
security interest in such a quantity of Lessee's granite production on Lessee's
adjoining property as shall reasonably be necessary to secure Lessee's payment
obligations hereunder.

--------------------------------------------------------------------------------

      9.   Lessee shall keep complete records of all granite quarried and
shipped from the Property and all sales and collections made thereon in order to
provide Lessor with sufficient information to verify all weights, amounts,
billings and collections relating to such granite. Without limitation of the
foregoing, Lessee shall keep records showing the total selling price and total
volume of all stone quarried and removed from the Property (other than that
removed as waste or rubble materials and on which no royalty is due). Lessee
will provide a written monthly report, by the 15th day of each month, showing
the volume and value of granite removed from the Property during the previous
month (other than granite removed as waste or rubble materials on which no
royalty is due). Once per quarter, Lessee shall submit a written accounting of
the financial information described in the previous sentence to Lessor, duly
certified as to accuracy by an officer of Lessee. Lessor shall have the right to
examine all such records during reasonable business hours, which right may be
exercised no more than once during each calendar month of this Agreement. Lessor
shall bear all expenses incurred by Lessor in connection with such inspections
and examinations; provided, however, Lessee shall reimburse Lessor for the costs
thereof in the event that Lessor's inspection reveals that Lessee has failed to
report, and pay royalties on, granite sales during the financial period covered
by Lessor's examination.

      10.   During the term of this Lease, Lessor shall pay all property taxes
levied against the land constituting the demised Property for the year 1996, and
Lessor shall pay the same amount each year thereafter toward the said property
taxes levied in each successive year. Lessee shall pay any increased amount of
property taxes levied against the Property in any year subsequent to 1996. It
shall be the responsibility of Lessee to pay when due any and all ad valorem
taxes: (i) upon any and all buildings and quarrying equipment and other property
of Lessee which may be upon the demised Property and (ii) upon any extractions
of granite from the Property. In the event that nonpayment of taxes by Lessor
results in action or threatened action by Rowan County to sell the Property
through tax foreclosure, Lessee shall have the option of paying the Lessor's tax
and to be reimbursed for the same by Lessor.

       11.   Lessee further covenants that Lessor shall have at all times during
the term of the Lease the right to pay taxes, assessments, water rates, liens or
other charges upon said Property, and the improvements thereon, and also to
redeem said Property from any sale that may be made of the same for taxes or
assessments; written notice of Lessee's obligation shall be provided to the
Lessee who shall, within thirty (30) days of said Notice, comply with said
obligation. Failure to comply within the thirty (30) day period shall result in
Lessor having the option of terminating the Lease thirty (30) days thereafter.

        12.  It is agreed that Lessee shall have thirty (30) days after the
expiration of this Lease or extension thereof, providing all rents and royalties
due hereunder shall have been fully paid, within which to remove any and all
machinery, equipment, buildings, derricks, and other property placed thereon by
Lessee, and all of such property shall be considered and treated as personal
property of Lessee regardless of the manner in which it may be attached to the
realty and may be detached by Lessee at its will or pleasure, so long as done in
a professional manner and in such fashion as to cause the least possible damage
to the Property.

--------------------------------------------------------------------------------

         13.   Provided all rental payments are current, and Lessee is in
compliance with all terms and conditions of this Lease, Lessee may assign this
Lease or sublet the Property with the prior written consent of Lessor which
consent shall not be unreasonably withheld; but such assignment or subletting
shall not relieve Lessee of the primary responsibility and liability to Lessor
for performance of all terms and conditions contained herein. If Lessee
subleases or assigns the Property and, as a result, Lessee realizes any gain or
profit from payments over Lessee's rental payments hereunder, then Lessee shall
remit to Lessor one-half of such realized gain or profit. Lessee may sublease or
assign this Lease to an affiliate (defined as a company that is owned at least
67% by Lessee and in which Lessee has voting control). The terms of any such
assignment or sublease to an affiliate shall be disclosed to Lessor who may, in
its sole discretion, waive in whole or in part, its participation in any net
gain or profit as to that transaction.

           14.   This Lease, and all provisions hereof shall be binding upon the
parties hereto, their heirs, executors, administrators, personal
representatives, successors and assigns, and is made and shall be construed
under the laws of the State of North Carolina. Lessee's indemnification
obligations shall survive the termination of this Lease for any reason.

           15.    It is agreed that a short form memorandum of this Lease may be
simultaneously executed between the parties for recording purposes, and such
short form memorandum shall be subject to all terms, conditions, and provisions
of this contract and agreement, whether stated therein or not, and the terms of
this long form Lease are expressly by reference incorporated into and made a
part of such short form memorandum.

           16.    Lessor has advised Lessee of the termination of the lease on
the Property, by and between Lessor and William L. Comolli and Gianni
Moscardini, dated March 12, 1991. In connection therewith, Lessee hereby agrees
to indemnify and hold Lessor harmless from and against any and all claims made
by such former lessees in connection with the termination of the previous lease;
provided, however, that the indemnity herein contained should not be construed,
in any manner, as an admission or acknowledgment that such lessees have any
cause of action whatsoever in connection with the Property, the previous lease
or any other matters involving the parties hereto.

           17.    Lessee hereby grants to Lessor or his assignee the first right
and option to inspect and remove from the property all waste or residue granite
materials that are not useable or saleable by Lessee in the ordinary course of
its business. Accordingly, Lessor, upon reasonable advance notice to Lessee,
shall have the right to enter the Property, and remove such materials at its own
risk and expense.

--------------------------------------------------------------------------------

LESSOR:

--------------------------------------------------------------------------------

Unofficial Witness   FAITH GRANITE CORPORATION Sworn to and subscribed before me
this 29th day of October 2004   By: /s/A.B.Roubin

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notary Public Its: President My commission expires: [NOTARY SEAL] ATTEST:
By:/s/Lawson J. Finlayson

--------------------------------------------------------------------------------

Its: Secretary LESSEE: ROCKWELL GRANITE COMPANY Sworn to and subscribed before
me this 29th day of October 2004   By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notary Public Its: Secretary My commission expires: [NOTARY SEAL] ATTEST: By:

--------------------------------------------------------------------------------

Its: President

--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

     This First Amendment to Lease is made and entered into as of the 29th day
of October, 2004 by and between WHITE GRANITE INC., formerly named FAITH GRANITE
CORPORATION, a North Carolina corporation ("Lessor") and ROCKWELL GRANITE
COMPANY, a Georgia corporation ("Lessee").

    WHEREAS, Lessor and Lessee entered into that certain Lease (the "Lease")
dated December 1,1996 regarding the lease of certain premises in Rowan County,
North Carolina as more particularly described in the Lease; and

     WHEREAS, Lessor and Lessee desire to amend the terms and conditions of the
Lease as provided herein.

      NOW, THEREFORE, for Ten and No/100 Dollars ($10.00) in-hand paid and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lessor and Lessee hereby agree as follows:

      1.  All capitalized terms not otherwise defined herein are as provided in
the Lease.

      2.  Section three (3) of the Lease is hereby deleted in its entirety and
replaced with the following: "This Lease shall be effective upon its execution
by the parties hereto and shall extend for a period of ten (10) years from said
date, unless earlier terminated as herein provided. Notwithstanding the
foregoing, Lessee shall have the option to extend the term hereof for an
additional ten (10) years (the "Option Period") provided that Lessee provides
Lessor notice of its intention to exercise its option on or before June 1,
2005." 

      3.  Section 7 of the Lease is hereby modified by deleting the first
paragraph thereof and by adding in lieu thereof the following:

If Lessee exercises its option to extend the term as provided herein, then
commencing December 1, 2006 and continuing throughout the Option Period, Lessee
shall pay Lessor in advance an annual rental of $100,000.00 for the first year
and thereafter an increase of 3% per annum shall be applied to the annual rental
of $100,000.00. Therefore, in the second year a rental of $103,000.00 shall
apply, in the third year a rental of $106,090.00 and so forth. As additional
rent hereunder during the Option Period, Lessee shall pay to Lessor royalties of
$1.40 per cubic foot on all granite exceeding 47,100 cubic feet per annum that
is removed from the Property by Lessee (other than that removed as waste or
rubble materials); provided, however, that any waste or rubble materials that
are transferred by Lessee or any affiliate for compensation, shall be included
for the purpose of calculating royalties due hereunder. Lessee shall pay to
Lessor all earned royalties owing hereunder on or before the last day of the
month following the calendar month in which Lessee has removed the granite.

     4.  The Lease is hereby modified by adding a new Section 18 thereto which
shall read as follows:

--------------------------------------------------------------------------------




          18.  Upon written approval of Lessee (said approval not to be
unreasonably withheld, conditioned or delayed), Lessor shall have the right to
access approximately one-half acre of the Property in a place chosen by Lessee
and at the sole discretion of Lessee but reasonably suited to the requirements
of the Lessor (the "Lessor's Access Area"). Prior to Lessor's entry onto the
Lessor's Access Area, Lessor shall: (i) provide Lessee with all permits
necessary to perform its intended activities on the Lessor's Access Area, (ii)
obtain and maintain at all times during such occupancy, a policy of public
liability insurance with coverage in the amount of not less than $1,000,000
placed with an insurer and upon such terms and conditions as are satisfactory to
Lessee, and shall cause Lessee to be named as an additional insured on such
policies, (iii) provide Lessee a certificate of insurance certifying such
coverage, and (iv) provide Lessee with any other items reasonably requested by
Lessee.

     5.   Pursuant to the terms of Section 8 of the Lease, Lessee has granted
Lessor security title to the Collateral, consisting of buildings, improvements
and fixtures on the Property and certain equipment described on Schedule A of
the Lease. The parties acknowledge that most of such equipment presently is
either obsolete or no longer in use. Accordingly, if Lessee exercises its option
for an additional term during the Option Period, then Lessee shall provide
substitute collateral (the "Substitute Collateral") as provided in this Section
5. The Substitute Collateral will secure Lessee's obligations for the payment of
the annual rental during the Option Period. Initially, the Substitute Collateral
will have an appraised value of not less than $1,000,000, effective as of the
date of the exercise of the option, subject to reduction as described below (the
"Secured Obligations"). The Substitute Collateral, at Lessee's election, shall
consist of either a mortgage on Lessee's adjoining real estate or a security
interest in buildings, furniture, fixtures or equipment (or both) provided that
the Substitute Collateral has an appraised value equal to the Secured
Obligations. The amount of the Secured Obligations shall be reduced by $100,000
on a year-to-year basis during the Option Term. For example, at the end of the
first year of the Option Period (November 31, 2007), the amount of the Secured
Obligations will be reduced to $900,000, and the amount will be reduced to
$800,000 at the end of the second year and so forth. At Lessee's request, Lessor
shall release such items of Substitute Collateral as are appropriate in order to
reduce the value of the Substitute Collateral on a dollar-for-dollar basis to
the amount of the Secured Obligations. Lessor also acknowledges that, if Lessee
grants a mortgage interest in Lessee's adjoining property, then Lessor's
mortgage interest may be made subordinate to other mortgage indebtedness. At any
time after the exercise of the option, Lessee shall have the right to provide
replacement collateral in exchange for the existing Substitute Collateral
subject to Lessee's delivery of reasonable appraisals as to the value of such
replacement collateral. This Section 5 amends Section 8 of the Lease. In the
event of any inconsistencies between this Section 5 and such Section 8, the
terms of Section 5 will prevail.

     6.   The Guaranty of Payment and Performance, dated December 1, 1995,
executed by Granite & Quartzite Centre Incorporated, which is attached to the
Lease, hereby is terminated and deleted in its entirety.

      7.   Lessor and Lessee hereby agree and acknowledge that, as of the date
hereof, no default exists pursuant to the Lease, and no circumstance currently
exists that, with the passage of time, would cause an event of default pursuant
to the Lease.

 

2

--------------------------------------------------------------------------------

 

       8.  Except as modified herein, the Lease remains in full force and
effect, the parties hereto hereby ratify the same.

 

LESSOR:

--------------------------------------------------------------------------------

Unofficial Witness   WHITE GRANITE, INC. formerly named FAITH GRANITE
CORPORATION Sworn to and subscribed before me this 29th day of October 2004  
By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notary Public Its: President My commission expires: [NOTARY SEAL] ATTEST: By:

--------------------------------------------------------------------------------

Its: Secretary LESSEE: ROCKWELL GRANITE COMPANY Sworn to and subscribed before
me this 29th day of October 2004   By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Notary Public Its: Secretary My commission expires: [NOTARY SEAL] ATTEST: By:

--------------------------------------------------------------------------------

Its: President

3

--------------------------------------------------------------------------------

EXHIBIT 10.3

February 15, 2005

 

 

Rock of Ages Corporation
772 Graniteville Road
Graniteville, Vermont 05654
Attention: Chief Executive Officer

Re:Consent to Rockwell Quarry Acquisition

Gentlemen:

We refer to the Financing Agreement, dated as of December 17, 1997, by and among
Rock of Ages Corporation ("Rock"), Rock of Ages Kentucky Cemeteries, LLC
("Kentucky"), Autumn Rose Quarries, Inc. ("Autumn Rose"), Carolina Quarries,
Inc. ("Carolina"), Pennsylvania Granite Corp. ("Pennsylvania"), Keith Monument
Company LLC ("Keith"), Rock of Ages Memorials Inc. ("Memorials"), Sioux Falls
Monument Co. ("Sioux Falls;" Rock, Kentucky, Autumn Rose, Carolina,
Pennsylvania, Keith, Memorials and Sioux Falls each a "Company" and collectively
the "Companies"), The CIT Group/Business Credit, Inc. ("CIT") and the other
financial institutions from time to time parties thereto, as lenders (the
"Lenders"), and CIT as agent for the Lenders (in such capacity, the "Agent") as
such agreement has been and may hereafter be amended, renewed, restated or
otherwise modified from time to time (the "Financing Agreement"). Capitalized
terms used herein and defined in the Financing Agreement shall have the meanings
set forth therein unless otherwise specifically defined herein.

Description of the Transactions

I.  The Acquisition

   You have informed us that Carolina has entered or is about to enter into that
certain Asset Purchase Agreement, dated February 15, 2005 (the "Purchase
Agreement"), by and among Carolina, as buyer, Rockwell Granite Company, a
Georgia corporation, as seller ("Seller"), and Granite Quarries USA, Inc., a
Georgia corporation ("Shareholder"), pursuant to which Carolina will purchase
from Seller all of the assets and properties of Seller that are related in any
way to the "Rockwell Quarry" (as defined in the Purchase Agreement), including,
without limitation, the "Assets" (as defined in the Purchase Agreement), as more
fully described in the Purchase Agreement and Exhibit 2.1 thereto, for
$3,500,000 in cash (the "Purchase Price"). The transaction described in this
paragraph is hereinafter referred to as the "Acquisition".

II.  The Lease

   You have also informed us that, in connection with the Acquisition: (a)
Seller and Carolina are entering into that certain Lease Assignment, dated
February 15, 2005 (the "Lease Assignment"), pursuant to which Seller will assign
to Carolina, and Carolina will assume, all of Seller's rights, obligations,
liabilities and duties under that certain Contract and Lease, dated December 1,
1996, between Seller, as lessee, and White Granite Inc., f/k/a Faith Granite
Corporation, a North Carolina corporation, as lessor ("Lessor"), as amended by
the First Amendment to Lease, dated October 29, 2004 (together, the "Lease");
(b) Lessor, Seller and Carolina are entering into that certain Consent to
Assignment and Amendment of Lease, dated February 15, 2005 (the "Consent"),
pursuant to which Lessor will consent to the Lease Assignment and to the
modification of certain terms of the Lease; and (c) Carolina will deliver to
Lessor, as security for Carolina's obligations under the Lease, a standby letter
of credit in the amount of $100,000, issued for the account of Carolina and the
benefit of Lessor (the "Letter of Credit"). The transactions described in this
paragraph are hereinafter collectively referred to as the "Lease Transaction".
 

--------------------------------------------------------------------------------

III.  The Settlement

   You have also informed us that, pursuant to that certain Release and
Settlement Agreement, dated as of January 26, 2005 (the "Settlement Agreement"),
among Childs & Childs Granite Co., Inc., Mize Acquisition, Inc. (the foregoing,
collectively, "Childs"), ROA and Memorials, ROA and Memorials have agreed to
settle all claims between them and Childs with respect to the Note (as defined
in the Settlement Agreement) in exchange for $300,000 in cash (the "Cash
Settlement Amount") and a product credit worth up to $100,000. The transaction
described in this paragraph is hereinafter referred to as the "Settlement".

Consent

   This letter is to confirm our consent to the consummation of each of the
Acquisition, the Lease Transaction and the Settlement, provided that: (a) the
Acquisition shall be consummated pursuant to the terms of the Purchase
Agreement, which terms shall be substantially similar to the terms set forth in
the draft thereof dated January 10, 2005 (a copy of which has been delivered to
Agent); (b) the Lease Transaction shall be consummated pursuant to the terms of
the Lease Assignment and the Consent, which terms shall be substantially similar
to the terms set forth in the draft thereof delivered to Agent; (c) the
Settlement shall be consummated pursuant to the terms of the Settlement
Agreement, which terms shall be substantially similar to the terms set forth in
the draft thereof delivered to Agent; (d) subject to satisfaction of all of the
conditions for the making of an Acquisition Term Loan set forth in the Financing
Agreement, the Purchase Price shall be funded with the proceeds of an
Acquisition Term Loan in the amount of $3,500,000 (the "Rockwell Acquisition
Term Loan"); (e) a portion of the Rockwell Acquisition Term Loan equal to
$2,000,000 shall amortize in accordance with Section 4 of the Financing
Agreement; (f) the Letter of Credit shall be issued pursuant to the Financing
Agreement; (g) promptly upon ROA's and/or Memorial's receipt thereof, the Cash
Settlement Amount shall be deposited in the Companies' lockbox with Agent; and
(h) Agent shall have received all of the following, each in form and substance
satisfactory to Agent:

         (a)  a copy of this letter duly executed and delivered by the Companies
and Chittenden Trust Company;
 

        (b)   a collateral assignment in favor of Agent of all of Carolina's
right, title and interest in, to and under the Purchase Agreement and all
related acquisition documents, duly executed and delivered by Carolina and
consented to in writing by Seller and Shareholder;

- 2 -

--------------------------------------------------------------------------------

         (c)    a mortgage or deed of trust executed by Carolina, as mortgagor,
in favor of Agent, as mortgagee, granting to Agent a first mortgage lien on all
of the land and improvements being acquired by Carolina pursuant to the Purchase
Agreement, to secure payment of the Companies' Obligations under the Financing
Agreement (the "Mortgage");

        (d)    a mortgagee's title policy with respect to the Mortgage or
marked-up unconditional binder for such insurance, which policy shall: (i) be in
an amount satisfactory to Agent; (ii) insure that the Mortgage creates a valid
lien on the real property covered by the Mortgage, free and clear of all defects
and encumbrances except those acceptable to Agent; (iii) name Agent on behalf of
Lenders as the insured thereunder; and (iv) contain such endorsements and
effective coverage as Agent shall require, including, without limitation, a
revolving line of credit endorsement;

        (e)    evidence that all premiums in respect of the title insurance
policy referred to in clause (d) above have been paid by the Companies and that
all charges for mortgage recording taxes with respect to the Mortgage, if any,
shall have been paid by the Companies;

        (f)     maps or plats of a perimeter or boundary of the site of each of
the properties covered by the Mortgage, dated a date satisfactory to Agent and
the relevant title insurance company, prepared by an independent professional
licensed land surveyor satisfactory to Agent and the relevant title insurance
company, which maps or plats and the surveys on which they are based shall also
be satisfactory to Agent and the relevant title company;

        (g)    a reliance letter from WPC Engineering, Environmental &
Construction Services ("WPC") in favor of Agent with respect to all of the
environmental site assessment reports prepared by WPC with respect to the
Rockwell Quarry on or before the date hereof;

        (h)    a collateral assignment of the Lease executed by Carolina in
favor of Agent, consented to in writing by Lessor;

        (i)     a Landlord's Waiver and Consent with respect to the premises
being leased by Carolina under the Lease, executed by Lessor;

       (j)     results of current searches of the applicable public records
showing that no UCC financing statements, state or federal tax liens, judgments,
pending litigation or bankruptcy proceedings are of record with respect to
Seller or any of its properties;

       (k)    fully executed copies of the Purchase Agreement, the Lease, the
Lease Assignment, the Consent and the Settlement Agreement, together with all
exhibits and schedules thereto, and copies of all other agreements, documents
and instruments executed and/or delivered in connection therewith;

- 3 -

--------------------------------------------------------------------------------

         (l)    a list of all Operating Leases of the Companies (including,
without limitation, the Lease, if applicable), setting forth the aggregate
obligations of the Companies with respect to each such lease during each fiscal
year, commencing with the 2005 fiscal year; and

        (m)   a Second Amended and Restated Promissory Note, substantially in
the form of Exhibit A to the Financing Agreement, in the amount of $19,500,000,
evidencing all of the outstanding Acquisition Term Loans (including, without
limitation, the Rockwell Acquisition Term Loan), executed by the Companies and
payable to Agent.

Post-Closing Covenants

I.   Environmental Remediation

    The Companies hereby agree to deliver to Agent, on or before the 120th day
after the date hereof, an updated environmental site assessment report, prepared
by WPC or another environmental firm acceptable to Agent, which demonstrates
that all of the "recognized environmental conditions" described in WPC's Phase I
Environmental Report dated January 10, 2005 and WPC's Soil & Stormwater
Assessment dated January 21, 2005 (collectively, the "Reports") have been
addressed in accordance with all of the recommendations made by WPC in the
Reports and in compliance with all applicable state and federal environmental
laws. Unless and until the covenant contained in this paragraph shall have been
performed in full, none of the Real Estate or Equipment acquired pursuant to the
Purchase Agreement shall constitute Eligible Fixed Assets. The Companies'
failure to comply with the covenant contained in this paragraph shall constitute
an Event of Default.

II. Additional Real Estate Collateral

    The Companies hereby agree to deliver to Agent, on or before the 45th day
after the date hereof, all Real Estate Documentation (as defined in the Fifth
Amendment to the Financing Agreement) required by Agent in order for Agent to
obtain a first mortgage lien for the benefit of the Lenders on all of the
Companies' real property at the following locations: (a) 558 Graniteville Road,
Graniteville VT (Visitor's Center); (b) Twitty Mill Road, Heath Springs, SC; and
(c) numerous woodlands contiguous to Graniteville, Websterville and
Williamstown, VT properties. The Companies' failure to comply with the covenant
contained in this paragraph shall constitute an Event of Default.

    The consents set forth in this letter are granted to the Companies in this
particular instance in light of the facts and circumstances that presently
exist, and Agent's and Lenders' grant of these consents shall not constitute a
course of dealing or a waiver of Agent's or any Lender's rights to withhold
consent for any similar request in the future.

- 4 -

--------------------------------------------------------------------------------

    You agree to reimburse Agent for any reasonable Out-of-Pocket Expenses
incurred by Agent in connection with this letter and the transactions
contemplated hereby. All such amounts may, at Agent's option, be charged to your
Collective Loan Account under the Financing Agreement.

    This letter shall be governed by and construed in accordance with the laws
of the State of New York.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]


- 5 -

--------------------------------------------------------------------------------

   No other change in or waiver of the terms or provisions of the Financing
Agreement is intended or implied. If the foregoing is in accordance with your
understanding of our agreement, would you kindly so indicate by signing and
returning the enclosed copy of this letter.

 

 

 

THE CIT GROUP/BUSINESS CREDIT, INC.
as Agent and as a Lender

 

 

 

By:/s/Nick Malatestinic

 

Name: Nick Malatestinic
Title: Vice President and Team Leader

 

 

Accepted and agreed to as of
the date above first written:

 

 

ROCK OF AGES CORPORATION

ROCK OF AGES KENTUCKY CEMETERIES, LLC

CAROLINA QUARRIES, INC.

AUTUMN ROSE QUARRIES, INC.

PENNSYLVANIA GRANITE CORP.

KEITH MONUMENT COMPANY LLC

ROCK OF AGES MEMORIALS INC.

SIOUX FALLS MONUMENT CO.

 

 

By:

/s/Kurt M. Swenson

 

Name:

Kurt M. Swenson

 

Title:

Chairman and Chief Executive Officer
of each of the above Companies

 

 

 

 

CHITTENDEN TRUST COMPANY,
as a Lender

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to Consent

--------------------------------------------------------------------------------

 

EXHIBIT 10.4

SECOND AMENDED AND RESTATED
PROMISSORY NOTE

Original date of execution: December 27, 2000
Date of first amendment and restatement: October 25, 2002
Date of second amendment and restatement: February 15, 2005

 

$19,500,000.00

     FOR VALUE RECEIVED, the undersigned, ROCK OF AGES CORPORATION, a Delaware
corporation, ROCK OF AGES KENTUCKY CEMETERIES, LLC, a Delaware limited liability
company, CAROLINA QUARRIES, INC., a Delaware corporation, AUTUMN ROSE QUARRIES,
INC., a Georgia corporation, PENNSYLVANIA GRANITE CORP., a Pennsylvania
corporation, KEITH MONUMENT COMPANY, LLC, a Delaware limited liability company,
ROCK OF AGES MEMORIALS INC., a Delaware corporation, and SIOUX FALLS MONUMENT
CO., A South Dakota corporation, and such other subsidiaries or affiliates of
the foregoing as the Lenders, by unanimous consent, permit to become parties to
the Financing Agreement (herein the "Companies") jointly and severally, promise
to pay to the order of THE CIT GROUP/BUSINESS CREDIT, INC. (herein the "Agent")
as Agent for itself and the other lenders that are, or may be, pursuant to the
terms of the Financing Agreement referred to below, lenders to the Companies, at
its office located at 1211 Avenue of the Americas, New York, New York 10036, in
lawful money of the United States of America and in immediately available funds,
the principal amount of Nineteen Million Five Hundred Thousand Dollars
($19,500,000.00) in accordance with the provisions of Section 4 of the Financing
Agreement (as defined below).

    Each Company further agrees to pay interest at said office, in like money,
on the unpaid principal amount owing hereunder from time to time from the date
hereof on the date and at the rate specified in Section 8 of the Financing
Agreement (as defined below).


    If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable rate during such extension.

     This Note is one of the Promissory Notes referred to in the Financing
Agreement, dated December 17, 1997 (as amended, the "Financing Agreement";
capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Financing Agreement), between the Companies, the Agent
and the lenders that are now, or in the future, a party thereto, and is subject
to, and entitled to, all provisions and benefits thereof and is subject to
optional and mandatory prepayment, in whole or in part, as provided therein.
This Note amends, supercedes and replaces in their entirety all existing
Promissory Notes evidencing Acquisition Term Loans (the "ExistingNotes");
provided, however, that all Obligations outstanding under the Existing Notes
continue to be outstanding as of the date hereof under this Note. This Note is
not and shall not be deemed to be a cancellation or novation with respect to any
Obligations under the Existing Notes and the Companies' execution and delivery
of this Note shall constitute an express acknowledgment and confirmation of, and
agreement with, the foregoing.

--------------------------------------------------------------------------------


Upon the occurrence of any one or more of the Events of Default specified in the
Financing Agreement or upon termination of the Financing Agreement, all amounts
then remaining unpaid on this Note may become, or be declared to be, at the sole
election of the Agent, or at the direction of the Required Lenders, immediately
due and payable as provided in the Financing Agreement.

 

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
AUTUMN ROSE QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By:/s/Kurt M. Swenson
Name: Kurt M. Swenson
Title: Chairman and Chief Executive Officer

- 2 -

--------------------------------------------------------------------------------

 

EXHIBIT 10.5

ASSET PURCHASE AGREEMENT

(McColly Memorials, Inc.)
(Shetler Memorials, Inc.)
(Enterline Monuments, Inc.)

 

        ASSET PURCHASE AGREEMENT made and executed this 16th day of February,
2005, by and among Rock of Ages Memorials, Inc., a Delaware corporation, with a
principal office located at 772 Graniteville Road, Graniteville, Vermont 05641
(the "Buyer"); McColly Memorials, Inc., a Pennsylvania corporation with a
principal place of business at 759 South Main Street, Greensburg, PA 15601
("McColly"); Shetler Memorials, Inc., a Pennsylvania corporation with a
principal place of business at 935 Tire Hill Road, Johnstown, Pennsylvania 15905
("Shetler"); and Enterline Monuments, Inc., a Pennsylvania corporation with a
principal place of business at 167 S. McKean, Kittanning, Pennsylvania 16201
("Enterline") (McColly, Shetler and Enterline are hereby sometimes collectively
referred to as the "Sellers"); and Joseph Huber and Barbara Huber, each of RFD #
1, Box 157, Latrobe, Pennsylvania 15650 ("Shareholders").

RECITALS:

        Shareholders own all of the issued and outstanding shares of capital
stock of McColly, Shetler and Enterline. The Buyer desires to purchase and
assume, and the Sellers desire to sell and assign, certain real property, assets
and liabilities of the Sellers upon the terms and subject to the conditions of
this agreement.

        NOW, THEREFORE, in consideration of the premises and the
representations, warranties, covenants and agreements contained herein, the
parties hereby agree as follows:

ARTICLE I

DEFINITIONS

       As used in this agreement, the following terms shall have the following
meanings:

            (a)    The term "Affiliate" or "affiliate" means, with respect to a
given person, a person who controls, is controlled by or is under common control
with, such person.

            (b)     The term "Affiliated Group" has the meaning described in
Section 1504 of the Code, without regard to the exceptions contained in
subsection (b) thereof.

            (c)     The term "Buyer Material Adverse Effect" means any change or
effect that is materially adverse to the financial condition, results of
operations, business, properties, assets, liabilities or prospects of Buyer,
Rock of Ages Corporation, a Delaware corporation and Parent of Buyer ("Parent"),
or any of Buyer's or Parent's respective Subsidiaries, taken as a whole
(hereinafter referred to as the "Buyer Group").

 1

--------------------------------------------------------------------------------

              (d)    The term "Code" means the Internal Revenue Code of 1986, as
amended.

              (e)    The term "Competing Transaction" shall mean any of the
following involving any or both of the Sellers (other than the transactions
contemplated by this agreement): (i) any merger, consolidation, share exchange,
business combination, or other similar transaction; (ii) any sale, lease,
exchange, mortgage, pledge, transfer or other disposition of five percent (5%)
or more of the assets of a Seller in a single transaction or a series of related
transactions; or (iii) any tender offer or exchange offer for twenty percent
(20%) or more of the outstanding shares of capital stock of a Seller or the
filing of a registration statement under the Securities Act in connection
therewith.

              (f)     The term "Environmental Law" means any applicable federal,
state or local statutory or common law, and any applicable regulation, code,
plan, order, decree, judgment, permit, license, grant, franchise, concession,
restriction, agreement, requirement and injunction issued, entered, promulgated,
or approved thereunder, relating to the environment, or human health or safety
relating to occupational or environmental matters, including, without
limitation, any law relating to emissions, discharges, releases or threatened
releases of hazardous materials or substances in the environment (including
without limitation, air, surface water, groundwater and land), relating to the
presence, manufacture, generation, refining, processing, distribution, use,
sale, treatment, recycling, receipt, storage, disposal, transport, arranging for
transportation, treatment or disposal, or handling of Hazardous Materials or
substances.

              (g)     The term "ERISA" means the Employee Retirement Income
Security Act of 1974, as amended.

              (h)     The term "Exchange Act" means the Securities Exchange Act
of 1934, as amended.

              (i)      The term "Expenses" means all reasonable out-of-pocket
expenses (including without limitation, all reasonable fees and expenses of
counsel, accountants, investment bankers, experts and consultants to a party and
its Affiliates) incurred by a party or on its behalf in connection with or
related to the authorization, preparation, negotiation, execution and
performance of this agreement, the solicitation of stockholder approvals and all
other matters related to the consummation of the transactions contemplated by
this agreement.

              (j)       The term "DGCL" means the Delaware General Corporation
Law, as amended.

              (k)      The term "Governmental Entity" means any federal, state,
local or foreign government or any agency thereof.

2

--------------------------------------------------------------------------------

              (l)        The term "Hazardous Materials" means pollutants,
contaminants, or hazardous or toxic wastes, substances or materials, including,
without limitation, asbestos, petroleum and its derivatives and by-products, and
any other hydrocarbons, as defined by the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended, the Resource Conservation
and Recovery Act of 1976, as amended, the Toxic Substances Control Act, or any
other similar Law as of the Closing Date.

             (m)       The term "knowledge" means the actual knowledge of a
person, or of its current officers and directors in the case of a corporate
person, after reasonable investigation. For purposes of establishing the
knowledge of a corporate person, "reasonable investigation" means the inquiry
has been made of those persons employed or retained by the corporate person or
its Subsidiaries who are likely to know facts of the subject matter being
investigated and all files or documents in the possession of all such persons
which relate to the subject matter being investigated have been reviewed. The
parties hereby acknowledge, that in any event, "reasonable investigation" shall
not require the party representing such fact or statement to make inquiry of
customers or agents of such corporate person.

              (n)       The term "Law" means any foreign, federal, state or
local law, statute, rule, ordinance, bylaw or regulation (including codes,
plans, judgments, injunctions, administrative interpretations, orders or changes
thereunder), including Environmental Laws.

              (o)       The term "Lien" means, with respect to any assets, any
mortgage, lien, pledge, charge, security interest or encumbrance of any kind in
respect of such asset, whether or not filed, recorded or otherwise perfected
under applicable law (including any conditional sale or other title retention
agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction).

              (p)       The term "person" means an individual, corporation,
limited liability company, partnership, association, trust, unincorporated
organization, other entity or group (as defined in Section 13(d) of the Exchange
Act).

              (q)       The term "Securities Act" means the Securities Act of
1933, as amended.

              (r)        The term "Seller Material Adverse Effect" means any
change or effect that is materially adverse to the financial condition, results
of operations, businesses, properties, assets, liabilities or prospects of a
Seller.

3

--------------------------------------------------------------------------------

               (s)       The term "Subsidiary" (or its plural) as used in this
agreement with respect to Sellers, Buyer or any other person, shall mean any
corporation, limited liability company, partnership, joint venture or other
legal entity of which Sellers, Buyer or such other person, as the case may be
(any alone or through or together with any other Subsidiary), owns, directly or
indirectly, fifty percent (50%) or more of the stock or other equity interests
the holders of which are generally entitled to vote for the election of the
board of directors or other governing body of such corporation or other legal
entity.

               (t)       The term "Taxes" means all taxes, charges, fees, levies
or other assessments of whatever kind or nature, including, without limitation,
all net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, withholding, payroll, employment, excise,
estimated, severance, stamp, occupancy or property taxes, customs duties, fees,
assessments or charges of any kind whatsoever (together within any interest and
any penalties, additions to tax or additional amounts) imposed by any taxing
authority (domestic or foreign) upon or payable by the party in question or any
Subsidiary thereof.

              (u)       The term "Parent" shall mean Rock of Ages Corporation, a
Delaware corporation and the parent corporation of Buyer.

ARTICLE II
 

PURCHASE AND SALE OF ASSETS AND
ASSUMPTION OF LIABILITIES

          2.1  Purchase of Assets. Subject to the terms and conditions of this
agreement, the Sellers agree to sell, assign, transfer, convey, and deliver to
the Buyer on the Closing Date (as hereinafter defined), and the Buyer agrees to
purchase from the Sellers on the Closing Date, the assets and properties of the
Sellers, wherever the same may be located (collectively referred to as the
"Assets") including without limitation the Assets listed on Exhibit 2.1;
provided that the Assets will not include the items of real and/or personal
property identified as "Excluded Assets" on Exhibit 2.1 (collectively referred
to as the "Excluded Assets").

          2.2  Purchase of McColly Realty. Subject to the terms and conditions
of this agreement, McColly agrees to sell, assign, transfer, convey and deliver
to the Buyer on the Closing Date, and the Buyer agrees to purchase from McColly
on the Closing Date, all of McColly's right, title and interest in and to the
real property located at 759 South Main Street, Greensburg, Pennsylvania (the
"McColly Realty").

          2.3  Purchase of Shetler Realty. Subject to the terms and conditions
of this agreement, Shetler agrees to sell, assign, transfer, convey and deliver
to the Buyer on the Closing Date, and the Buyer agrees to purchase from Shetler
on the Closing Date, all of Shetler's right, title and interest in and to the
real property located at 935 Tire Hill Road, Johnstown, Pennsylvania (the
"Shetler Realty").

4

--------------------------------------------------------------------------------

         2.4   Liabilities and Obligations Not Assumed.  Buyer shall not assume
any liabilities, obligations or undertakings of Sellers, or the Shareholders, of
any kind or nature whatsoever, whether fixed or contingent, known or unknown to
Sellers, or the Shareholders, determined or determinable, except as expressly
identified on Exhibit 2.2 (said liabilities identified on Exhibit 2.2 being
collectively referred to as the "Assumed Liabilities"), and those liabilities
that may have been incurred by Seller's and or Shareholders in the ordinary
course of the operation of the businesses. Each of the Sellers and Shareholders,
jointly and severally, hereby agree to indemnify and hold Buyer harmless from
and against all costs, claims, actions, debts, liabilities, obligations and
undertakings of Seller and Shareholders, excepting the Assumed Liabilities and
those liabilities incurred in the ordinary course of the businesses, if any.

         2.5   Bulk Sales.  Buyer and Sellers each hereby waive compliance by
the other with any applicable provisions of the bulk sales laws of the
Commonwealth of Pennsylvania or any other applicable jurisdiction, and Sellers
and Shareholders each hereby agree to indemnify and hold Buyer harmless from any
loss, cost or damage, including without limitation reasonable attorneys fees and
payments to any of Sellers' creditors, incurred by Buyer because of Sellers' or
Buyer's noncompliance with said bulk sales laws.

          2.4    Closing.  The closing of the purchase and sale hereunder (the
"Closing") shall take place at the offices of Pietragallo, Bosick & Gordon, One
Oxford Centre, Pittsburgh, Pennsylvania at 10:00 a.m. local time, on February
16, 2005 in accordance with the provisions of Article VI hereof after all of the
conditions set forth in this agreement shall be fulfilled or waived in
accordance with this agreement and applicable law, or at such other time, date
and/or place as the parties may agree. The date and time at which the Closing
actually occurs is referred to as the "Closing Date".

           2.5   Determination of and Allocation of the Purchase Price.

                   (a)  The aggregate purchase price for the Assets (the
"Purchase Price") shall be Six Hundred Twenty Five Thousand Dollars
($625,000.00) (the "Cash Purchase Price"), adjusted as of the Closing Date in
accordance with section 2.5(b) below.

                   (b)   The Purchase Price shall be adjusted on the Closing
Date as follows: On the Closing Date, the Buyer and Sellers shall prepare a
report showing all open orders associated with customer deposits, and any
preneed liabilities as of the Closing Date that will be assumed by the Buyer.
The Cash Purchase Price shall be adjusted either upward or downward by these
liabilities in accordance with the formula set forth below:

                           (i)  For open sales orders where no granite has been
received and must be supplied by Buyer, the liability shall be 75% of the
selling price of the order less the cost of the foundation;

 

                           (ii)  For all open lettering orders the liability
shall be 70% of the selling price of the order;
 

5

--------------------------------------------------------------------------------

 

                           (iii)  For open sales orders where the granite
necessary to complete the order has been received or is in inventory (provided,
however, that the value of the granite in inventory and used for open orders
shall not be counted towards the minimum inventory in section 4.3(v) ) , the
liability shall be 40% of the total amount of the order less the cost of the
foundation ; and

                           (iv)  For open orders where the granite necessary to
complete the order has been received, and all plant work has been completed such
that the only remaining work to be done is the setting of the memorial, the
liability shall be 10% of the sales price of the order less the cost of the
foundation. No adjustment shall be made under this subparagraph for open orders
for memorials for Shareholders, Shareholders' Family, or Employees of Seller,
the cost of which shall be borne solely by them. A list of these memorials will
be separately stated on the report to be submitted at closing.

The calculation above will take into consideration the amount of deposit on an
order at the time of closing such that ROAM will receive payment for the work
needed to complete the order (as defined in 2.5(b.) i, ii, iii or iv above
through the adjustment to purchase price, further collections on open orders, or
a combination of both.

Example #1: An open order for $1,000 has a $500 deposit at the time of close.
McColly took the order but has not received the granite. ROAM would expect to
receive $750 (75% of $1,000) based on case 2.5 (b) i above. Since $500 will come
from collection from the customer, the liability (or deduct from purchase price)
will be $250 to make the total to ROAM $750.

Example #2: An open order for $1,000 has a $500 deposit at the time of close.
McColly took the order and has received the granite. ROAM would expect to
receive $400 (40% of $1,000) based on case 2.5(b) ii above. Since $500 will come
from the customer, and ROAM is only due $400 to complete the order, ROAM would
owe McColly $100 for this order at the time of close.

                    (c)  The parties agree to report the transactions
contemplated by this agreement and to allocate the Purchase Price, for tax and
accounting purposes in accordance with the allocations set forth on Exhibit 2.5,
pursuant to Section 1060 of the Code, as amended, and the permanent and
temporary Treasury Regulations thereunder.

        2.6 Payment of Purchase Price and Delivery of Title to the Assets. Upon
the terms and subject to the conditions of this agreement, at the Closing:

                    (a)   Buyer shall deliver to Sellers on the Closing Date by
Buyer's certified check, its counsel's trust account check, or by wire transfer
pursuant to specific wire transfer instructions provided to Buyer at least five
(5) days prior to the Closing Date, the amount of the Cash Purchase Price
pursuant to Section 2.5, and shall pay or assume or otherwise satisfy the
Assumed Liabilities (if any) pursuant to Section 2.5, by check or other mutually
acceptable means on the Closing Date, subject to any withholdings or reserves
from the Purchase Price as provided for in this agreement and any Exhibits
hereto.

 6

--------------------------------------------------------------------------------

                     (b)  The Sellers shall each deliver to Buyer (i) bills of
sale and assignment with full warranties of title, and all other necessary
instruments necessary to transfer title to the Assets and Assumed Liabilities,
free and clear of all liens, claims, pledges, encumbrances, charges, options,
proxies or restrictions of any kind or nature, except for Permitted Encumbrances
(as hereinafter defined); (ii) the agreements listed in Article III; (iii) in
the case of McColly, a special warranty deed conveying insurable and marketable
title to the McColly Realty, free and clear of all liens and encumbrances,
except for Permitted Encumbrances; (iv) in the case of Shetler, a special
warranty deed conveying insurable and marketable title to the Shetler Realty,
free and clear of all liens and encumbrances, except for Permitted Encumbrances;
and (v) funds for the payment of any taxes, if any, in respect to the sale, to
the extent Buyer has any liability for the collection thereof, to which the
transactions contemplated hereby may be subject under the laws of the
Commonwealth of Pennsylvania.

                   (c)  Transfer taxes associated with the sale, assignment,
transfer, and conveyance of the Realty set forth in paragraph 2.2 and 2.3 herein
shall be divided equally between the parties.

                   (d)  State Sales tax associated with the sale and transfer of
vehicles and /or equipment pursuant to the terms of this agreement shall be the
sole responsibility of Buyer.

                   (e)  Buyer agrees to provide a satisfactory mechanism for the
segregation and handling of all monies, refunds or account receivables sent to
Buyer and owed to Seller, and to prompt remit same to Seller.

                   (f)   The parties shall provide satisfactory mechanism for
the payment of liabilities which are not being assumed by Buyer (the "Excluded
Liabilities"), including but not limited to the Excluded Liabilities identified
on Exhibit 2.6(c).

ARTICLE III

FURTHER AGREEMENTS

        3.1   Seller Noncompetition Agreement. At the Closing, each of the
Sellers shall execute a Seller Noncompetition Agreement substantially in the
form attached hereto as Exhibit 3.1.

        3.2   Shareholder Noncompetition Agreement. At the Closing, each of the
Shareholders shall execute a Shareholder Noncompetition Agreement substantially
in the form attached hereto as Exhibit 3.2.

7

--------------------------------------------------------------------------------

         3.3   Employment Agreement. At the Closing, Shareholders shall each
execute an Employment Agreement with Buyer substantially in the form attached
hereto as Exhibit 3.3.

          3.4   Lease Agreements. At the Closing Buyer, as Tenant, and
Shareholders, as Landlord(s), shall execute Lease Agreements (each, a "Lease
Agreement" and collectively, "Lease Agreements") with respect to the 167 S.
McKean, Kittanning, Pennsylvania property (the "Enterline Realty") and the 341
West Union Street, Somerset, Pennsylvania property (the "Somerset Realty")
substantially in the forms attached hereto as Exhibit 3.4.

ARTICLE IV
 

REPRESENTATIONS AND WARRANTIES

           4.1  General Statement. The parties make the representations and
warranties set forth in this Article IV. The survival of all such
representations and warranties shall be in accordance with Section 9.1 hereof.
All representations and warranties of the parties are made subject to the
exceptions, if any, which are noted in the respective Exhibits and Schedules
delivered by the parties to each other and accepted by the receiving party
concurrently herewith or in accordance with Section 9.12.

           4.2  Representations and Warranties of the Buyer. Buyer makes the
following representations and warranties to the Sellers, in each case with the
intention that they may rely upon the same, and covenants that the same are true
and correct in all material respects on the date hereof and shall be true and
correct in all material respects at the Closing Date, subject to changes therein
occurring because of Buyer's conduct of its business in the ordinary course.

                  (a)   Organization and Qualification. Buyer is a Delaware
corporation, duly incorporated, validly existing and in good standing under the
laws of the State of Delaware; has all requisite corporate power and authority
to own and lease its properties and to carry on the business in which it is
presently engaged; and is duly qualified and in good standing to do business in
each jurisdiction in which the nature of the business conducted by it or the
ownership or leasing of its properties makes such qualification necessary,
except where the failure to be so qualified will not have, individually or in
the aggregate with any other failure to be so qualified, a Buyer Material
Adverse Effect.

                 (b)  Authority. Buyer has the requisite corporate power and
authority to execute and deliver this agreement and the related agreements
referred to herein, to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution and delivery of this agreement
by Buyer and the consummation by Buyer of the transactions contemplated hereby
have been (or will have been by the Closing Date) duly authorized by all
necessary corporate action and no other corporate proceedings on the part of
Buyer are necessary to authorize this agreement or to consummate the
transactions contemplated hereby (which Buyer shall cause to be obtained prior
to Closing). This agreement has been duly executed and delivered by Buyer and,
assuming the due authorization, execution and delivery by the other parties
hereto, constitutes the legal, valid and binding obligation of Buyer, subject to
bankruptcy, insolvency, reorganization, moratorium and other laws affecting
creditors' rights generally, and to general equitable principles.

 8

--------------------------------------------------------------------------------

                   (c)   No Conflict and Consents. The execution and delivery of
this agreement by Buyer does not, and the performance of this agreement by Buyer
will not, (i) conflict with or violate the Articles of Incorporation or Bylaws
of Buyer; (ii) conflict with or violate any Laws applicable to Buyer or any of
Buyer's Subsidiaries or by which any of their respective properties is bound or
affected; or (iii) result in any breach of or constitute a default (or an event
that with notice or lapse of time or both would become a default) under, or give
to others any rights of termination, amendment, acceleration or cancellation of,
or result in the creation of a lien or encumbrance on any of the properties or
assets of Buyer or any of Buyer's Subsidiaries pursuant to, any note, bond,
mortgage, indenture, contract, agreement, lease, license, permit, franchise or
other material instrument or obligation to which Buyer or any of Buyer's
Subsidiaries is a party or by which Buyer or any of Buyer's Subsidiaries or any
of their respective properties is bound or affected, except for any such
conflict or violations described in clause (ii) or breaches or defaults
described in clause (iii) that would not have a Buyer Material Adverse Effect.

                  (d)    Broker. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this agreement based upon arrangements
made by or on behalf of Buyer.

                  (e)   Sole Representations and Warranties. The representations
and warranties contained in this Section 4.2 and in the Schedules and Exhibits
attached hereto and in any closing certificate delivered in connection herewith,
are the only representations and warranties made by Buyer in connection with the
transactions contemplated by this agreement.

     4.3   Representations and Warranties of Sellers and Shareholders . Sellers
and Shareholders, jointly and severally, each make the following representations
and warranties to Parent and Buyer, in each case with the intention that they
may rely upon the same, and covenant that the same are true and correct and
shall be true and correct at the Closing Date, subject to changes therein
occurring because of Sellers' conduct of Sellers' Business (as hereinafter
defined) in the ordinary course:

                (a)  Organization and Qualification. McColly, Shetler and
Enterline each are corporations duly incorporated, validly existing and in good
standing under the laws of the state of their incorporation, have all requisite
corporate power and authority to own and lease their properties and to carry on
the business in which they are presently engaged (hereinafter the businesses of
McColly, Shetler and Enterline are sometimes collectively referred to as the
"Sellers' Business"), and are duly qualified and in good standing to do business
in each jurisdiction in which the nature of the Business conducted by them or
the ownership or leasing of their properties makes such qualification necessary,
except where the failure to be so qualified will not have, individually or in
the aggregate with any other failure to be so qualified, a Seller Material
Adverse Effect. The copies of the Articles of Incorporation and By-Laws, as
amended to date, of each of the Sellers, which have been delivered by the
Sellers to Buyer, are complete and correct. Sellers do not have any
Subsidiaries.

 9

--------------------------------------------------------------------------------

                  (b)   Authority. Sellers each have the requisite corporate
power and authority to execute and deliver this agreement and the related
agreements referred to herein, to perform their respective obligations hereunder
and to consummate the transactions contemplated hereby. The execution and
delivery of this agreement by Sellers and the consummation by Sellers of the
transactions contemplated hereby have been duly authorized by all necessary
corporate action, and no other corporate proceedings on the part of each of the
Sellers is necessary to authorize this agreement or to consummate the
transactions contemplated hereby. This agreement has been duly executed and
delivered by each of the Sellers and, assuming the due authorization, execution
and delivery by the other parties hereto, constitutes the legal, valid and
binding obligations of them respectively, subject to bankruptcy, insolvency,
reorganization, moratorium and other laws affecting creditors' rights generally,
and to general equitable principles.

                     Shareholders have the requisite power and authority to
execute and deliver this agreement and the related agreements referred to
herein, to perform its obligations hereunder and to consummate the transactions
contemplated hereby. The execution and delivery of this agreement by
Shareholders and the consummation by Shareholders of the transactions
contemplated hereby have been duly authorized by all necessary legal, probate,
fiduciary or other action, and no other proceedings are necessary to authorize
this agreement or to consummate the transactions contemplated hereby. This
agreement has been duly executed and delivered by Shareholders and, assuming the
due authorization, execution and delivery by the other parties hereto,
constitutes the legal, valid and binding obligations of Shareholders.

                (c)  No Conflict and Consents. The execution and delivery of
this agreement by Sellers and Shareholders does not, and the performance of this
agreement by Sellers or Shareholders will not, (i) conflict with or violate the
Articles of Incorporation, Bylaws, or other formation or governing documents of
Sellers or Shareholders; (ii) conflict with or violate any Laws applicable to
Sellers or Shareholders or by which any of their respective properties is bound
or affected; or (iii) result in any breach of or constitute a default (or an
event that with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, or result in the creation of a lien or encumbrance on any of
the properties or assets of Sellers, or upon the McColly Realty or the Shetler
Realty, pursuant to, any note, bond, mortgage, indenture, contract, agreement,
lease, license, permit, franchise or other material instrument or obligation to
which any Seller is a party or by which Sellers or any of their respective
properties is bound or affected, except for any such conflict or violations
described in clause (ii) or breaches or defaults described in clause (iii) that
would not have a Seller Material Adverse Effect.

 10

--------------------------------------------------------------------------------

                 (d)   Insurance. Each Seller has maintained and will continue
to maintain until the Closing Date the property, casualty, liability, extended
coverage and other insurance described in Exhibit 4.3(d) attached hereto,
including insurance on each Seller's Assets, including, without limitation,
tangible personal property and on the McColly Realty and the Shetler Realty
against loss or damage by fire or other casualty, in amounts equal to or in
excess of One Hundred Percent (100%) of the replacement value thereof, subject
to current deductibles; all such insurance is in full force and effect on the
date of this agreement, is carried in reputable companies authorized to do
business in the states where such property is located and is in amounts and with
coverages normally and customarily carried by similar businesses doing business
in the areas where each Seller does business; and all such insurance can be
assigned to Buyer at the Closing without any cost or expense to Buyer if Buyer
so requests such an assignment.

                 (e)  Sellers have delivered to Buyer: (i) unaudited balance
sheets of each Seller as at December 31 in each of the fiscal years 2001, 2002
and 2003 (including the accountant's compilation reports thereto) ("Balance
Sheets") and the related income statements (collectively, "Sellers' Financial
Statements"); and (ii) unaudited balance sheets of each Seller as at December 31
2004, (the "Interim Balance Sheets") and the related income statements
(collectively, "Sellers' Interim Financial Statements"). Seller's Financial
Statements and Interim Financial Statements are attached hereto as Exhibit
4.3(e). Sellers' Financial Statements and Interim Financial Statements are
materially complete and correct, and, taken as a whole, fairly present the
financial condition and results of operations of Seller as at the respective
dates of and for the periods referred to in such financial statements, all in
accordance with generally accepted accounting principles ("GAAP") applied on a
consistent basis throughout the periods involved. Except as disclosed herein or
in Sellers' Interim Financial Statements, there have been no material changes
(other than in the ordinary course of business) in Sellers' obligations and
liabilities since the date of Sellers' most recent fiscal year end.

        Also attached at Exhibit 4.3(e) are true and correct copies of the
Seller's Federal Tax Returns for the three (3) prior tax years. These returns
and the information reported therein fairly and accurately present the results
of operations, in all material respects, for the periods to which they apply.
Except as disclosed elsewhere in this Agreement, there have been no material
changes (other than in the ordinary course of business) in Seller's results of
operations since the date of Seller's most recent fiscal year end as described
in these returns.

                  (f)  Tax Matters. With respect to Taxes, each Seller hereby
represents and warrants as follows:

                       (i)   Seller has filed, within the time and in the manner
prescribed by law, including any extensions all returns, declarations, reports,
estimates, information returns and statements ("Returns") required to be filed
under federal, state, local or any foreign laws and all such Returns are true,
correct and complete in all material respects;

11

--------------------------------------------------------------------------------

                       (ii)   Seller has, within the time and in the manner
prescribed by law, paid (and until the Closing Date will, within the time and in
the manner prescribed by law) pay all Taxes that are due and payable by Seller;

                       (iii)  Seller has established (and until the Closing Date
will establish) on its books and records reserves (to be specifically designated
as an increase to current liabilities) that are adequate for the payment of all
Taxes not yet due and payable;

                       (iv)  There are no liens for Taxes upon the Assets,
except liens for Taxes not yet due;

                       (v)   Except as set forth in Exhibit 4.3(f)(vii) , no
federal, state, local or foreign audits or other administrative proceedings or
court proceedings are presently pending or threatened with regard to any Taxes
or Returns of Seller;

                       (vi)  Seller has complied (and until the Closing Date
will comply) in all respects with all applicable laws, rules and regulations
relating to the payment and withholding of Taxes (including, without limitation,
withholding of Taxes pursuant to Sections 1441 or 1442 of the Code or similar
provisions under any foreign laws) and has, within the time and in the manner
prescribed by law, withheld from employee wages and paid over to the proper
governmental authorities all amounts required to be so withheld and paid over
under all applicable laws.

                 (g)   Title to Assets, Absence of Liens and Encumbrances. Each
Seller has good, marketable and insurable title to its Assets, (including the
McColly Realty and the Shetler Realty, and except as set forth in Exhibit
4.3(g)(i), such title is free and clear of all Liens, claims and encumbrances
and rights of other parties relating to Sellers' Assets or Business. The matters
set forth on Exhibit 4.3(g)(i) attached hereto which affect each Seller's title
to its Assets and title to the McColly Realty and/or the Shetler Realty (as the
case may be) and agreed to be accepted by Buyer are herein sometimes referred to
as the "Permitted Encumbrances." Exhibit 4.3(g)(i) sets forth an accurate and
complete description of each Seller's real estate and interests therein,
including leasehold interests, ("Selling Group Realty"). Each Seller owns or
leases all assets and property required to operate its Business in the ordinary
course and to the extent any thereof are leased, Exhibit 4.3(g)(ii) sets forth
the terms of such lease and the other parties thereto, and none of such leases
will be breached or violated by the transactions contemplated by this agreement
and all of such leases can be assigned to Buyer at the Closing or will be
replaced by the Lease Agreement referred to in Section 3.4 hereof. The Assets,
the Selling Group Realty are in good condition and repair and will be in good
condition and repair on the Closing Date, reasonable wear and tear excepted.

 12

--------------------------------------------------------------------------------

                  (h)   Litigation. Except as set forth on Exhibit 4.3(h),
Sellers and Shareholders have not been notified of, and none of them is a party
to, any actions, suits, proceedings or investigations (including any
environmental, building or safety investigation) pertaining to them or their
assets or businesses; nor do Sellers or the Shareholders have any knowledge of,
nor reasonable grounds to have knowledge of, any claim or state of facts which
may lead to, or constitute a threat of, any investigation, claim, proceeding, or
litigation, relating to Sellers, or their respective assets or businesses, or
the Shareholders. There are no orders, judgments or decrees of any court or
governmental agency relating to any Sellers or the Shareholders which would
prevent, impede or make illegal the consummation of the transactions
contemplated herein or which would have a material adverse effect on any Seller
or their respective assets or businesses.

                  (i)  Labor and Employment Controversies. Except as set forth
in Exhibit 4.3(i), no Seller is party to any collective bargaining agreements,
labor agreement, affirmative action program or other agreement or program
affecting its employees or its Business. There are no controversies between
Sellers and any of their employees, no unresolved labor practice proceedings or
disputes or discrimination or other employment-related complaints, and no labor
or employment arbitration proceedings pending or threatened relating to any
Seller and there are no organizational efforts presently being made or to the
best of each Seller's actual knowledge, after due inquiry, threatened, involving
any of Sellers' employees involved in the Sellers' Business. Sellers have to the
best of their knowledge and information complied with all Laws, orders and
regulations relating to the employment of labor including, without limitation,
ERISA and all laws governing wages, hours, collective bargaining, the payment of
social security, unemployment, withholding and similar taxes, equal employment
opportunity, employment discrimination, disability, family leave, workplace
health and safety, workers' compensation, and immigration and naturalization
(collectively, "Employment Obligations"), and are not subject to any pending or
threatened governmental or private claims, proceedings, investigations, lawsuits
or other actions alleging violation of or failure to comply with any Laws; nor
is any Seller liable for any arrears of wages, or any taxes or penalties for
failure to comply with any Laws or any judgments, orders, damage awards or other
sanctions. Each Seller has enjoyed satisfactory employer-employee relationships
with its employees, past and present. There is no claim under any Laws pending,
or to the best of each Seller's actual knowledge, after due inquiry, threatened
against Sellers, nor any strike, dispute, slowdown or stoppage pending or
threatened against or involving Sellers.

                   (j)   Patents, Trademarks, Etc. No one has made or, to the
best of the Sellers' knowledge after due inquiry, threatened to make any claims
that any Seller has wrongfully used or appropriated or infringed upon, any
patent, trade name, trademark, servicemark, brandmark, brand name, copyright,
know-how, trade secret or any license of same or registration thereof or other
proprietary or trade rights of any third party. No director, officer,
shareholder or employee of any Seller owns or has owned, directly or indirectly,
in whole or in part, any patents, trademarks, trade names, servicemarks,
brandmarks, brand names, copyrights, registrations or applications or licenses
therefor or interests therein which any Seller has used or is using or the use
of which is necessary for the Sellers' Business.

 13

--------------------------------------------------------------------------------

                    (k)   Books and Records. The financial books, records and
working papers of each Seller are in all material respects complete and correct,
have been maintained in accordance with sound business practices, and accurately
reflect the basis for its financial condition and results of its operations as
set forth in its financial statements set forth in Section 4.3(e) above.

                    (l)   Permits, Authorizations, Etc. Each Seller has all
approvals, authorizations, consents, licenses, orders and other permits of any
Governmental Entity, whether federal, state or local, required to permit the
operation of Sellers' Business as heretofore and as presently conducted, and all
of the same will survive the consummation of the transactions contemplated by
this agreement. Seller has not received any notice of any license or permit
which must be acquired in the future in order for Sellers' Business to be
operated as heretofore and as presently conducted. Set forth in Exhibit 4.3(l)
is a list of all licenses, permits and approvals required by Law for Sellers to
conduct Sellers' Business as presently being conducted.

                    (m)  Compliance with Law. No Seller is in violation of any
Law, nor has any Seller ever received any notice that they are in violation of
any Law relating to Sellers' Business. No Seller has received any notice that
any of the Selling Group Realty or the Assets are in violation of any state and
local building, zoning, subdivision, land use, or other Laws. Sellers have never
received any notice of any federal, state, municipal, public zoning or other
restrictions that will prevent the utilization of any property owned or leased
by Sellers for the purposes presently used, and there are no condemnation
proceedings pending or, to the best of their knowledge, threatened against any
such property. Sellers are not in violation of any Law, including any
Environmental Law or ERISA, and the Selling Group Realty and Seller's Assets are
free from the presence of Hazardous Materials and are to the best of Seller's
Knowledge and information in full compliance with Environmental Law.

                    (n)  Employee Plans. Seller does not sponsor an "employee
pension plan" or "employee welfare benefit plan" as defined in ERISA. Seller
does sponsor a Simple IRA plan under section 408(p) of the Code to which Seller
contributes on an annual basis up to 3% of participating Employees' earnings.
Seller represents and warrants that it has made all contributions that are
required under the plan, and that said contributions are current. Seller has
provided all notices to employees required by the Code.

                    (p)  List of Properties, Contracts and Other Data.  Prior to
the execution of this agreement, Sellers have delivered or will deliver to the
Buyer a true and complete list (designated for purposes of this agreement as
Exhibit 4.3(p)), setting forth the following:

                          (i)  all intellectual property, including, without
limitation, patents, trademarks, trade names and copyrights, and all other
proprietary information owned by Seller, and copies of all other material
agreements to which Seller is a party which relate to any proprietary rights
affecting its assets; and

14

--------------------------------------------------------------------------------

                          (ii)  all contracts, agreements, mortgages, promissory
notes, loan facilities, leases, understandings and commitments to which any
Seller is a party, or to which any of their respective assets are subject,
except those involving not more than Two Thousand Dollars ($2,000.00) on an
annual basis.

True and complete copies of all documents referred to in such list have been or
will be provided to Buyer and its counsel upon their request as part of Buyer's
Due Diligence (as hereinafter defined). All such documents, rights, leases,
obligations and commitments are valid and enforceable in accordance with their
respective terms, except as such enforceability may be affected by bankruptcy,
or similar laws affecting the rights of creditors generally and by general
principles of equity, for the periods stated therein and there is not, under any
of them any existing default or event of default or any event which with notice
and/or lapse of time, or both, would constitute a default nor will the
consummation of the transactions contemplated by this agreement cause a default
or constitute an event of default under any of them.

                    (q)   Industry and Governmental Events. Sellers are not
aware of any future events or loss of customers or suppliers, or future
legislative proposals that may materially affect any Seller and/or its
respective Business and financial affairs at any time prior to.Seller has not
received any notice of any pending or contemplated condemnation or any change of
zoning, subdivision land use, environmental or other Laws or other governmental
action affecting Selling Group Realty.

                   (r)     No Defaults. There currently are no defaults or
events of default by Sellers or acts or events which, with the passage of time
or giving of notice, or both, could become defaults or events of defaults by
Seller under any indebtedness, indenture, mortgage, deed of trust, security
deed, security agreement or other instruments, contracts or agreements.

                   (s)     Brokers. No broker, finder or investment banker is
entitled to any brokerage, finder's or other fee or commission in connection
with the transactions contemplated by this agreement based upon arrangements
made by or on behalf of Sellers.

                   (t)     Sales In Advance Of Need . Seller represents and
warrants that it has not engaged in Sales in Advance of Need other then those
sales set forth in Exhibit 2.2 and which are Assumed Liabilities of the Seller
under the terms of this agreement.

                   (u)   Accuracy and Omissions. None of the information and
documents furnished or to be furnished or made available for inspection by
Seller pursuant to the provisions of this agreement is or will be false or
misleading, or contains or will contain any material misstatement of fact or
omits or will omit to state any material fact required to be stated to make the
statements therein not misleading.

                   (v)    Inventories. All items included in the inventories and
samples consist of a quality and quantity usable and, with respect to finished
goods, saleable, in the ordinary course of business of Seller, except those
items that have been written down to net realizable value in the Balance Sheet
or Interim Balance Sheet or on the accounting records of the Seller as of the
Closing Date. Inventory is valued at cost, based on the invoice price for each
item of inventory. As of the Closing Date, the value of the Inventory shall be
at least $180,000.The value of the inventory associated with open orders shall
not be counted to determine the value of the inventory under this section
4.3(v).

 15

--------------------------------------------------------------------------------

ARTICLE V

COVENANTS AND AGREEMENTS

              5.1   Conduct of Seller's Business Pending Closing. For the period
commencing from and after the date hereof until the Closing Date or the earlier
termination of this agreement (hereinafter referred to as the "Interim Period"),
Sellers and Shareholders covenant and agree as follows:

                    (a)   Full Access and Due Diligence. Buyer and its
respective agents and representatives (including legal counsel and accountants)
shall have full access during normal business hours and with the prior approval
of Sellers, to inspect all properties, books, records, contracts and documents
of the Sellers used in or associated with their respective Businesses and to all
of their executive and key employees (including the opportunity to meet with and
discuss its Business with such employees) and to otherwise conduct such due
diligence (the "Due Diligence") regarding its examination of them, Sellers'
Business and financial affairs as Buyer may deem reasonably necessary and
appropriate. Furthermore, Buyer, its agents and representatives, shall have the
opportunity to inspect, appraise and test any or all of the Sellers' equipment,
properties and assets as it determines in its sole discretion, at any reasonable
time, and from time to time, up to the Closing Date.

                    (b)   Business in the Ordinary Course. Except as
specifically permitted or required herein, during the Interim Period the
Sellers' Business shall be conducted in the ordinary course consistent with past
practices and Sellers shall not enter into any contract or commitment or engage
in any transaction that could reasonably be anticipated to (separately or in the
aggregate) have a Seller Material Adverse Effect. If any Seller desires to
engage in any transaction not in the ordinary course of business and such
transaction involves consideration equal to or greater than Two Thousand Dollars
($2,000.00), it shall first obtain the prior written consent of Buyer before
entering into such transaction (which consent shall not be unreasonably
withheld).

                    (c)  Preservation of Business. Sellers will use commercially
reasonable efforts to preserve intact their Business and Assets, including
present operations, physical facilities and working conditions; maintain its
rights and franchises; maintain and/or renew its licenses, permits, agreements,
uses, and governmental approvals; retain the services of their officers and key
employees; and maintain relationships with their customers, lessors, licensors,
employees, and suppliers; and will use commercially reasonable efforts to keep
in full force and effect liability insurance, workers' compensation insurance,
letters of credit and bonds comparable in amount and scope of coverage to that
currently maintained.

16

--------------------------------------------------------------------------------

                   (d)  Confer with Buyer. Sellers will confer with Buyer at its
reasonable request to report operational matters of a material nature and to
report the general status of the ongoing operations of the Sellers' Business.

                   (e)  Compliance with Laws. Sellers shall comply with all
applicable Laws, including but not limited to Environmental Laws.

                   (f)  Employee Pension Benefit Plans. Prior to Closing Sellers
shall commence all requisite action to (i) freeze, terminate or take such other
legal and appropriate action with respect to its Plans as may be necessary to
insure that Buyer has no liability of any kind thereunder after the Closing
Date; and (ii) upon the written request of Buyer, withdraw from, or cease all
contributions to its Simple IRA plan to which it may contribute for the benefit
of some or all of its employees; all such action to be taken in accordance with
the provisions of said plans and of applicable law (including, without
limitation, the Code) and in a timely manner, and provided that any cost or
liability arising from such withdrawal or cessation shall be the responsibility
of the Seller.

                   (g)  No Termination of Key Employees. Sellers shall not,
without the prior written consent of Buyer, terminate the employment of any of
its officers or other key employees.

                   (h)  Audit and Restatement of Financial Statements. Sellers
will assist and cooperate with KPMG Peat Marwick, LLP, the auditors of Buyer's
parent corporation, Rock of Ages Corporation ("Parent") to allow them to
expeditiously complete any audit of Sellers (the "KPMG Audit") Parent or Buyer
deems appropriate.

                   (i)  No Sale, Merger or Competing Transaction or other
Changes. During the Interim Period, Sellers and Shareholders will not do any of
the following:

                        (i)  acquire or agree to acquire, by merging or
consolidating with, by purchasing an equity interest in or a portion of the
assets of, or by any other manner, any business or any corporation, partnership,
association or other business entity or division thereof, or otherwise acquire
or agree to acquire any assets of any other person or entity (other than the
purchase of assets from suppliers or vendors in the ordinary course of business
and consistent with past practice).

                        (ii)  sell, lease, exchange, mortgage, pledge, transfer
or otherwise dispose of, or agree to sell, lease, exchange, mortgage, pledge,
transfer or otherwise dispose of any of Sellers' assets, or the Selling Group
Realty, except for a right of way for the Tire Hill Sewer Project, and the
proposed disposition of the strip of land currently part of the Shetler Realty
or any other dispositions in the ordinary course of business and consistent with
past practice not in excess of Ten Thousand Dollars ($10,000.00) in the
aggregate.

17

--------------------------------------------------------------------------------

                         (iii)  initiate, solicit or encourage (including by way
of furnishing information or assistance) any inquiries or the making of any
proposal that constitutes, or may reasonably be expected to lead to, any
Competing Transaction, enter into discussions or negotiate with any person or
entity in furtherance of such inquiries to obtain a Competing Transaction, or
agree to or endorse any Competing Transaction, or authorize any of the officers
or directors of the Sellers to take any such action; and the Shareholders and
Seller shall use reasonable best efforts to cause the officers, employees,
agents and representatives of the Sellers (including, without limitation, any
investment banker, financial advisor, attorney or accountant retained by the
Sellers) not to take any such action. The Sellers agree to notify Buyer
immediately in writing of any offer, proposal or communication received by them
or, to their knowledge by them or any Affiliate, employee, or consultant
thereof, of any Competing Transaction.

                          (iv)  fail to renew any agreement favorable to Sellers
which is material to the conduct of their respective Businesses; or compromise,
forgive or discharge, other than for full consideration, any material obligation
or amount owed to Sellers.

                           (v)  create, assume or permit the imposition of any
Lien with respect to any assets of the Sellers other than Liens existing and
disclosed in Exhibit 4.3(g) as of the date hereof, Liens securing indebtedness
under credit facilities existing and disclosed in Exhibit 4.3(g) on the date
hereof, and purchase money Liens or statutory Liens arising in the ordinary
course of business.

                           (vi)  agree in writing or otherwise to do any of the
foregoing.

              5.2   Real Property Covenants. During the Interim Period, Sellers
and any entities which any Seller controls will refrain from violating or
allowing any third party to violate any Laws with respect to Sellers or any
Selling Group Realty.

              5.3   Access to and Information Concerning Selling Group Realty.
Sellers during the Interim Period will allow Buyer and its agents access to the
Selling Group Realty and Assets during regular business hours upon reasonable
prior notice, for purposes of inspecting and testing the same or any part
thereof as the Buyer shall reasonably request. Sellers will furnish to Buyer any
and all information regarding Sellers and their respective Businesses that the
Buyer shall reasonably request from time to time. Buyer agrees to indemnify and
hold the Sellers harmless from all claims, suits, damages, and losses arising
from its inspection or testing of said real property, which indemnity shall
survive termination of this agreement.

 18

--------------------------------------------------------------------------------

               5.4   Environmental and Engineering Testing. Parent and Buyer
may, prior to the Closing Date, perform whatever environmental and engineering
tests, appraisals, searches or inspections of Selling Group Realty and other
assets which they desire to perform (herein collectively the "Testing"). In
addition to any testing which may be performed upon or prior to the execution of
this agreement, they may hire a certified environmental engineering firm at
their own cost and expense ("Environmental Engineer"), to perform a Level I
environmental audit of Selling Group Realty and at their option a Level II
environmental audit of Selling Group Realty. Such Environmental Engineer shall
address and certify its environmental report to them and their financing
institutions. If the report issued by the Environmental Engineer recommends or
requires further testing and/or the removal or treatment of any Hazardous
Material, or if any engineer hired by them determines an environmental problem
exists on Selling Group Realty, or recommends further testing and/or the removal
or treatment of any Hazardous Material on any portion of Selling Group Realty,
such testing, removal, repair or treatment of Hazardous Material or the
correction of the environmental problem shall be at the sole cost and expense of
Seller (the "Environmental Work") and the Environmental Work shall be completed
to the sole satisfaction of Parent and Buyer and their engineers and financing
institutions as evidenced by a report from an engineer acceptable to them which
indicates that the Hazardous Materials and Selling Group Realty has been brought
into compliance with Environmental Laws, or the environmental problem has been
corrected. If the Environmental Engineer determines that Environmental Work
needs to be performed on any of the Selling Group realty, the Parent or Buyer
shall notify Sellers in writing that the work needs to be performed. Within
fifteen (15) days of receiving notice, Sellers at its election shall agree to
perform the work or terminate this agreement.

       If Sellers agrees to perform the Environmental Work, it shall be done to
the satisfaction of Parent and Buyer and their financing institutions. In the
event, the work is not done to Buyers satisfaction, it shall notify Sellers in
writing setting forth the nature of its dissatisfaction. Seller shall have
thirty (30) days from receipt of such notice to correct the problem, If the
problem is not corrected to the Buyer's satisfaction, Buyer shall at its
election have the right to terminate this agreement.

       Sellers shall cause any Environmental Work on Selling Group Realty to be
completed as expeditiously as possible, but in any event, the Environmental Work
shall be completed within thirty (30) days of receipt of written notice from
Parent or Buyer that they require the performance of Environmental Work. 

        5.5  Covenants Relating to Taxes.

                 (a)  Liability for Taxes. Sellers and Shareholders shall be
liable for all Taxes imposed upon them respectively, with the exception of
retail sales, use, excise and similar taxes which the parties agree are to be
treated as Assumed Liabilities pursuant to Section 2.2, and the taxes set forth
in Section 2.6 (c) and 2.6 (d), hereof ,if any.

                 (b)  Transfer and Gains Taxes. Sellers and Shareholders shall
be liable for and pay all sales, transfer, registration, gains and other such
taxes and fees (including any penalties and interest) except as set forth in
section 2.6 (c) and 2.6(d) herein incurred in connection with this agreement and
the transactions contemplated hereby.

 19

--------------------------------------------------------------------------------

             5.6   Appropriate Action; Third Party Consents; Filings.

                    (a)  The parties shall use reasonable best efforts to (i)
take, or cause to be taken, all appropriate action, and do, or cause to be done,
all things necessary, proper or advisable under applicable Law or otherwise, to
consummate and make effective the transactions contemplated by this agreement as
promptly as practicable; (ii) obtain from any Governmental Entities any
consents, licenses, permits, waivers, approvals, authorizations or orders
required to be obtained or made by Buyer, Sellers in connection with the
authorization, execution and delivery of this agreement and the consummation of
the transactions contemplated by this agreement; and (iii) make all necessary
notifications and filings, and thereafter make any other required submissions,
with respect to this agreement required under the Securities Act, the Exchange
Act, any other applicable federal securities Laws or Blue Sky Laws, and any
other applicable Law; provided that the parties shall cooperate with each other
in connection with all such filings, including providing copies of all such
documents to the non-filing party and its advisors prior to filing and, if
requested, to accept all reasonable additions, deletions or changes suggested in
connection therewith. The parties shall furnish to the other all information
required for any application or other filings to be made pursuant to the rules
and regulations of any applicable Law in connection with the transactions
contemplated by this agreement.

                    (b)   (i)  The parties shall give any notices to third
parties, and use reasonable best efforts to obtain any third party consents (A)
necessary, proper or advisable to consummate the transactions contemplated in
this agreement, (B) disclosed or required to be disclosed in the Exhibits hereto
as necessary for Buyer to operate Sellers' Business after the Closing Date, or
(C) required to prevent a Seller Material Adverse Effect or a Buyer Material
Adverse Effect from occurring prior to or after the Closing Date.

                            (ii)  If a party to this agreement fails to obtain
any third party consent described in subsection (b) (i) above, such party shall
use reasonable best efforts, and shall take any such actions reasonably
requested by the other party, to minimize any adverse effect upon the Sellers
and Buyer and their respective Businesses resulting, or which could reasonably
be expected to result after the Closing Date, from the failure to obtain such
consent.

                    (c)   From the date of this agreement until the Closing
Date, each party shall promptly notify the others in writing of any pending or,
to the knowledge of the notifying party, threatened, action, proceeding or
investigation by any Governmental Entity or any other person (i) challenging or
seeking material damages in connection with this agreement or (ii) seeking to
restrain or prohibit the consummation of the transactions provided for in or
otherwise limiting the right of Buyer to own or operate all or any portion of
the Business or Assets of the Sellers.

                    (d)   The parties hereto shall do and perform or cause to be
done and performed all such further actions and things and shall execute and
deliver all such other agreements, certificates, instruments or documents as any
other party hereby may reasonably request in order to carry out the intent and
purposes of this agreement and the consummation of the transactions contemplated
hereby.

20

--------------------------------------------------------------------------------

 

            5.7    Seller's Employees. All employees of each Seller (both union
and non-union) shall be employees of the Sellers up to and through the Closing
Date. Each Seller shall be responsible for and shall pay all payroll, salaries,
severance, wages, bonuses, commissions, expenses, accrued vacation pay, and any
vacation entitlement carried over from years prior to 2005 ("Carryover
Vacation"), workers' compensation benefits and other fringe benefits and
obligations due and payable to its employees through the Closing Date. Prior to
or at the Closing, each Seller will provide the Buyer with a list of all of
their employees and their current compensation as of the last full payroll
period prior to the Closing Date. Buyer will prior to or after the Closing Date
meet with Sellers' employees and, at its option and upon such terms and
conditions as Buyer may in its sole discretion determine, make offers of
employment to such of them as Buyer shall determine.

            5.8   Update Disclosure; Breaches. From and after the date of this
agreement until the Closing Date, each party shall promptly notify the other
party hereto by written update of (a) the occurrence or non-occurrence of any
event which would, or would be likely to, cause any condition to the obligations
of any party to effect the Closing and the other transactions contemplated by
this agreement, or cause any condition set forth herein, not to be satisfied; or
(b) the failure of Sellers or the Buyer, as the case may be, to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
that party pursuant to this agreement which would be likely to result in any
condition to the obligations of any party to effect the Closing and the other
transactions contemplated by this agreement, or cause any condition set forth
herein, not to be satisfied. In addition, the Sellers shall notify Buyer in
writing of (i) such additional information with respect to any matters or events
discovered subsequent to the date hereof and prior to the Closing Date which, if
existing and known on the date hereof, would have rendered any representation or
warranty made by them, or any information contained in any Exhibit hereto, then
inaccurate or incomplete; and (ii) any development after the date hereof and
prior to the Closing Date causing a breach of any representation or warranty in
Article IV above. No update or additional information provided pursuant to this
Section 5.8 shall affect any claim or right of any party hereto with respect to
a breach of any provision of this agreement.

          5.9   Confidential Information. In performing their respective
obligations under this agreement, each of the parties may have access to and
receive disclosure of certain confidential information about the other parties
(including the Parent and its Subsidiaries), including, but not limited to,
financial information, operating procedures, marketing plan objectives, books,
contracts, equipment and records which are confidential, proprietary, allow the
disclosing party a competitive advantage, or are otherwise the exclusive
property of the disclosing party (hereinafter, "Confidential Information").
Confidential Information shall not include information in the public domain. The
parties agree that Confidential Information shall be used by each party
receiving such Confidential Information solely in the performance of its
obligations under or pursuant to this agreement. It is acknowledged that such
Confidential Information shall constitute "trade secrets" under applicable Law.
The party receiving the Confidential Information shall safeguard such
Confidential Information by using a reasonable degree of care, but not less than
the degree of care used by the recipient in safeguarding the recipient's own
similar Confidential Information. The parties also acknowledge that the
restrictions set forth in this agreement constitute efforts reasonable under the
circumstances to maintain the secrecy thereof. Subsequent to the Closing or
earlier termination of this agreement, the Sellers shall not disclose any
Confidential Information of the Sellers or of Parent, Buyer or their respective
Subsidiaries to any third party, except as may be agreed upon in writing by
Buyer or as may be required by law. The provisions and undertakings of this
Section 5.9 shall survive the Closing or other termination of this agreement.

21

--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO COMPLETION OF CLOSING AND CLOSING

         6.1   Conditions to the Obligations of Sellers and Shareholders.  The
obligations of Sellers and Shareholders under this agreement to consummate the
transaction provided for herein are subject to the fulfillment of each of the
following conditions prior to the completion of the Closing, except to the
extent Sellers and Shareholders may, in their absolute discretion, waive any one
or more thereof, in whole or in part:

                 (a)  The representations and warranties by Buyer to Sellers and
Shareholders in this agreement shall be true and correct in all material
respects as of the Closing Date, with the same force and effect as though such
representations and warranties had been made on the Closing Date; Buyer shall
have performed in all material respects all its obligations, covenants and
agreements set forth herein; and Sellers shall have received a certificate of an
executive officer of Buyer to such effect (the "Buyer's Closing Certificate").

                 (b)  This agreement and the transactions contemplated hereby do
not conflict with, breach, or constitute a default under, the organizational
documents, i.e., the certificate or article of incorporation, bylaws or other
such documents, of Buyer or its Shareholders or any corporate restriction,
contracts, agreements or Laws applicable to Buyer or its Shareholders; and no
consents or approvals of any governmental entity or other third party are
required for the valid execution, delivery or performance of this agreement or
the transactions contemplated by this agreement; and to counsel's best
knowledge, there is no pending or threatened litigation against the Buyer or its
Shareholders which would have a material adverse effect on this agreement or the
transactions contemplated by this agreement.

                  (c)  The agreements listed in Article III shall have been
executed and delivered by the parties thereto.

 22

--------------------------------------------------------------------------------

           6.2  Conditions to the Buyer's Obligations. The obligations of Buyer
under this agreement to consummate the transactions provided for herein are
subject to the fulfillment of each of the following conditions prior to the
completion of the Closing, except to the extent that Buyer may, in its absolute
discretion, waive any one or more hereof, in whole or in part:

                  (a)  The representations and warranties by each Seller and
each Shareholder shall be true and correct in all material respects as of the
Closing Date, with the same force and effect as though such representations and
warranties had been made on the Closing Date; Sellers and Shareholders shall
have performed, in all material respects, all their obligations, covenants and
agreements set forth herein; Sellers and Shareholders have not breached any of
their covenants or agreements set forth herein; and Buyer shall have received a
certificate from an executive officer of each Seller to such effect (the
"Sellers' Closing Certificate").

                   (b)  The agreements listed in Article III shall have been
executed and delivered by the parties thereto.

                   (c)  All Testing conducted by Buyer shall be satisfactory to
it and its financing institutions, in their sole discretion, and the Testing
shall not have resulted in any report which indicates the presence of Hazardous
Materials requiring any remedial action under Law.

                   (d)  Each Seller shall have delivered to Buyer a Certificate
of its Secretary (a "Seller"s Secretary"s Certificate") having attached thereto
true, correct and complete copies of its Articles or Certificate of
Incorporation and Bylaws, as amended to date, an incumbency certificate for its
officers and directors, and copies of the minutes of the meetings of its
shareholders and directors authorizing and approving this agreement and the
transactions contemplated by this agreement, certified by its Secretary as true,
correct, complete and in effect on the Closing Date.

                    (e)  Buyer shall have completed all the Due Diligence it
desires to conduct and is satisfied, in its sole discretion, with the results
thereof.

                    (f)  All Schedules and Exhibits to be attached to this
agreement were attached to this agreement upon its execution or have been
attached pursuant to Section 9.12.

                    (g)  No Seller Material Adverse Effect shall have occurred
or arisen from the date of the Sellers' Interim Financial Statements through the
completion of the Closing.

                    (h)  Buyer shall be satisfied with the mechanism set forth
in this agreement for the treatment of customer deposits received by Sellers on
any Advance of Need Sales or received from customers for memorials, products or
services ordered, but not yet received or set by Sellers..

23

--------------------------------------------------------------------------------

                     (i)  Sellers and Shareholders shall have obtained any
consents and approvals of third parties necessary to the consummation of the
transactions contemplated by this agreement.

                     (j)  No Buyer Material Adverse Effect shall have occurred
or arisen since the date of this agreement.

                     (k) All other certificates, opinions, instruments and
documents required by law to effect the transactions contemplated by this
agreement have been received in form and substance satisfactory to Buyer.

                     (l)  Buyer shall be satisfied that Sellers shall have taken
the necessary steps in accordance with Law and the Code to terminate any
Retirement Plans presently in effect prior to the Closing Date, on terms
consented to and approved by Buyer and have paid any vacation time carried over
from prior years. Buyer also shall have satisfied any obligations to its
employees relating to Carryover Vacation.

                     (m)  Sellers shall have carried on its Business in the
ordinary and customary course since December 31, 2004, and that its financial
condition at the Closing will be substantially identical to those which it
experienced for comparable periods in its last two (2) fiscal years.

                     (n)  Prior to the Closing Date, Parent and Buyer shall have
received the consent of The CIT Group/Business Credit, Inc. to this agreement
and the transactions contemplated herein and thereby.

        6.3  Conditions to Each Party's Obligations. The respective obligations
of each party to effect the transaction contemplated by this agreement shall be
subject to the satisfaction of each of the following conditions precedent at or
prior to the Closing Date except to the extent that they, in their absolute
discretion, waive any one or more thereof, in whole or in part, as set forth in
Section 10.15:

                 (a) There shall not have been instituted and there shall not be
pending any action or proceeding by a Governmental Entity, and no such action or
proceeding shall have been threatened by a Governmental Entity, with authority
to institute such an action or proceeding, before any court of competent
jurisdiction or governmental agency or regulatory or administrative body, and no
order or decree shall have been entered in any action or proceeding before such
court, agency or body, (a) imposing or seeking to impose limitations on the
ability of Parent or Buyer to acquire or hold or to exercise full rights of
ownership of any assets or securities of Sellers; (b) imposing or seeking to
impose limitations on the ability of Parent or Buyer to combine and operate the
Business and assets of Sellers with any of Parent, Buyer or their Subsidiaries
or other operations; (c) imposing or seeking to impose other sanctions, damages
or liabilities arising out of the transaction contemplated by this agreement on
Parent, Buyer or Sellers or any of their Affiliates; (d) requiring or seeking to
require divestiture by Buyer of all or any material portion of the Business,
assets or property of Sellers; or (e) restraining, enjoining or prohibiting or
seeking to restrain, enjoin or prohibit the consummation of the transaction
contemplated by this agreement, which, in the case of claims (a) through (d)
above, would or is reasonably likely to result in a Seller Material Adverse
Effect at or prior to the Closing Date or a Buyer Material Adverse Effect at,
prior to or after the Closing Date or which, with respect to clauses (a) through
(e) above, would or is reasonably likely to subject them or any of their
respective affiliates to substantial penalties or criminal liability; provided,
however that prior to invoking this condition the party seeking in invoke it
shall have used its commercially reasonable efforts to have any such action or
proceeding dismissed or such order or decree vacated.

 24

--------------------------------------------------------------------------------

                  (b)   All consents, waivers, approvals and authorizations
required to be obtained, and all filings or notices required to be made, by
Buyer, Sellers and Shareholders prior to consummation of the transaction
contemplated in this agreement shall have been obtained from and made with all
required Governmental Entities, except for such consents, waivers, approvals or
authorizations which the failure to obtain, or such filings or notices which the
failure to make, would not have a Seller Material Adverse Effect prior to or
after the Closing Date or a Buyer Material Adverse Effect after the Closing Date
or be reasonably likely to subject Sellers, Parent or Buyer or any of their
respective affiliates, officers or directors to substantial penalties or
criminal liability.

                   (d)  No statute or regulation has been enacted which would
prevent consummation of transaction contemplated by this agreement.

         6.4   The Closing. 

                 (a)  Documents and Instruments to be Delivered by Seller and
Shareholders. Each Seller agrees to deliver the following documents and
instruments, duly executed, to the Buyer at the Closing:

                       (i)  A Seller's Closing Certificate;

                       (ii)  A Seller's Secretary's Certificate and certificate
evidencing the authority of the Shareholders to consummate the transactions
contemplated hereby;

                       (iii) A Certificate of Existence or Good Standing for
each Seller from the Secretary of State of its state of incorporation, dated
within twenty (20) days prior to the Closing Date;

                       (iv) The agreements listed in Article III hereof which
are required to be executed by Sellers and other individuals, as specified
therein;

 25

--------------------------------------------------------------------------------

                        (v)  Bills of sale, assignment and assumption with full
warranties of title for the assignment, transfer and conveyance of the Assets
and Assumed Liabilities of Sellers;

                        (vii) Certificates of title and assignments thereof for
Sellers' motor vehicles which are required under state law to have certificates
of title and which are being purchased hereunder;

                        (viii) Assignment from Sellers of any and all
warranties, maintenance agreements and insurance policies covering the Assets;

                        (ix)  Assignments of Sellers' right, title and interest
in all leases of personal property and any Selling Group Realty leased by Seller
which will not be replaced by the Lease Agreement referred to in Section 3.4
hereof, if and as required by Buyer, accompanied by any required consents to
such assignments by the lessors under such Leases;

                        (x) An Environmental Certificate specified herein; and

                        (xi) Such other documents as Buyer or its counsel may
reasonably request for the purpose of assigning, transferring, granting,
conveying, and confirming to Buyer or reducing to its possession all of the
Assets, and required for Sellers to consummate the transactions contemplated by
this agreement, including the dissolution or change in the corporate names of
Seller, if and as required by Buyer, within thirty (30) days following the
Closing Date.

                (b)    Documents and Instruments to be Delivered by Buyer.  The
Buyer agrees to deliver the following documents and instruments, duly executed,
to the Sellers at the Closing:

                        (i)  Its Officer's Certificate;

                        (ii)  Its Secretary's Certificate;

                        (iii) The agreements listed in Article III hereof which
are required to be executed by Buyer;

                        (iv) The Purchase Price due as required by Article II
hereof; and

                        (v)  Such other documents as the Sellers, or their
counsel may reasonably request and required for Buyer to consummate the
transactions contemplated by this agreement.

 26

--------------------------------------------------------------------------------

             (c)    Prorations. Utilities charges, real estate taxes, and other
normal proratable items will be prorated among the parties at the Closing, with
the exception of those items which the parties agree are to be treated as
Assumed Liabilities pursuant to Section 2.2(a) hereof, if any.

ARTICLE VII

TERMINATION

      7.1  Termination of Agreement.  This agreement and the transactions
contemplated herein may be terminated at any time as follows:

            (a)  By mutual written consent of Buyer and each of the Sellers and
Shareholders.

            (b)  By Sellers and Shareholders, pursuant to written notice, if the
Buyer has failed in any material respect to perform its covenants or agreements
as set forth in Article V, or if any of Buyer's representations and warranties
as set forth in Section 4.2 have been breached by it or have become untrue.

            (c)  By Buyer, pursuant to written notice, if any Seller or the
Shareholders have failed in any material respect to perform its covenants or
agreements as set forth in Article V, or if any of their representations and
warranties as set forth in Section 4.3 have been breached by any of them or have
become untrue.

           (d)  By any party pursuant to written notice, if (i) any Governmental
Entity, the consent of which is a condition to the obligations of the parties to
consummate the transactions contemplated hereby, shall have determined not to
grant its consent and all appeals of such determination shall have been taken
and have been unsuccessful, or (ii) any court of competent jurisdiction in the
United States or any state shall have issued an order, judgment or decree (other
than a temporary restraining order) restraining, enjoining or otherwise
prohibiting the transaction provided for in this agreement and such order,
judgment or decree shall have become final and nonappealable.

      7.2   Consequences of Termination. In the event of termination of this
agreement, it shall forthwith become void and there shall be no liability on the
part of the parties (except as set forth below in this Section 7.2) and each
party hereto shall return to the others all documents and materials obtained
from it or them in connection with the transactions contemplated by this
agreement. In the event of termination under Section 7.1(a), the parties shall
be deemed to have released each other from any liability arising from the
termination of this agreement. In the event of termination under Section 7.1(b),
(c) or (d), the parties shall retain all rights and remedies, if any, pertaining
to any claim for breach of this agreement. Notwithstanding anything herein to
the contrary, the parties agree that if this agreement is terminated, the
obligations of the parties pursuant to any Letter of Intent or other agreement
or understanding executed or entered into by them shall survive pursuant to its
terms.

27

--------------------------------------------------------------------------------

ARTICLE VIII
 

INDEMNIFICATION AND RISK OF LOSS

         8.1  Sellers' and Shareholders' General Indemnification Covenants.
Sellers and Shareholders each shall, jointly and severally, indemnify, save and
keep Buyer and its Parent, Subsidiaries, Affiliates, successors and permitted
assigns (the "Buyer Indemnitees"), harmless against and from all liability,
demands, claims, actions or causes of action, assessments, losses, fines,
penalties, costs, damages and expenses, including reasonable attorneys' fees,
disbursements and expenses (collectively, "Damages"), sustained or incurred by
any of the Buyer Indemnitees as a result of, arising out of or by virtue of any
misrepresentation, breach of any warranty or representation, or non-fulfillment
or breach of any agreement or covenant made on the part of any Seller or the
Shareholders, contained in this agreement or any Exhibit or Schedule hereto or
any written statement or certificate furnished or to be furnished to Buyer
pursuant hereto or in any closing document delivered by Sellers or Shareholders
as required by this agreement.

         8.2  Sellers' and Shareholders' Special Indemnification Covenants.

                (a)  Sellers and Shareholders each shall, jointly and severally,
indemnify, save and keep the Buyer Indemnitees, harmless against all liability,
demands, claims, actions or causes of action, assessments, losses, fines,
penalties, costs, damages and expenses, including reasonable attorneys' fees,
disbursements and expenses (collectively, "Special Damages"), sustained or
incurred by any of the Buyer Indemnitees as a result of, arising out of or by
virtue of any misrepresentation, breach of any warranty or representation, or
non-fulfillment or breach of any agreement or covenant made on the part of any
Seller or the Shareholders, whether contained in this agreement or any Exhibit
or Schedule hereto or any written statement or certificate furnished or to be
furnished to Buyer pursuant hereto or in any closing document delivered by any
Seller or the Shareholders in connection herewith and related in any way to: (i)
ERISA or Sellers' Plans; (iii) Taxes or Returns; (iv) Employment Obligations
arising out of events or circumstances occurring prior to the Closing; or (v)
any Non-Assumed Liabilities; and Sellers and Shareholders hereby, each jointly
and severally, agree to pay, indemnify, defend and hold the Buyer Indemnitees
harmless from and against any and all Taxes of any Seller or the Shareholders
with respect to any period (or any portion thereof) and for any Taxes owed by
them because of the consummation of the transactions contemplated by this
agreement, including disbursements and expenses incurred by the Buyer
Indemnitees in connection therewith.

               (b)  The indemnity provided for in this Section 8.2 shall be
independent of any other indemnity provision hereof and, anything in this
agreement to the contrary notwithstanding, shall survive until the expiration of
the applicable statutes of limitation for the matters referred to herein, and
any matters subject to the indemnification set forth in this Section 8.2 shall
not be subject to the provisions of Sections 8.1 or 8.3(a) or (b).

 28

--------------------------------------------------------------------------------

        8.3.  Limitations on Indemnification. The obligations of Sellers and
Shareholders pursuant to Sections 8.1 are subject to the following limitations:

                (a)  In no event shall the joint and several obligation of
Sellers and Shareholders to indemnify the Buyer Indemnitees pursuant to Section
8.1 exceed the Purchase Price in the aggregate.

               (b)  Sellers and Shareholders shall not have any indemnification
obligation with respect to the first Seven Thousand Dollars ($7,000.00) of total
liabilities incurred under Sections 8.1, unless the total aggregate liabilities
of Sellers under Sections 8.1 equal or exceed such amount, in which case the
indemnification obligations of Sellers and Shareholders will include all
liabilities in excess of One Dollar ($1.00) incurred under Sections 8.1 (subject
only, in the case of liabilities incurred under Section 8.1, to the maximum
aggregate amount set forth in Section 8.2(a) above).

        8.4   Conditions of Indemnification Pursuant to Section 8.1 and 8.2.

                (a)  Promptly following the occurrence of an event giving rise
to Damages or upon the receipt by a Buyer Indemnitee of notice of a demand,
claim, action, assessment or proceeding made or brought by a third party,
including a Governmental Entity (a "Third Party Claim") which is subject to
indemnification pursuant to Sections 8.1 the Buyer Indemnitee receiving the
notice of the Third Party Claim (i) shall notify Sellers and Shareholders of its
existence, setting forth the facts and circumstances of which such Buyer
Indemnitee has received notice, and (ii) if the Buyer Indemnitee giving such
notice is a person entitled to indemnification under this Article VIII (an
"Indemnified Party"), specifying the basis hereunder upon which the Indemnified
Party's claim for indemnification is asserted.

                (b)  The Indemnified Party shall, upon reasonable notice by
Sellers and Shareholders, tender the defense of a Third Party Claim to Seller
and the Shareholders. If Sellers and Shareholders accept responsibility for the
defense of a Third Party Claim, then they shall have the exclusive right to
contest, defend and litigate the Third Party Claim and shall have the exclusive
right, in their discretion exercised in good faith and upon the advice of
counsel, to settle any such matter, any before or after the initiation of
litigation, at such time and upon such terms as they deem fair and reasonable,
provided that at least ten (10) days prior to any such settlement, they shall
give written notice of their intentions to settle to the Indemnified Party. The
Indemnified Party shall have the right to be represented by counsel at its own
expense in any defense conducted by Sellers and Shareholders.

                (c)  If, in accordance with the  provisions of this Section 8.4,
an Indemnified Party shall be entitled to indemnification against a Third Party
Claim, and if Sellers and Shareholders shall fail to accept the defense of a
Third Party Claim which has been tendered in accordance with this Section 8.4,
the Indemnified Party shall have the right, without prejudice to its right of
indemnification hereunder, in its discretion exercised in good faith and upon
the advice of counsel, to contest, defend and litigate such Third Party Claim,
and may settle such Third Party Claim, any before or after the initiation of
litigation, at such time and upon such terms as the Indemnified Party deems fair
and reasonable, provided that at least ten (10) days prior to any such
settlement, written notice of its intention to settle is given to Sellers and
Shareholders. If, pursuant to this Section 8.4, the Indemnified Party so defends
or settles a Third Party Claim for which it is entitled to indemnification
hereunder, as hereinabove provided, the Indemnified Party shall be reimbursed by
Sellers and Shareholders for the reasonable attorneys' fees and other expenses
of defending the Third Party Claim which are incurred from time to time,
forthwith following the presentation to Sellers and Shareholders of itemized
bills for said attorneys' fees and other expenses. No failure by Sellers and
Shareholders to acknowledge in writing their indemnification obligations under
this Article VIII shall relieve them of such obligations to the extent they
exist.

29

--------------------------------------------------------------------------------

           8.5  Certain Tax and Other Matters.

                       (a)  If, in connection with the audit of any Return, a
proposed adjustment is asserted in writing with respect to any Taxes for which
Sellers and Shareholders are required to indemnify a Buyer Indemnitee, Buyer
shall notify Sellers and Shareholders of such proposed adjustment within twenty
(20) days after the receipt thereof. Upon notice to Buyer within twenty (20)
days after receipt of the notice of such proposed adjustment from Buyer, Sellers
and Shareholders may assume (at their own cost and expense) control of and
contest such proposed adjustment.

                       (b)  Alternatively, if Sellers and Shareholders request
within twenty (20) days after receipt of notice of such proposed adjustment from
an Buyer Indemnitee, Buyer, or the Buyer Indemnitee involved, at Buyer's option,
as the case may be, shall contest such proposed adjustment. Sellers and
Shareholders shall be obligated to pay all reasonable out-of-pocket costs and
expenses (including legal fees and expenses) which Buyer may incur in so
contesting such proposed adjustment as such costs and expenses are incurred, and
Buyer shall have the full right to contest such proposed adjustment and shall be
entitled to settle or agree to pay in full such proposed adjustment (in its sole
discretion) and thereafter pursue its rights under this agreement. Sellers and
Shareholders shall pay to Buyer all indemnity amounts in respect of any such
proposed adjustment within thirty (30) days after written demand to them
therefor, or, if they have assumed control of the contest of such proposed
adjustment as provided above (or have requested Buyer to contest such proposed
adjustment within the time provided above), within thirty (30) days after such
proposed adjustment is settled or a Final Determination has been made with
respect to such proposed adjustment.

              8.6   Certain Information. The parties agree to furnish or cause
to be furnished to each other (at reasonable times and at no charge) upon
request as promptly as practicable such information (including access to books
and records) pertinent to the Sellers and assistance relating to the Sellers as
is reasonably necessary for the preparation, review and audit of financial
statements, the preparation, review, audit and filing of any Return, the
preparation for any audit or the prosecution or defense of any claim, suit or
proceeding relating to any proposed adjustment or which may result in Sellers
being liable under the indemnification provisions of this Article VIII, provided
that access shall be limited to items pertaining solely to any Seller. Sellers
shall grant to Buyer access to all Returns filed with respect to any Seller,
current or past.

 30

--------------------------------------------------------------------------------

               8.7   Risk of Loss. The risk of loss, damage or impairment,
confiscation or condemnation of any of the Assets from any cause whatsoever
shall be borne by the Sellers at all times prior to the Closing. Sellers shall
notify Buyer within ten (10) days of any such loss exceeding Seven Thousand
Dollars ($7,000.00). In the event  the cumulative amount of any uninsured,
uncompensated or unreimbursed loss, damage or impairment, confiscation or
condemnation exceeds Fifty Thousand Dollars ($50,000.00)(the "Material Amount"),
the Buyer may elect to terminate this agreement and to treat this agreement as
terminated under Section 7.1(a) hereof; or elect to close and deduct the amount
of the uninsured loss from the Purchase Price due the Sellers by reducing the
Assumed Liabilities by a corresponding amount.

ARTICLE IX

MISCELLANEOUS PROVISIONS AND DEFINITIONS

                 9.1  Survival of Representations, Warranties, Covenants and
Agreements; Indemnification.

                        (a)   Notwithstanding any right of any party hereto to
fully investigate the affairs of any other party hereto, and notwithstanding any
knowledge of facts determined or determinable by any party pursuant to such
investigation or right of investigation, each party hereto has the right to rely
fully upon the representations and warranties of any other party hereto as set
forth herein or in any Schedule or Exhibit or any closing certificate furnished
or to be furnished by any such other party pursuant hereto and in connection
with consummating the transactions contemplated hereby.

                        (b)  All representations, warranties, covenants and
agreements of the parties contained herein and in the Schedules and the Exhibits
hereto and in any closing certificates delivered pursuant hereto shall survive
the execution and delivery of this agreement and the Closing; provided, however,
that, notwithstanding the foregoing, the representations and warranties set
forth herein and shall survive the execution and delivery hereof and the Closing
until the close of business on the Five Hundred Fiftieth (550th) day after the
Closing Date. Nothing in this agreement shall be deemed to limit any right or
remedy of any party at law or in equity or for criminal activity or fraud.

                        (c)  All covenants, agreements and indemnities of the
parties which by their terms require performance after the Closing Date shall
survive the Closing Date until the performance or obligation imposed by them has
been performed or discharged.

 31

--------------------------------------------------------------------------------

                 9.2  Public Announcement. The parties shall consult in good
faith with each other before issuing any press release or otherwise making any
public statements with respect to the transactions contemplated by this
agreement, and none of them shall issue any such press release or make any such
public statement without the prior written approval of the Buyer unless such
disclosure is made by Buyer and is required by Law.

                 9.3  Good Faith. Each party hereto shall act in good faith in
an attempt to cause all the conditions precedent to its obligations under this
agreement to be satisfied. Each party hereto will act in good faith and take all
reasonable actions within its capability necessary to render accurate as of the
Closing Date its representations and warranties required to be true as of such
time and set forth in this agreement.

                 9.4  Payment of Expenses. Whether or not the transactions
provided for herein shall be consummated, each party hereto shall pay his or its
own Expenses incident to preparing for, entering into and carrying out this
agreement and the transactions contemplated hereby, and Seller and/or
Shareholders shall pay all Expenses of transferring the Assets except as
provided for herein from Seller to Buyer.

                9.5  Article and Section Headings. Article and Section headings
are employed in this agreement for reference purposes only and shall not affect
the interpretation or meaning of this agreement.

                9.6  Assignment, Successors and Assigns. No party may assign or
transfer any of its rights or obligations hereunder without the prior written
consent of all other parties hereto, given or withheld in their sole discretion.
This agreement shall be binding upon and inure to the benefit of each party
hereto and their respective heirs, personal representatives, successors and
permitted assigns.

                9.7 Notices. Any notice or other communication required or
permitted under this agreement shall be in writing and shall be deemed to have
been duly given (i) upon hand delivery, or (ii) on the third day following
delivery to the U.S. Postal Service as certified or registered mail, return
receipt requested and postage prepaid, or (iii) on the first day following
delivery to a nationally recognized United States overnight courier service, fee
prepaid, return receipt or other confirmation of delivery requested or (iv) when
telecopied or sent by facsimile transmission if an additional notice is also
given under (i), (ii) or (iii) above within three (3) days thereafter. Any such
notice or communication shall be directed to a party at its address set forth
below or at such other address as may be designated by a party in a notice given
to all other parties hereto in accordance with the provisions of this Section.

 If to Sellers and Shareholders:

Joseph V. Huber, Esq.
Barbara M. Huber
3645 Route 982
Latrobe, PA 15650

32

--------------------------------------------------------------------------------

If to Buyer or Parent:
Kurt M. Swenson, President
and Chief Executive Officer
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone:(603) 225-8397
Telecopy:(603) 225-4801

with a copy to:
Michael Tule, Vice President - General Counsel
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone:(603)225-8397
Telecopy:(603)225-4801

           9.8   Complete Agreement. This agreement nor any provision hereof may
be changed, waived, modified, discharged, amended or terminated orally, but only
by an instrument in writing signed by all parties hereto. No action taken by any
party after the date hereof, including, without limitation, any investigation by
or on behalf of any party, shall be deemed to constitute a waiver by the party
taking such action or compliance by any other party with any representations,
warranties, covenants or agreements contained in this agreement. This agreement,
together with the Exhibits and Schedules attached hereto or incorporated herein
pursuant to Section 9.12 hereof, constitutes the only agreement among the
parties hereto concerning the subject matter hereof and supersedes all prior
agreements whether written or oral, relating thereto.

           9.9   Governing Law. This agreement shall be governed by and
construed in accordance with the Laws of the Commonwealth of Pennsylvania,
without regard to conflict of laws principles, and any actions brought
pertaining to the same shall lie only in the Vermont Superior Court, in the
United States District Court for the District of Vermont, or in any other court
of competent jurisdiction in Vermont, all of which are the exclusive forums for
any actions or claims by the parties to this agreement; and each party hereto
consents to the jurisdiction of, and venue in, said courts in any action brought
by another party hereto, and agrees that no claims or actions relating to any
matter hereunder will be brought by them in any other courts of said States, of
the United States, or of any other state or country.

           9.10  Tax Consequences. Each party represents and warrants that it
has made an independent evaluation of the tax consequences to such party of this
agreement and the transaction contemplated thereby. No party shall have any
recourse against any other party to this agreement nor shall this agreement be
affected in any way if the consummation of this agreement and the transactions
contemplated thereby do not have the tax consequences anticipated by such party;
provided that the foregoing shall not limit a party's liability for breach of
any representation, warranty, covenant or agreement set forth herein.

33

--------------------------------------------------------------------------------

            9.11   Counterparts. This agreement may be executed in counterparts
and by different parties on different counterparts with the same effect as if
the signatures were on the same instrument. This agreement shall be effective
and binding upon all parties hereto as of the time when all parties have
executed a counterpart of this agreement.

            9.12  Exhibits. Each Exhibit (herein an "Exhibit") or Schedule
(herein a "Schedule") delivered pursuant to the terms of this agreement shall be
in writing and shall constitute a part of this agreement. The parties may agree,
with respect to any Schedule or Exhibit required to be attached hereto that such
Schedule or Exhibit, if mutually satisfactory, may be attached hereto after the
date of execution hereof and prior to the Closing and, after mutual approval
thereof, such subsequently attached Schedule or Exhibit shall be treated as if
it were attached hereto as of the date of execution hereof. All Exhibits and
Schedules attached hereto are specifically incorporated herein by reference and
made a part hereof. The words "agreement," "herein" and "hereof" as used herein
shall in all respects include the entirety of this agreement together with all
Exhibits and Schedules attached hereto and all documents required or permitted
to be delivered hereunder.

           9.13  Further Assurances. From time to time, as and when requested by
any party hereto, the other party shall execute and deliver, or cause to be
executed and delivered, all such documents and instruments and shall take, or
cause to be taken, all such further or other actions, as such other party may
reasonably deem necessary or desirable to consummate the transactions
contemplated by this agreement.

           9.14  Parties in Interest. Subject to the provisions of Section 9.6
above, this agreement shall be binding upon and inure solely to the benefit of
each party and to the party's permitted successors, assigns, heirs and personal
representatives; and nothing in this agreement, express or implied, is intended
to or shall confer upon any other person any right, benefit or remedy of any
nature whatsoever under or by reason of this agreement.

           9.15  Severability. If any term or other provision of this agreement
is finally adjudicated by a court of competent jurisdiction to be invalid,
illegal or incapable of being enforced by any rule of Law or public policy, all
other conditions and provisions of this agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties shall negotiate
in good faith to modify this agreement so as to effect the original intent of
the parties as closely as possible in an acceptable manner, to the end that the
transactions contemplated hereby are fulfilled to the greatest extent possible.

           9.16  Waiver. At any time prior to the Closing Date, any party may
(a) extend the time for the performance of any of the obligations or other acts
of the other parties to be performed for the benefit of the waiving party, (b)
waive any inaccuracies in the representations and warranties of the other
parties contained in this agreement or in any document delivered pursuant to
this agreement for the benefit of the waiving party or (c) waive compliance by
the other parties with any of the agreements or conditions compliance with which
is for the benefit of the waiving party contained in this agreement (to the
extent permitted by law). Any such extension or waiver shall be valid only if
set forth in an instrument in writing signed by the party or parties to be bound
thereby. The waiver by any party hereto of any inaccuracy in the representation
and warranty or of compliance with the covenant, agreement or condition for its
benefit shall not be deemed a waiver of any other inaccuracy or of compliance
with any other provision hereof.

 34

--------------------------------------------------------------------------------

             9.17  Pronouns. As used herein, all pronouns shall include the
masculine, feminine, neuter, singular and plural thereof wherever the context
and facts require such construction.

             9.18  Discontinuance of Use of Names. Immediately after closing,
the Sellers shall each discontinue the use of their respective corporate names
and shall file amendments to their respective Articles of Incorporation or other
governing documents to formally change their corporate names so that the names
no longer contain the words "McColly", "Shetler" or "Enterline."

 [SIGNATURE PAGE FOLLOWS]

35

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have executed this agreement all as
of the date first set forth above.

 

BUYER: ROCK OF AGES MEMORIALS, INC. By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness Michael B. Tule, Vice President/General Counsel SELLERS: MCCOLLY
MEMORIALS, INC. By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness SHETLER MEMORIALS, INC. By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness ENTERLINE MONUMENTS, INC. By:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness SHAREHOLDERS:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness Barbara M. Huber

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Witness Joseph V. Huber

 

36

--------------------------------------------------------------------------------

 




 

 

 

 

 

 

 

 

 

 